Exhibit 10.3

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED
PARTICIPATION AGREEMENT

 

(T2)

 

Dated as of April 1, 2014

 

among

 

MIDWEST GENERATION, LLC,

 

JOLIET TRUST II,

 

WILMINGTON TRUST COMPANY,
not in its individual capacity, except
as expressly provided herein, but solely
as Owner Trustee,

 

JOLIET GENERATION II, LLC,

 

NRG ENERGY, INC.,

 

THE BANK OF NEW YORK MELLON,
not in its individual capacity, except as expressly provided herein,
but solely as Lease Indenture Trustee,

 

and

 

THE BANK OF NEW YORK MELLON,
not in its individual capacity, except as expressly provided herein,
but solely as Pass Through Trustee,

 

JOLIET STATION, UNITS 7 AND 8
FOSSIL COAL-FIRED ELECTRIC GENERATING FACILITY

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Pages

 

 

 

SECTION I

DEFINITIONS; INTERPRETATION OF THIS PARTICIPATION AGREEMENT

3

 

 

 

SECTION II

ORIGINAL CLOSING; AMENDMENT AND RESTATEMENT

3

 

Section 2.1.

Original Closing

3

 

 

 

SECTION III

REPRESENTATIONS AND WARRANTIES

5

 

Section 3.1.

Representations and Warranties of Midwest

5

 

Section 3.2.

Representations and Warranties of NRG

8

 

Section 3.3.

Representations and Warranties of the Owner Lessor

10

 

Section 3.4.

Representations and Warranties of the Owner Trustee and the Trust Company

12

 

Section 3.5.

Representations and Warranties of the Owner Participant

14

 

Section 3.6.

Representations and Warranties of Lease Indenture Trustee and the Lease
Indenture Company

15

 

Section 3.7.

Representations and Warranties of Pass Through Trustee and the Pass Through
Company

17

 

 

 

SECTION IV

CONDITIONS TO EFFECTIVENESS

19

 

Section 4.1.

Plan Confirmation Order

19

 

Section 4.2.

Plan Effective Date

19

 

Section 4.3.

Payment of Required Amounts

19

 

Section 4.4.

Operative Documents

19

 

Section 4.5.

Representations and Warranties

19

 

Section 4.6.

Assumption and Assignment of Operative Documents

19

 

Section 4.7.

Consents

20

 

Section 4.8.

Governmental Actions

20

 

Section 4.9.

Insurance

20

 

Section 4.10.

Recordings and Filings

20

 

Section 4.11.

NRG Guarantees

20

 

 

 

SECTION V

AFFIRMATIVE COVENANTS OF MIDWEST

21

 

Section 5.1.

Delivery of Certain Information

21

 

Section 5.2.

Financial Information

22

 

Section 5.3.

Information Concerning the Facility

23

 

Section 5.4.

Maintenance of Existence; Conduct of Business

23

 

Section 5.5.

Compliance with Requirements of Law and Contractual Obligations

24

 

Section 5.6.

Regulatory Status

24

 

Section 5.7.

Environmental Covenant with Respect to the Facility and the Facility Site

24

 

Section 5.8.

Further Assurances

24

 

Section 5.9.

Required Modifications

24

 

i

--------------------------------------------------------------------------------


 

 

Section 5.10.

Permitted Temporary Shutdown

25

 

 

 

SECTION VI

NEGATIVE COVENANTS OF MIDWEST

25

 

Section 6.1.

Merger and Consolidation

25

 

Section 6.2.

Sale of Assets

26

 

Section 6.3.

Changes in Legal Form or Business

26

 

 

 

SECTION VII

AFFIRMATIVE COVENANTS OF NRG

26

 

Section 7.1.

Financial Information, Reports, Notices

26

 

Section 7.2.

Maintenance of Corporate Existence

27

 

Section 7.3.

Certain Obligations with respect to the Facility

28

 

Section 7.4.

Taxes

28

 

 

 

SECTION VIII

[RESERVED]

28

 

 

 

SECTION IX

COVENANTS OF THE TRUST COMPANY, THE OWNER TRUSTEE AND THE OWNER LESSOR

28

 

Section 9.1.

Compliance with the Trust Agreement

28

 

Section 9.2.

Owner Lessor’s Liens

29

 

Section 9.3.

Amendments to Operative Documents

29

 

Section 9.4.

Transfer of the Owner Lessor’s Interest

29

 

Section 9.5.

Owner Lessor; Trust Estate

29

 

Section 9.6.

Limitation on Indebtedness and Actions

29

 

Section 9.7.

Change of Location

30

 

Section 9.8.

Bankruptcy of Trust

30

 

 

 

SECTION X

COVENANTS OF THE OWNER PARTICIPANT

30

 

Section 10.1.

Restrictions on Transfer of Beneficial Interest

30

 

Section 10.2.

Owner Participant’s Liens

32

 

Section 10.3.

Amendments or Revocation of Trust Agreement

32

 

Section 10.4.

Prohibition on Fundamental Changes

32

 

Section 10.5.

Bankruptcy Filings

32

 

Section 10.6.

Instructions

32

 

Section 10.7.

Appointment of Successor Owner Trustee

33

 

Section 10.8.

Cooperation

33

 

 

 

SECTION XI

COVENANTS OF THE LEASE INDENTURE TRUSTEE

33

 

Section 11.1.

The Indenture Trustee’s Liens

33

 

 

 

SECTION XII

NRG’S INDEMNIFICATIONS

34

 

Section 12.1.

General Indemnity

34

 

Section 12.2.

General Tax Indemnity

39

 

 

 

SECTION XIII

MIDWEST’S RIGHT OF QUIET ENJOYMENT

49

 

 

 

SECTION XIV

SUPPLEMENTAL FINANCING OF IMPROVEMENTS; OPTIONAL REFINANCINGS

49

 

Section 14.1.

Financing Improvements

49

 

ii

--------------------------------------------------------------------------------


 

 

Section 14.2.

Optional Refinancing of Lessor Notes

51

 

Section 14.3.

Cooperation

53

 

 

 

SECTION XV

[RESERVED]

54

 

 

 

SECTION XVI

RIGHT OF FIRST REFUSAL; RIGHT OF FIRST OFFER

54

 

Section 16.1.

Right of First Offer

54

 

Section 16.2.

Right of First Refusal

54

 

 

 

SECTION XVII

SPECIAL LESSEE TRANSFER

55

 

 

 

SECTION XVIII

MISCELLANEOUS

56

 

Section 18.1.

Consents

56

 

Section 18.2.

Successor Owner Lessor

56

 

Section 18.3.

Bankruptcy of Trust Estate

56

 

Section 18.4.

Amendments and Waivers

57

 

Section 18.5.

Notices

57

 

Section 18.6.

Survival

59

 

Section 18.7.

Successors and Assigns

60

 

Section 18.8.

Governing Law

60

 

Section 18.9.

Severability

60

 

Section 18.10.

Counterparts

60

 

Section 18.11.

Headings and Table of Contents

60

 

Section 18.12.

Limitation of Liability

60

 

Section 18.13.

Consent to Jurisdiction; Waiver of Trial by Jury, Process Agent

62

 

Section 18.14.

Further Assurances

62

 

Section 18.15.

Effectiveness

63

 

Section 18.16.

Measuring Life

63

 

Section 18.17.

No Partnership, Etc.

63

 

Section 18.18.

Restrictions on Transfer of Membership Interest

63

 

Section 18.19.

[RESERVED]

65

 

Section 18.20.

Guaranteed TV Amount

65

 

 

 

 

APPENDICES

 

 

 

 

Appendix A

Definitions

 

 

 

 

 

EXHIBITS

 

 

 

 

Exhibit A

[RESERVED]

 

Exhibit B

Facility Deed

 

Exhibit C

Facility Lease

 

Exhibit C1

First Amendment to Facility Lease

 

Exhibit D

Facility Site Lease

 

Exhibit E

Facility Site Sublease

 

Exhibit F

Lease Indenture

 

 

iii

--------------------------------------------------------------------------------


 

Exhibit F1

First Amendment to Lease Indenture

 

Exhibit G

Tax Indemnity Agreement

 

Exhibit H

NRG Guarantee

 

Exhibit I

NRG OP Guarantee

 

Exhibit J

Form of Assignment and Assumption Agreement

 

Exhibit K

List of Competitors

 

Exhibit L

FERC Section 203 Order

 

Exhibit M

Engineering Report

 

Exhibit N

Closing Date Appraisal

 

 

 

 

SCHEDULES

 

 

 

Schedule 3.1(c)

Midwest Governmental Approvals

 

 

Part B - Non-final Approvals

 

 

Part C - Threatened Approvals

 

Schedule 3.2(c)

NRG Governmental Approvals

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
PARTICIPATION AGREEMENT

 

(T2)

 

This AMENDED AND RESTATED PARTICIPATION AGREEMENT (T2), dated as of April 1,
2014 (as may be amended, supplemented or otherwise modified from time to time,
this “Participation Agreement” or this “Agreement”), among, (i) MIDWEST
GENERATION, LLC, a Delaware limited liability company, as the Facility Lessee
and as the Ground Lessor (herein, together with its successors and permitted
assigns, called “Midwest”), (ii) JOLIET TRUST II, a Delaware statutory trust
created for the benefit of Joliet Generation II, LLC, as the Facility Lessor and
as the Ground Lessee (herein, together with its successors and permitted
assigns, called the “Owner Lessor”), (iii) WILMINGTON TRUST COMPANY, a Delaware
trust company, not in its individual capacity, except as expressly provided
herein, but solely as trustee under the Trust Agreement (herein in its capacity
as a trustee under the Trust Agreement, together with its successors and
permitted assigns, called the “Owner Trustee,” and herein in its individual
capacity, together with its successors and permitted assigns, called the “Trust
Company”), (iv) JOLIET GENERATION II, LLC, a Delaware limited liability company
(herein, together with its successors and permitted assigns, called the “Owner
Participant”), (v) NRG ENERGY, INC., a corporation organized under the laws of
the State of Delaware (herein, together with its successors and permitted
assigns, called “NRG”), (vi) THE BANK OF NEW YORK MELLON, not in its individual
capacity, except as expressly provided herein, but solely as successor trustee
under the Lease Indenture (herein in its capacity as successor trustee under the
Lease Indenture, together with its successors and permitted assigns, the “Lease
Indenture Trustee,” and herein in its individual capacity, together with its
successors and permitted assigns, the “Lease Indenture Company”), and (vii) THE
BANK OF NEW YORK MELLON, not in its individual capacity, except as expressly
provided herein, but solely as successor trustee under the Pass Through Trust
Agreement (herein in its capacity solely as successor trustee under the Pass
Through Trust Agreement, together with its successors and permitted assigns, the
“Pass Through Trustee,” and herein in its individual capacity, together with its
successors and permitted assigns, called the “Pass Through Company”).

 

WITNESSETH:

 

WHEREAS, Edison Mission Energy, a Delaware corporation (herein, together with
its successors and permitted assigns, “EME”) previously entered into that
certain Participation Agreement (T1) (the “Original Participation Agreement”),
dated as of August 17, 2000 (the “Closing Date”), with each of the parties
hereto other than NRG; and

 

WHEREAS, pursuant to the Original Participation Agreement and the other
Operative Documents, the Owner Lessor purchased the Undivided Interest and
leased the Ground Interest from Midwest in exchange for payment of the Purchase
Price and payment of rent under the Facility Site Lease; and

 

WHEREAS, the Owner Lessor leases the Undivided Interest and subleases the Ground
Interest to Midwest pursuant to, among other Operative Documents, the Facility
Lease and Facility Site Sublease; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in order to provide the Purchase Price payable by the Owner Lessor to
Midwest, (a) the Owner Participant made certain investments in the Owner Lessor,
and (b) the Owner Lessor issued the Initial Lessor Notes to the Pass Through
Trust; and

 

WHEREAS, in order to fund the purchase of the Initial Lessor Notes, the Pass
Through Trusts issued the Certificates pursuant to the Pass Through Trust
Agreements, which Certificates represent fractional undivided interests in the
Pass Through Trusts; and

 

WHEREAS, as of the date of this Agreement, only the Certificates issued pursuant
to Pass Through Trust Agreement B remain outstanding; and

 

WHEREAS, in accordance with the Original Participation Agreement, EME issued
(i) the EME Guarantee in favor of the Owner Lessor, and (ii) the EME OP
Guarantee in favor of the Owner Participant, the Equity Investor and each of
their respective affiliates, successors, assigns, agents, members, partners,
directors, officers or employees, but excluding in all cases the Owner Lessor;

 

WHEREAS, on December 17, 2012, EME, Midwest, and certain of their subsidiaries
and affiliates commenced the Chapter 11 Cases by filing petitions under
chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101—1532, with
the United States Bankruptcy Court for the Northern District of Illinois (the
“Bankruptcy Court”), which Chapter 11 Cases have been jointly administered under
the caption In re Edison Mission Energy, Case No. 12-49219 (JPC) (Bankr. N.D.
Ill.); and

 

WHEREAS, EME, Midwest, and certain of EME’s and Midwest’s debtor affiliates,
NRG, NRG Holdings, the Official Committee of Unsecured Creditors appointed in
the Chapter 11 Cases, certain holders of EME’s senior unsecured fixed rate
notes, and the PoJo Parties entered into a Plan Sponsor Agreement, dated as of
October 18, 2013 (the “Plan Sponsor Agreement”), pursuant to which the parties
agreed to pursue and support a restructuring of EME and its affiliates through a
joint chapter 11 plan of reorganization on terms reflected in a plan term sheet
annexed to the Plan Sponsor Agreement; and

 

WHEREAS, in connection with the Plan Sponsor Agreement, EME, NRG, and NRG
Holdings entered into an Asset Purchase Agreement, dated October 18, 2013 (the
“Asset Purchase Agreement”), which provided for a sale of substantially all of
EME’s assets to NRG Holdings; and

 

WHEREAS, in connection with the Plan Sponsor Agreement, NRG, EME, Midwest, and
the PoJo Parties agreed on terms and conditions, as set forth in in a term sheet
annexed to the Plan Sponsor Agreement, upon which (i) Midwest would assume the
Facility Lease and related Operative Documents, (ii) NRG would assume EME’s
obligations under, among other Operative Documents, the Original Participation
Agreement, the EME Guarantee and the EME OP Guarantee, and the Tax Indemnity
Agreement, and (iii) certain of the Operative Documents, as assumed and/or
assigned, would be modified and amended, as necessary, to reflect the terms of
the Plan Sponsor Agreement and the Asset Purchase Agreement (such amendments,
together with items (i) and (ii) of this recital, the “PoJo Lease
Modifications”); and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, by order dated October 24, 2013, the Bankruptcy Court approved the Plan
Sponsor Agreement; and

 

WHEREAS, on March 10, 2014, in accordance with the Plan Sponsor Agreement, the
Debtors filed the Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization
(with Technical Modifications) (together with all supplements, schedules and
appendices annexed thereto, the “Chapter 11 Plan”), which provides for, among
other things, (a) consummation of the Asset Purchase Agreement, and
(b) implementation of the PoJo Lease Modifications; and

 

WHEREAS, on March 11, 2014, the Bankruptcy Court entered an order confirming the
Chapter 11 Plan (the “Plan Confirmation Order”); and

 

WHEREAS, on March 18, 2014, FERC entered an order granting NRG Holdings’ and
EME’s joint application pursuant to Section 203 of the FPA and Part 33 of the
regulations of FERC for all FPA Section 203 approvals required in connection
with NRG Holdings’ acquisition of substantially all of the assets of EME,
including EME’s direct and indirect interests in its public utility subsidiaries
(the “FERC Section 203 Order”); and

 

WHEREAS, on the Plan Effective Date, the Owner Lessor, the Owner Participant,
Midwest, and NRG entered into a Consent to Modification and Assumption of PoJo
Leases and Documents (the “Omnibus Consent”), which sets forth the parties’
agreement with respect to the PoJo Lease Modifications and the process for
effectuating such modifications; and

 

WHEREAS, concurrently with the execution of this Agreement, each of the
transactions contemplated by the Omnibus Consent, the Chapter 11 Plan, and the
Plan Confirmation Order have occurred.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the adequacy and receipt of which is
hereby acknowledged, the parties hereto hereby agree to amend and restate the
Original Participation Agreement in its entirety as follows:

 

SECTION I                                 DEFINITIONS; INTERPRETATION OF THIS
PARTICIPATION AGREEMENT

 

Capitalized terms used in this Agreement, including the foregoing recitals, and
not otherwise defined herein, shall have the respective meanings specified in
Appendix A hereto.  The general provisions of Appendix A shall apply to terms
used in this Agreement and specifically defined herein.

 

SECTION II                            ORIGINAL CLOSING; AMENDMENT AND
RESTATEMENT

 

Section 2.1.                                Original Closing.

 

The following transactions occurred on or around the Closing Date:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The Owner Lessor (i) issued the Initial
Lessor Notes, (ii) sold the Initial Lessor Notes to the relevant Pass Through
Trustee, and (iii) granted to the Lease Indenture Trustee, for the benefit of
the Pass Through Trustees, certain liens and security interests in the Indenture
Estate to secure its obligations with respect to the Lessor Notes;

 

(b)                                 The Pass Through Trusts used the Proceeds to
purchase the Initial Lessor Notes from the Owner Lessor;

 

(c)                                  The Owner Lessor used the proceeds of the
(i) Owner Participant’s Commitment and (ii) sale of the Initial Lessor Notes to
pay (x) the Purchase Price for the Undivided Interest to Midwest and (y) the
Transaction Costs which the Owner Lessor was responsible to pay pursuant to the
Original Participation Agreement;

 

(d)                                 Midwest transferred the Undivided Interest
to the Owner Lessor by issuing the Facility Deed and a Bill of Sale to the Owner
Lessor;

 

(e)                                  The Owner Lessor and Midwest entered into
the Facility Lease, pursuant to which the Owner Lessor leases the Undivided
Interest to Midwest and Midwest leases the Undivided Interest from the Owner
Lessor;

 

(f)                                   Midwest entered into the Facility Site
Lease with the Owner Lessor, pursuant to which Midwest leases the Ground
Interest to the Owner Lessor and granted to the Owner Lessor certain
non-exclusive easements and the Owner Lessor leases the Ground Interest from
Midwest;

 

(g)                                  The Owner Lessor and Midwest entered into
the Facility Site Sublease, pursuant to which the Owner Lessor subleases the
Ground Interest to Midwest and Midwest subleases the Ground Interest from the
Owner Lessor;

 

(h)                                 Midwest and the Equity Investor entered into
the Purchase Agreement, pursuant to which Midwest sold its membership interest
in the Owner Participant to the Equity Investor and the Equity Investor
purchased Midwest’s membership interest in the Owner Participant from Midwest;

 

(i)                                     The OP Guarantor guaranteed the
performance and payment obligations of the Owner Participant under the Operative
Documents pursuant to the Owner Participant Guaranty;

 

(j)                                    EME guaranteed the performance and
payment obligations of Midwest under the Facility Lease;

 

(k)                                 The Owner Participant and EME entered into
the Tax Indemnity Agreement;

 

(l)                                     The Owner Lessor paid all Transaction
Costs which the Owner Lessor was responsible to pay pursuant to the Original
Participation Agreement; and

 

4

--------------------------------------------------------------------------------


 

(m)                             the parties entered into the agreements referred
to above and the other Operative Documents.

 

SECTION III                       REPRESENTATIONS AND WARRANTIES

 

Section 3.1.                                Representations and Warranties of
Midwest.  Midwest represents and warrants that, as of the date of execution and
delivery hereof:

 

(a)                                 Organization; Power.  Midwest (i) is a
Delaware limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware, (ii) is duly qualified to do
business and in good standing in each jurisdiction where the nature of its
business requires such qualification, and (iii) has all requisite power and
authority and holds all material requisite Governmental Approvals to enter into
and perform its obligations under this Agreement and each of the other Operative
Documents to which it is or will be a party and to conduct the business of
owning and operating the Facility and the sale and marketing of wholesale
electric power and other products and service related thereto, except, with
respect to clauses (ii) and (iii) above, where failure to be so qualified or be
in good standing or the failure to obtain such Governmental Approvals would not,
individually or in the aggregate, result in a Material Adverse Effect on
Midwest.  As of the Plan Effective Date, Midwest is an indirect wholly owned
subsidiary of NRG.

 

(b)                                 Due Authorization; Non-Contravention.  The
execution, delivery and performance of this Agreement and each of the other
Operative Documents to which it is or will be a party have been or when executed
and delivered will be duly authorized by all necessary company action and do not
and will not:

 

(i)                                     contravene the Organic Documents of
Midwest;

 

(ii)                                  contravene any Requirement of Law or
Contractual Obligation, binding on or affecting Midwest; or

 

(iii)                               result in, or require the creation or
imposition of, any Lien (other than pursuant to the Operative Documents) on any
of the properties of Midwest;

 

except, in case of clauses (ii) and (iii) where such contravention, creation or
imposition would not result in a Material Adverse Effect on Midwest.

 

(c)                                  Government Approvals.

 

(i)                                     All Governmental Approvals required in
connection with the execution and delivery of, or performance of the
transactions contemplated by, this Agreement, the Chapter 11 Plan, the Asset
Purchase Agreement, and the other Operative Documents to which Midwest is or
will be a party and the conduct of the business by Midwest are listed on
Schedule 3.1(c) and have been duly obtained or made and are in full force and
effect, other than (A) as may be required under existing Requirements of Law to
be obtained, given, accomplished or renewed at any time after the date of
execution and delivery hereof or from

 

5

--------------------------------------------------------------------------------


 

time to time after the Plan Effective Date in connection with the maintenance or
operation of the Facility, (B) where failure to obtain such Governmental
Approval would not result in a Material Adverse Effect on Midwest, (C) where
such Governmental Approval is not normally applied for in advance of the time
required and which Midwest has no reason to believe will not be timely obtained,
(D) as may be required in connection with any refinancing of the Lessor Notes or
the issuance of Additional Lessor Notes, (E) as may be required in consequence
of any transfer of the Beneficial Interest or any transfer of ownership of the
Undivided Interest or the Trust Estate by the Owner Lessor or any relinquishment
of the use or operation of the Undivided Interest by Midwest and (F) as required
to perfect any Lien of the Lease Indenture Trustee or ownership and leasehold
interests conveyed pursuant to this Agreement to the extent arrangements have
been made satisfactory to the Owner Participant, the Owner Lessor and the Lease
Indenture Trustee.  Except as noted in Part B of Schedule 3.1(c), all
Governmental Approvals that have been obtained pursuant to the first sentence of
this Section 3.1(c) are final and any period for the filing of notice of
rehearing or application for judicial review of the issuance of each such
Governmental Approval has expired without any such notice or application having
been made.  No such Governmental Approval is the subject of any pending or,
except as indicated in Part C of Schedule 3.1(c), threatened judicial or
administrative proceeding.

 

(ii)                                  Midwest has obtained or caused to be
obtained all consents and approvals required to be obtained from Persons other
than Governmental Authorities in connection with the transactions contemplated
by this Agreement, the Chapter 11 Plan, the Asset Purchase Agreement, and any
other Operative Documents and all consents and approvals are in full force and
effect, other than such consents or approvals the failure of which to obtain,
would not, individually or in the aggregate, result in a Material Adverse Effect
on Midwest.

 

(d)                                 Validity.  Each of the Operative Documents
to which Midwest is or will be a party constitutes, or, upon the due execution
and delivery thereof by Midwest, will constitute, the legal, valid and binding
obligation of Midwest enforceable in accordance with its terms (except as may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity).

 

(e)                                  Litigation.  Other than any action, suit,
investigation, proceeding or labor controversy that was (i) disclosed in the
Chapter 11 Cases, (ii) disclosed in any filing by Midwest or its Affiliates with
the Commission, or (iii) resolved pursuant to the Chapter 11 Plan, there is, to
the Knowledge of Midwest, no pending or threatened action, suit, investigation,
proceeding or labor controversy against Midwest or any of its properties,
business, assets or revenues or affecting any Governmental Approval before any
Governmental Authority, which, if determined adversely to Midwest (taking into
account any insurance proceeds payable under a policy where the insurer has
accepted coverage without any reservations), would result in a Material Adverse
Effect on Midwest or the Facility.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Title; Liens.

 

(i)                                     To the Knowledge of Midwest, Midwest has
good, clear, marketable record fee title in the Facility Site, free and clear of
all Liens, encumbrances or title defects other than Permitted Encumbrances and
Lease Permitted Liens except to the extent the existence of any such Liens,
individually or in the aggregate, would not result in a Material Adverse Effect.

 

(ii)                                  To the Knowledge of Midwest, none of the
Permitted Encumbrances and Lease Permitted Liens will, on and after the Plan
Effective Date, materially interfere with the use, operation or possession of
the Facility (as contemplated by the Operative Documents) or the use of or the
exercise by the Owner Lessor of its rights under the Facility Site Lease with
respect to the Facility.

 

(g)                                  Tax Obligations.  To the Knowledge of
Midwest and except as has not or would not, individually or in the aggregate,
result in a Material Adverse Effect on Midwest, Midwest has complied with all
federal, state and local tax obligations and has paid all Taxes shown to be due
and payable on any tax return or pursuant to any assessment received by it
(other than Taxes and assessments which are being diligently contested in good
faith by Midwest and with respect to which adequate reserves have to the extent
required by GAAP been set aside on its books).

 

(h)                                 Investment Company Act.  Midwest is not
subject to any regulation as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(i)                                     Regulatory Status.

 

(i)                                     Midwest is an EWG, is interconnected
with the high voltage electric transmission network and has MBR Authority which
is in full force and effect, and is otherwise eligible to participate in the
wholesale electric energy, capacity and ancillary services markets administered
by PJM Interconnection.

 

(ii)                                  Midwest is not subject to or is exempt
from (i) regulation under PUHCA, except for regulation under Section 1265 of
PUHCA and regulation relating to maintaining status as a EWG, or (ii) public
utility regulation or regulation as an alternative retail electric supplier
under the laws of the State of Illinois.

 

(j)                                    Environmental Warranties.  Except as
(w) has not or would not, individually or in the aggregate, result in a Material
Adverse Effect on Midwest, (x) disclosed in the Chapter 11 Cases, (y) resolved
pursuant to the Chapter 11 Plan, or (z) disclosed by Midwest or its Affiliates
in any filing with the Commission:

 

(i)                                     To the Knowledge of Midwest, the
Facility and the Facility Site have been, and continue to be operated in
compliance with all applicable Environmental Laws (as modified or waived by any
variance or compliance commitment agreement issued by, or entered into with, any
Governmental

 

7

--------------------------------------------------------------------------------


 

Authority, in each case only to the extent such variance or compliance
commitment agreement relates to the Facility).

 

(ii)                                  Other than those Environmental Claims that
are the subject of the Environmental Actions, there are, to the Knowledge of
Midwest, no pending or threatened Environmental Claims involving or against
Midwest, the Facility or Facility Site.

 

(iii)                               To the Knowledge of Midwest, Midwest has
obtained and is in compliance with all Governmental Approvals required under any
applicable Environmental Law (as modified or waived by any variance or
compliance commitment agreement issued by, or entered into with, any
Governmental Authority, in each case only to the extent such variance or
compliance commitment agreement relates to the Facility).

 

(k)                                 Location of Chief Executive Office and
Principal Place of Business, etc.  The chief executive office and principal
place of business of Midwest and the office where Midwest keeps its corporate
records concerning the Facility, the Facility Site and the other Operative
Documents is located at 211 Carnegie Center, Princeton, New Jersey 08540.

 

(l)                                     Power Sales Agreements and Other
Contracts.  To the Knowledge of Midwest, there are no contracts or agreements
providing for sales of electric energy, capacity or ancillary services produced
by the Facility or for the use and operation of the Facility that have a term
which extends beyond the expiration of the Basic Lease Term other than the
Interconnection Agreement.

 

(m)                             Return Acceptance Tests.  To the Knowledge of
Midwest, the Facility will be able to satisfy the return conditions set forth in
Section 5 of the Facility Lease as of the expiration of the Facility Lease Term,
taking into account the modifications to the Facility required by Section 7.4 of
the Facility Lease, if the Facility is maintained in accordance with Sections
7.1, 7.2, and 7.3 of the Facility Lease.

 

(n)                                 No Defaults, No Event of Loss.  No Event of
Loss, Lease Event of Default, Material Lease Default or event that with the
passage of time or notice or both would constitute a Lease Event of Default will
occur solely by the execution of this Agreement; provided, however, that the
commencement or pendency of the Chapter 11 Cases (and any default related to the
non-payment of Rent during the pendency of the Chapter 11 Cases) shall not be
considered a Lease Event of Default for purposes of this Section 3.1.

 

(o)                                 Assumption of Operative Documents.  The
condition set forth in Section 4.6 of this Agreement has been satisfied.

 

Section 3.2.                                Representations and Warranties of 
NRG.  NRG represents and warrants that, as of the date of execution and delivery
hereof:

 

(a)                                 Organization; Power.  NRG (i) is a Delaware
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware, (ii) is duly qualified to do business and in good
standing in each jurisdiction where the nature of its

 

8

--------------------------------------------------------------------------------


 

 

business requires such qualification, and (iii) has all requisite power and
authority and holds all material requisite Governmental Approvals to enter into
and perform its obligations under this Agreement and each of the other Operative
Documents to which it is or will be a party and to conduct its business as
currently conducted and currently expected to be conducted, except, with respect
to clauses (ii) and (iii) above, where failure to be so qualified or be in good
standing or the failure to obtain such Governmental Approvals could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect on NRG.

 

(b)                                 Due Authorization; Non-Contravention.  The
execution, delivery and performance of this Agreement and each of the Operative
Documents to which it is or will be a party have been or when executed and
delivered will be duly authorized by all necessary company action and do not and
will not:

 

(i)                                     contravene the Organic Documents of NRG;

 

(ii)                                  contravene any Requirement of Law or
Contractual Obligation, binding on or affecting NRG; or

 

(iii)                               result in, or require the creation or
imposition of, any Lien (other than pursuant to the Operative Documents) on any
of the properties of NRG;

 

except, in case of clauses (ii) and (iii) where such contravention, creation or
imposition would not result in a Material Adverse Effect on NRG.

 

(c)                                  Government Approvals.

 

(i)                                     All Governmental Approvals required in
connection with the execution and delivery of, or performance of the
transactions contemplated by, this Agreement, the Chapter 11 Plan, the Asset
Purchase Agreement, and the other Operative Documents to which NRG is or will be
a party are listed on Schedule 3.2(c) and have been duly obtained or made and
are in full force and effect, in each case, other than (A) as may be required
under existing Requirements of Law to be obtained, given, accomplished or
renewed at any time after the date of execution and delivery hereof or from time
to time after the Plan Effective Date in connection with the transactions
contemplated by the Operative Documents and (B) where failure to obtain such
Governmental Approval would not result in a Material Adverse Effect on NRG,
(C) where such Governmental Approval is not normally applied for in advance of
the time required and which NRG has no reason to believe will not be timely
obtained.

 

(ii)                                  NRG has obtained or caused to be obtained
all consents and approvals required to be obtained from Persons other than
Governmental Authorities in connection with the transactions contemplated by
this Agreement, the Chapter 11 Plan, the Asset Purchase Agreement, and the other
Operative Documents and all such consents and approvals are in full force and
effect, other than such consents or approvals the failure of which to obtain,
would not, individually or in the aggregate, result in a Material Adverse Effect
on NRG.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Litigation.  There is no pending or
threatened action, suit, Environmental Claim, investigation, proceeding or labor
controversy against NRG or any of its properties, business, assets or revenues
or affecting any Governmental Approval before any Governmental Authority hereto
which, if determined adversely to NRG (taking into account any insurance
proceeds payable under a policy where the insurer has accepted coverage without
any reservations), would result in a Material Adverse Effect on NRG; provided
that the representation and warranty made in this Section 3.2(d) shall not apply
to any pending or threatened action, suit, Environmental Claim, investigation,
proceeding or labor controversy against NRG that (i) is solely related to the
Facility, (ii) was disclosed in any filing by NRG with the Commission, and
(iii) was disclosed in the Chapter 11 Cases or resolved pursuant to the Chapter
11 Plan.

 

(e)                                  Tax Obligations.  Except as has not or
would not, individually or in the aggregate, result in a Material Adverse Effect
on NRG, NRG has complied with all federal, state and local tax obligations and
has paid all Taxes shown to be due and payable on any tax return or pursuant to
any assessment received by it (other than Taxes and assessments which are being
diligently contested in good faith by NRG and with respect to which adequate
reserves have to the extent required by GAAP been set aside on its books).

 

(f)                                   Regulatory Status.  NRG is not subject to
or is exempt from (i) regulation of its accounting and access to books and
records by FERC as a “holding company” or a “public-utility company” under
PUHCA, and (ii) regulation as a “public utility” under Section 201(e) of the
FPA.

 

(g)                                  Location of Chief Executive Office and
Principal Place of Business, etc.  The chief executive office and principal
place of business of NRG and the office where NRG keeps its corporate records is
located at 211 Carnegie Center, Princeton, New Jersey 08540.

 

(h)                                 Ranking of Guarantees.  The obligations of
NRG under each of the NRG Guarantees are senior, unsecured Indebtedness of NRG
ranking at least pari passu with all other senior unsecured Indebtedness of NRG.

 

(i)                                     Assumption and Assignment of Operative
Documents.  The condition set forth in Section 4.6 of this Agreement has been
satisfied.

 

Section 3.3.                                Representations and Warranties of
the Owner Lessor.  The Owner Lessor represents and warrants that as of the date
of execution and delivery hereof and as of the Plan Effective Date:

 

(a)                                 Due Organization.  The Owner Lessor is a
duly organized and validly existing “statutory trust” as such term is defined
in 12 Del. C. 3801(g) under the laws of the State of Delaware of which the Owner
Participant is the beneficial owner, and has the power and authority to enter
into and perform its obligations under this Agreement and each of the other
Operative Documents to which it is or will be a party.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Due Authorization, Enforceability; etc.

 

(i)                                     This Agreement and each of the other
Operative Documents (other than the Lessor Notes) to which the Owner Lessor is
or will be a party has been or when executed and delivered will be duly
authorized, executed and delivered by the Owner Lessor, and assuming the due
authorization, execution and delivery of this Agreement by each party hereto
other than the Owner Lessor, this Agreement constitutes, and when executed and
delivered each of the other Operative Documents (other than the Lessor Notes) to
which it is or will be a party, will be the legal, valid and binding obligations
of the Owner Lessor, enforceable against the Owner Lessor in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, arrangement, moratorium or other laws relating to or
affecting the rights of creditors generally and by general principles of equity.

 

(ii)                                  The Lessor Notes constitute legal, valid
and binding obligations of the Owner Lessor, enforceable against the Owner
Lessor in accordance with their terms, except as the same may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, arrangement,
moratorium or other laws relating to or affecting the rights of creditors
generally and by general principles of equity.

 

(c)                                  Non-Contravention.  The execution and
delivery by the Owner Lessor of this Agreement and the other Operative Documents
to which it is or will be a party, the consummation by the Owner Lessor of the
transactions contemplated hereby and thereby, and the compliance by the Owner
Lessor with the terms and provisions hereof and thereof, do not and will not
contravene (except where such contravention would not result in a Material
Adverse Effect on the Owner Lessor) (i) the Trust Agreement or any of the
Organic Documents of the Owner Lessor or (ii) any Requirement of Law or the
provisions of, or constitute a default by the Owner Lessor under any Contractual
Obligation binding on the Owner Lessor or its property, or in the creation of
any Owner Lessor’s Lien upon the Trust Estate; provided, however, that no
representation is made with respect to the right, power or authority of the
Owner Lessor to act as operator of the Facility following a Lease Event of
Default or the expiration or termination of the Facility Lease.

 

(d)                                 Governmental Actions.  Assuming the
representations and warranties of Midwest contained in paragraphs (c), (h), (i),
and (j) of  Section 3.1 are true, no authorization or approval or other action
by, and no notice to or filing or registration with, any Governmental Authority
is required for the due execution, delivery or performance by the Owner Lessor,
as the case may be, of the Trust Agreement, the Lessor Notes, this Agreement or
the other Operative Documents to which the Owner Lessor is or will be a party,
other than any such authorization or approval or other action or notice or
filing as has been duly obtained, taken or given; provided, however, that no
representation is made with respect to the right, power or authority of the
Owner Lessor to act as operator of the Facility following a Lease Event of
Default or the expiration or termination of the Facility Lease.

 

(e)                                  Litigation.  There is no pending or, to the
knowledge of the Owner Lessor, threatened, action, suit, investigation or
proceeding against the Owner Lessor before any Governmental Authority which, if
determined adversely to it, would materially adversely affect

 

11

--------------------------------------------------------------------------------


 

the ability of the Owner Lessor to perform its obligations under the Trust
Agreement, the Lessor Notes, this Agreement or the other Operative Documents to
which it is or will be a party or would materially adversely affect the
Facility, the Facility Site or any interest therein or part thereof or the Lien
of the Lease Indenture Trustee on the Trust Estate or which questions the
validity or enforceability of any Operative Document to which the Owner Lessor
is or will be a party.

 

(f)                                   Liens.  The Owner Lessor’s right, title
and interest in and to the Trust Estate is free of any Owner Lessor’s Liens.

 

(g)                                  Investment Company Act; PUHCA, FPA and
Utility Regulation.  The Owner Lessor is not (i) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, (ii) subject to regulation under
PUHCA as a “holding company” or a “public-utility company,” (iii) subject to
regulation as a “public utility” under Section 201(e) of the FPA, or
(iv) subject to any other Requirement of Law which purports to restrict or
regulate its ability to borrow money.

 

(h)                                 Location of Chief Executive Office;
Principal Place of Business; Situs.  The chief executive office and principal
place of business of the Owner Lessor where the Owner Lessor will keep its
corporate records concerning the Facility, the Facility Site and the Operative
Documents is located in Wilmington, Delaware.  The situs of the Owner Lessor is
in Delaware.

 

(i)                                     Payment of Taxes.  The Owner Lessor has
filed all federal, state and local tax returns and reports required by law to
have been filed by it and has paid all Taxes shown to be due and payable on such
returns or pursuant to any assessment received by it (other than Taxes and
assessments which are being diligently contested in good faith by the Owner
Lessor and with respect to which adequate reserve have, to the extent required
by GAAP, been set aside on its books).

 

Section 3.4.                                Representations and Warranties of
the Owner Trustee and the Trust Company.  The Trust Company (only with respect
to representations and warranties relating to the Trust Company) and the Owner
Trustee hereby severally represent and warrant that, as of the date of execution
and delivery hereof and as of the Plan Effective Date:

 

(a)                                 Due Incorporation; etc.  The Trust Company
is a trust company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has the corporate power and authority, as
the Owner Trustee and/or in its individual capacity to the extent expressly
provided herein or in the Trust Agreement, to enter into and perform its
obligations under the Trust Agreement, this Agreement and each of the other
Operative Documents to which it is or will be a party.

 

(b)                                 Due Authorization, Enforceability; etc.

 

(i)                                     (x) The Trust Agreement has been duly
authorized, executed and delivered by the Trust Company, and (y) assuming the
due authorization, execution and delivery of the Trust Agreement by the Owner

 

12

--------------------------------------------------------------------------------


 

Participant, the Trust Agreement constitutes the legal, valid and binding
obligation of the Trust Company, enforceable against it in its individual
capacity or as Owner Trustee, as the case may be, in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, arrangement, moratorium or other laws relating to or
affecting the rights of creditors generally and by general principles of equity.

 

(ii)                                  (x) This Agreement has been duly
authorized, executed and delivered by the Owner Trustee and the Trust Company,
and (y) assuming the due authorization, execution and delivery of this Agreement
by each party hereto other than the Owner Trustee and the Trust Company, this
Agreement constitutes a legal, valid and binding obligation of the Owner Trustee
and the Trust Company, enforceable against the Trust Company or the Owner
Trustee, as the case may be, in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
arrangement, moratorium or other laws relating to or affecting the rights of
creditors generally and by general principles of equity.

 

(iii)                               (x) Each of the other Operative Documents to
which the Trust Company or the Owner Trustee is or will be a party has been or
when executed and delivered will be duly authorized, executed and delivered by
the Trust Company or the Owner Trustee, and (y) assuming the due authorization,
execution and delivery of each of the other Operative Documents by each party
thereto other than the Trust Company or the Owner Trustee, each of the other
Operative Documents to which the Trust Company or the Owner Trustee is or will
be a party constitutes or when executed and delivered will constitute a legal,
valid and binding obligation of the Trust Company or the Owner Trustee, as the
case may be, enforceable against the Trust Company or the Owner Trustee in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, arrangement, moratorium or
other laws relating to or affecting the rights of creditors generally and by
general principles of equity.

 

(c)                                  Non-Contravention.  The execution and
delivery by the Trust Company, in its individual capacity or as Owner Trustee,
as the case may be, of the Trust Agreement, this Agreement and the other
Operative Documents to which it is or will be a party, the consummation by the
Trust Company, in its individual capacity or as Owner Trustee, as the case may
be, of the transactions contemplated hereby and thereby, and the compliance by
the Trust Company, in its individual capacity or as Owner Trustee, as the case
may be, with the terms and provisions hereof and thereof, do not and will not
(i) contravene any Requirement of Law of the State of Delaware or the United
States governing the trust powers of the Trust Company, the Trust Agreement, or
its Organic Documents, or (ii) contravene the provisions of, or constitute a
default by the Trust Company under, or result in the creation of any Owner
Lessor’s Lien attributable to it in its individual capacity and unrelated to the
transactions contemplated by the Operative Documents upon the Trust Estate under
Contractual Obligation binding on the Trust Company or its property; provided,
however, that no representation is made

 

13

--------------------------------------------------------------------------------


 

with respect to the right, power or authority of the Trust Company or the Owner
Trustee to act as operator of the Facility following a Lease Event of Default.

 

(d)                                 Governmental Actions.  Assuming the
representations and warranties of Midwest contained in paragraphs (c), (h), (i),
and (j) of Section 3.1 are true, no authorization or approval or other action
by, and no notice to or filing or registration with, any Governmental Authority
of the State of Delaware or the United States governing the trust powers of the
Trust Company is required for the due execution, delivery or performance by the
Trust Company or the Owner Trustee, as the case may be, of the Trust Agreement,
this Agreement or the other Operative Documents to which the Trust Company or
the Owner Trustee is or will be a party, other than any such authorization or
approval or other action or notice or filing as has been duly obtained, taken or
given.

 

(e)                                  Litigation.  There is no pending or, to the
actual knowledge of the Trust Company, threatened action, suit, investigation or
proceeding against the Trust Company either in its individual capacity or as the
Owner Trustee, as the case may be, before any Governmental Authority of the
State of Delaware or the United States governing its trust powers which, if
determined adversely to it, would materially adversely affect the ability of the
Trust Company, in its individual capacity or as Owner Trustee, as the case may
be, to perform its obligations under the Trust Agreement, this Agreement or the
other Operative Documents to which it is or will be a party or would materially
adversely affect the Facility, the Facility Site or any interest therein or part
thereof or the security interest of the Lease Indenture Trustee in the Trust
Estate or which question the validity or enforceability of any Operative
Document to which the Trust Company, in its individual capacity or as the Owner
Trustee, is or will be a party.

 

(f)                                   Liens.  The Trust Estate is free of any
Owner Lessor’s Liens attributable to the Trust Company or the Owner Trustee.

 

Section 3.5.                                Representations and Warranties of
the Owner Participant.  The Owner Participant represents and warrants that, as
of the Plan Effective Date:

 

(a)                                 Due Organization.  The Owner Participant is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the necessary power and
authority to enter into and perform its obligations under this Agreement, the
Trust Agreement, the OP LLC Agreement and the Tax Indemnity Agreement.

 

(b)                                 Due Authorization, Enforceability; etc. 
This Agreement, the Trust Agreement, the Tax Indemnity Agreement and the other
Operative Documents to which it is or will be a party have been or when executed
and delivered will be duly authorized, executed and delivered by the Owner
Participant and assuming the due authorization, execution and delivery by each
other party thereto, this Agreement, the Trust Agreement, the Tax Indemnity
Agreement and the other Operative Documents to which it is or will be a party
constitute or when executed and delivered will constitute the legal, valid and
binding obligations of the Owner Participant, enforceable against the Owner
Participant in accordance with their respective terms, except as the same may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,

 

14

--------------------------------------------------------------------------------


 

arrangement, moratorium or other laws relating to or affecting the rights of
creditors generally and by general principles of equity.

 

(c)                                  Non-Contravention.  The execution and
delivery by the Owner Participant of this Agreement, the consummation by the
Owner Participant of the transactions contemplated hereby and thereby, and the
compliance by the Owner Participant with the terms and provisions hereof and
thereof, do not and will not contravene any Requirement of Law binding on the
Owner Participant (except where such contravention would not result in a
Material Adverse Effect on the Owner Participant), or its Organic Documents, or
contravene the provisions of, or constitute a default under, or result in the
creation of any Owner Participant’s Lien (other than any Lien created under any
Operative Document) upon the Trust Estate under any Contractual Obligation
binding on the Owner Participant or its property (it being understood that no
representation or warranty is being made as to any Requirement of Law relating
to the Facility or the Facility Site other than its representations set forth in
Section 4975 of the Code).

 

(d)                                 Governmental Action.  Assuming the
representations and warranties of NRG contained in paragraphs (c) and (f) of
Section 3.2 and the representations and warranties of Midwest contained in
paragraphs (c), (h), (i), and (j) of Section 3.1 are true, no authorization or
approval or other action by, and no notice to or filing or registration with,
any Governmental Authority is required for the due execution, delivery or
performance by the Owner Participant of this Agreement, the Trust Agreement, the
OP LLC Agreement or the Tax Indemnity Agreement, other than any authorization or
approval or other action or notice or filing as has been duly obtained, taken or
given (it being understood that no representation or warranty is being made as
to any Requirements of Law relating to the ownership or operation of the
Facility or the Facility Site).

 

(e)                                  Litigation.  There is no pending or, to the
knowledge of the Owner Participant, threatened action, suit, investigation or
proceeding against the Owner Participant before any Governmental Authority
which, if determined adversely to it, would materially adversely affect the
Owner Participant’s ability to perform its obligations under this Agreement, the
Trust Agreement, the OP LLC Agreement or the Tax Indemnity Agreement or would
materially adversely affect the Facility, the Facility Site or any interest
therein or part thereof or the Lien of the Lease Indenture Trustee in the Trust
Estate or which questions the validity or enforceability of any Operative
Document to which the Owner Participant is or will be a party.

 

(f)                                   Regulatory Status.  The Owner Participant
is not (i) an “electric utility company,” “public-utility company,” or “holding
company” under PUHCA or (ii) a “public utility” under the FPA.

 

Section 3.6.                                Representations and Warranties of
Lease Indenture Trustee and the Lease Indenture Company.  The Lease Indenture
Company and the Lease Indenture Trustee hereby severally represent and warrant
that, as of the date of execution hereof and as of the Plan Effective Date:

 

(a)                                 Due Organization.  The Lease Indenture
Company is a banking corporation duly organized, validly existing and in good
standing under the laws of the State of New York, has the corporate power and
authority, as Lease Indenture Trustee and/or in its

 

15

--------------------------------------------------------------------------------


 

individual capacity to the extent expressly provided herein or in the Lease
Indenture, to enter into and perform its obligations under the Lease Indenture,
this Agreement and each of the other Operative Documents to which it is or will
be a party.

 

(b)                                 Due Authorization, Enforceability; etc.

 

(i)                                     (A) This Agreement has been duly
authorized, executed and delivered by the Lease Indenture Trustee and the Lease
Indenture Company, and (B) assuming the due authorization, execution and
delivery of this Agreement by each party hereto other than the Lease Indenture
Trustee and the Lease Indenture Company, this Agreement constitutes a legal,
valid and binding obligation of the Lease Indenture Company and the Lease
Indenture Trustee, enforceable against the Lease Indenture Company or the Lease
Indenture Trustee, as the case may be, in accordance with its terms, except as
the same may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, arrangement, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity.

 

(ii)                                  (A) Each of the other Operative Documents
to which the Lease Indenture Trustee is or will be a party has been or when
executed and delivered will be duly authorized, executed and delivered by the
Lease Indenture Trustee, and (B) assuming the due authorization, execution and
delivery of each of the other Operative Documents by each party thereto other
than the Lease Indenture Trustee, each of the other Operative Documents to which
the Lease Indenture Trustee is or will be a party constitutes or when executed
and delivered will be a legal, valid and binding obligation of the Lease
Indenture Trustee, enforceable against the Lease Indenture Trustee in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, arrangement, moratorium or other laws
relating to or affecting the rights of creditors generally and by general
principles of equity.

 

(c)                                  Non-Contravention.  The execution and
delivery by the Lease Indenture Company, in its individual capacity or as Lease
Indenture Trustee, as the case may be, of this Agreement and the other Operative
Documents to which it is or will be a party, the consummation by the Lease
Indenture Company, in its individual capacity or as Lease Indenture Trustee, as
the case may be, of the transactions contemplated hereby and thereby, and the
compliance by the Lease Indenture Company, in its individual capacity or as
Lease Indenture Trustee, as the case may be, with the terms and provisions
hereof and thereof, do not and will not contravene any Requirement of Law of the
United States of America governing the Lease Indenture Company or the banking or
trust powers of the Lease Indenture Company, or its organizational documents or
by-laws, or contravene the provisions of, or constitute a default by the Lease
Indenture Company under, or result in the creation of any Lien attributable to
the Lease Indenture Company upon the Indenture Estate or any Contractual
Obligation binding on the Lease Indenture Company or its property which would
materially adversely affect the ability of the Lease Indenture Company, in its
individual capacity or as Lease Indenture Trustee, as the case may be, to
perform its obligations under this Agreement or the other Operative Documents to
which it is or will be a party or would materially adversely affect the
Facility, the Facility Site

 

16

--------------------------------------------------------------------------------


 

or any interest therein or part thereof or the security interest of the Lease
Indenture Trustee in the Indenture Estate; provided, however, that no
representation is made with respect to the right, power or authority of the
Lease Indenture Company or the Lease Indenture Trustee to act as operator of the
Facility following a Lease Event of Default.

 

(d)                                 Governmental Action.  Assuming the
representations and warranties of Midwest contained in paragraphs (c), (h), (i),
and (j) of Section 3.1 are true, no authorization or approval or other action
by, and no notice to or filing or registration with, any Governmental Authority
governing its banking or trust powers is required for the due execution,
delivery or performance by the Lease Indenture Company or the Lease Indenture
Trustee, as the case may be, of this Agreement or the other Operative Documents
to which the Lease Indenture Trustee is or will be a party, other than any such
authorization or approval or other action or notice or filing as has been duly
obtained, taken or given.

 

(e)                                  Litigation.  There is no pending or, to the
knowledge of the Lease Indenture Company, threatened action, suit, investigation
or proceeding against the Lease Indenture Company either in its individual
capacity or as Lease Indenture Trustee, before any Governmental Authority which,
if determined adversely to it, would materially adversely affect the ability of
the Lease Indenture Company, in its individual capacity or as Lease Indenture
Trustee, as the case may be, to perform its obligations under this Agreement or
the other Operative Documents to which it is or will be a party or would
materially adversely affect the Facility, the Facility Site or any interest
therein or part thereof or the security interest of the Lease Indenture Trustee
in the Indenture Estate.

 

Section 3.7.                                Representations and Warranties of
Pass Through Trustee and the Pass Through Company.  The Pass Through Company and
each Pass Through Trustee hereby severally represents and warrants that, as of
the date of execution hereof and as of the Plan Effective Date:

 

(a)                                 Due Organization.  The Pass Through Company
is a banking corporation duly organized, validly existing and in good standing
under the laws of the State of New York, has the corporate power and authority,
as Pass Through Trustee and/or in its individual capacity to the extent
expressly provided herein or in the Pass Through Trust Agreement, to enter into
and perform its obligations under the Pass Through Trust Agreement, this
Agreement and each of the other Operative Documents to which it is or will be a
party.

 

(b)                                 Due Authorization, Enforceability; etc.

 

(i)                                     (A) This Agreement has been duly
authorized, executed and delivered by the Pass Through Trustee and the Pass
Through Company and (B) assuming the due authorization, execution and delivery
of this Agreement by each party hereto other than each Pass Through Trustee and
the Pass Through Company, as the case may be, this Agreement constitutes a
legal, valid and binding obligation of the Pass Through Company and each Pass
Through Trustee, enforceable against the Pass Through Company or each Pass
Through Trustee, as the case may be, in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, arrangement,

 

17

--------------------------------------------------------------------------------


 

moratorium or other laws relating to or affecting the rights of creditors
generally and by general principles of equity.

 

(ii)                                  (A) Each of the other Operative Documents
to which the Pass Through Company or such Pass Through Trustee is or will be a
party has been or when executed and delivered will be duly authorized, executed
and delivered by the Pass Through Company or such Pass Through Trustee, as the
case may be, and (B) assuming the due authorization, execution and delivery of
each of the other Operative Documents by each party thereto other than the Pass
Through Company or such Pass Through Trustee, as the case may be, each of the
other Operative Documents to which the Pass Through Company or such Pass Through
Trustee is or will be a party constitutes or when executed and delivered will
constitute a legal, valid and binding obligation of the Pass Through Company or
such Pass Through Trustee, enforceable against the Pass Through Company or such
Pass Through Trustee, as the case may be, in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, arrangement, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity.

 

(c)                                  Non-Contravention.  The execution and
delivery by the Pass Through Company, in its individual capacity or as Pass
Through Trustee, as the case may be, of this Agreement and the other Operative
Documents to which it is or will be a party, the consummation by the Pass
Through Company, in its individual capacity or as Pass Through Trustee, as the
case may be, of the transactions contemplated hereby and thereby, and the
compliance by the Pass Through Company, in its individual capacity or as Pass
Through Trustee, as the case may be, with the terms and provisions hereof and
thereof, do not and will not contravene any Requirement of Law of the United
States of America or the State of New York governing the Pass Through Company or
the banking or trust powers of the Pass Through Company, or its organizational
documents or by-laws, or contravene the provisions of, or constitute a default
by the Pass Through Company under, or result in the creation of any Lien
attributable to the Pass Through Company upon the Certificates or any
Contractual Obligation binding on the Pass Through Company or its property which
would materially adversely affect the ability of the Pass Through Company, in
its individual capacity or as Pass Through Trustee, as the case may be, to
perform its obligations under this Agreement or the other Operative Documents to
which it is a party or would materially adversely affect the Facility, the
Facility Site or any interest therein or part thereof or the security interest
of any Pass Through Trustee in the Indenture Estate; provided, however, that no
representation is made with respect to the right, power or authority of the Pass
Through Company or any Pass Through Trustee to act as operator of the Facility
following a Lease Event of Default.

 

(d)                                 Governmental Action.  Assuming the
representation and warranties of Midwest contained in paragraphs (c), (h), (i),
and (j) of  Section 3.1 are true, no authorization or approval or other action
by, and no notice to or filing or registration with, any Governmental Authority
governing its banking or trust powers is required for the due execution,
delivery or performance by the Pass Through Company or any Pass Through Trustee,
as the case may be, of this Agreement or the other Operative Documents to which
such Pass Through Trustee is or will

 

18

--------------------------------------------------------------------------------


 

be a party, other than any such authorization or approval or other action or
notice or filing as has been duly obtained, taken or given.

 

(e)                                  Litigation.  There is no pending or, to the
knowledge of the Pass Through Company, threatened action, suit, investigation or
proceeding against the Pass Through Company either in its individual capacity or
as Pass Through Trustee, before any Governmental Authority which, if determined
adversely to it, would materially adversely affect the ability of the Pass
Through Company, in its individual capacity or as Pass Through Trustee, as the
case may be, to perform its obligations under this Agreement or the other
Operative Documents to which it is a party or would materially adversely affect
the Facility, the Facility Site or any interest therein or part thereof or the
security interest of any Pass Through Trustee in the Indenture Estate.

 

SECTION IV                        CONDITIONS TO EFFECTIVENESS

 

The obligations of the Owner Participant, the Owner Lessor, the Owner Trustee,
the Lease Indenture Trustee, the Pass Through Trustee, Midwest and NRG to
consummate the transactions contemplated hereby on the Plan Effective Date shall
be subject to prior or concurrent satisfaction or waiver of the following
conditions, except that the obligations of any Person shall not be subject to
such Person’s own performance or compliance.

 

Section 4.1.                                Plan Confirmation Order.  The Plan
Confirmation Order shall have been entered and shall not be subject to any stay.

 

Section 4.2.                                Plan Effective Date.  Each of the
conditions precedent set forth in the Plan to the Plan Effective Date shall have
occurred.

 

Section 4.3.                                Payment of Required Amounts.  The
Reorganization Trust shall have paid, in full, in cash (i) the Agreed PoJo Cure
Amount to the Lease Indenture Trustees and (ii) the PoJo Restructuring Fees to
the appropriate attorneys and financial advisors to the PoJo Parties.

 

Section 4.4.                                Operative Documents.  Each of the
Operative Documents required to effectuate the PoJo Lease Modifications shall
have been duly authorized, executed and delivered by the parties thereto, and
executed counterparts of each shall have been delivered to each of the parties
hereto.

 

Section 4.5.                                Representations and Warranties.  The
representation and warranties set forth in Section 3 hereof shall be true and
correct on and as of the Plan Effective Date with the same effect as though made
on and as of the Plan Effective Date.

 

Section 4.6.                                Assumption and Assignment of
Operative Documents.

 

(a)                                 Each of the Operative Documents being
assumed by Midwest has been assumed in accordance with section 365 of the
Bankruptcy Code.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Each of the Operative Documents being
assumed by EME and assigned to NRG has been assumed and assigned in accordance
with section 365 of the Bankruptcy Code.

 

Section 4.7.                                Consents.  All material permits,
licenses, approvals and consents necessary to consummate the transactions
contemplated by the Chapter 11 Plan and the Asset Purchase Agreement (including
any consent required from any lenders to NRG, Midwest or any of its
Subsidiaries) shall be in full force and effect except to the extent that such
permits, licenses, approvals and consents failing to be in full force and effect
would not result in a Material Adverse Effect on Midwest.

 

Section 4.8.                                Governmental Actions.  All material
actions, if any, required to have been taken by any Governmental Authority on or
prior to the Plan Effective Date in connection with the transactions
contemplated by any Operative Documents on the Plan Effective Date, including,
without limitation, the FERC Section 203 Order (attached hereto as Exhibit L),
shall have been taken and all orders, permits, waivers, exemptions,
authorizations and approvals of and registrations with such Governmental
Authorities required to be in effect on the Plan Effective Date in connection
with the transactions contemplated by the Operative Documents on the Plan
Effective Date shall have been issued; and all such orders, permits, waivers,
exemptions, authorizations and approvals shall be in full force and effect on
the Plan Effective Date.

 

Section 4.9.                                Insurance.  Insurance (including all
related endorsements) complying with the requirements of Section 11 of the
Facility Lease shall be in full force and effect and all premiums thereon shall
be current.  The Owner Participant, the Equity Investor, the Owner Trustee, the
Owner Lessor, the Lease Indenture Trustee and the Pass Through Trustee shall
have received a certificate or certificates dated the Plan Effective Date of an
independent insurance broker or carrier reasonably satisfactory to such Persons
stating that such insurance is in full force and effect.

 

Section 4.10.                         Recordings and Filings.  All filings and
recordings listed on Schedule 4.14 to the Original Participation Agreement shall
have been duly made and remain in existence and all filing, recordation,
transfer and other fees payable in connection therewith shall have been paid;
and the filing of all precautionary financing statements under the
Uniform Commercial Code of Illinois and any other mortgages, security agreements
or other documents as may be reasonably requested by counsel to the Owner
Participants, the Lease Indenture Trustee or the Pass Through Trustee to perfect
the right, title and interest of the Owner Lessor in the Owner Lessor’s
Interest, or any part thereof or interest therein and the Lien of the Lease
Indenture Trustee in the Indenture Estate, shall have been made and remain in
existence.

 

Section 4.11.                         NRG Guarantees.  NRG shall have executed
and delivered (i) to the Owner Lessor the NRG Guarantee attached hereto as
Exhibit H and (ii) the NRG OP Guarantee to the beneficiaries thereof, which
guarantee is attached hereto as Exhibit I.

 

20

--------------------------------------------------------------------------------


 

SECTION V                             AFFIRMATIVE COVENANTS OF MIDWEST

 

Midwest covenants and agrees that it will perform the obligations set forth in
this Section 5.

 

Section 5.1.                                Delivery of Certain Information. 
Midwest shall furnish prompt written notice to the Owner Trustee, the Owner
Lessor, the Owner Participant and, for so long as the Lien of the Lease
Indenture has not been terminated or discharged, the Lease Indenture Trustee and
the Pass Through Trustee:

 

(a)                                 as soon as possible and in any event within
ten (10) Business Days after any Authorized Officer of Midwest obtains knowledge
of the occurrence of any default under any material agreement to which Midwest
is a party or any termination thereof, in each case, together with a statement
of an Authorized Officer of Midwest setting forth details of such event of
default, default or termination and the action Midwest has taken and proposes to
take with respect thereto;

 

(b)                                 as soon as possible and in any event within
ten (10) Business Days after the commencement of, or the occurrence of any
material adverse development with respect to, any litigation, action,
proceeding, or labor controversy of the type described in Section 3.1(e) of this
Agreement, notice thereof;

 

(c)                                  immediately upon becoming aware of the
institution of any steps by Midwest to terminate any Pension Plan (other than a
standard termination under ERISA Section 4041(b)), or the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a Lien under Section 302(f) of ERISA or Section 412 of the Code, or the
taking of any action with respect to a Pension Plan which could result in the
requirement that Midwest furnish a bond or other security to the PBGC or such
Pension Plan, or the occurrence of any event with respect to any Pension Plan
which could result in the incurrence by Midwest or any member of the Controlled
Group of any material liability (other than liabilities incurred in the ordinary
course of maintaining the Pension Plan), fine or penalty, or any increase in the
contingent liability of Midwest with respect to any post-retirement Welfare Plan
benefit, the occurrence or expected occurrence of any Reportable Event or the
termination, reorganization or Insolvency of any Multiemployer Plan or the
complete or partial withdrawal by Midwest or any member of the Controlled Group
from a Multiemployer Plan, notice thereof and copies of all documentation
relating thereto;

 

(d)                                 as soon as possible and in any event within
ten (10) Business Days after any Authorized Officer of Midwest obtains knowledge
of the occurrence thereof, notice that any Governmental Authority may revoke, or
refuse to grant or renew, or materially modify, any material Governmental
Approval described in Section 3.1(c) of this Agreement;

 

(e)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Midwest, or compliance with the terms of this Agreement or the
other Operative Documents, as the Owner Trustee, the Owner Lessor, the Owner
Participant and, for so long as the Lien of the Lease Indenture has not been
terminated or discharged, the Lease Indenture Trustee and the Pass Through
Trustee may

 

21

--------------------------------------------------------------------------------


 

reasonably request; provided that such information shall not be disclosed to any
personnel that perform any trading or marketing functions with respect to the
purchase, sale, or transportation of electricity, capacity, ancillary services,
or other energy products in the PJM Interconnection or Midwest ISO (MISO)
regions or fuel or emissions allowances;

 

(f)                                   promptly upon becoming aware of any
written communications from FERC or commencement of proceedings before FERC
(i) alleging a material violation of FERC regulations with respect to the
Facility, (ii) challenging or threatening to materially condition, limit,
suspend or revoke Midwest’s MBR Authority, or (iii) challenging or threatening
to revoke Midwest’s EWG status or otherwise to cause Midwest to lose its
exemptions from FERC accounting and books and records access regulation under
PUHCA; provided that (x) Midwest may redact commercially sensitive portions of
any document to be delivered pursuant to this Section 5.1(f), and (y) the
existence and content of any non-public communications shall not be disclosed to
any personnel that perform any trading or marketing functions with respect to
the purchase, sale, or transportation of electricity, capacity, ancillary
services, or other energy products in the PJM Interconnection or Midwest ISO
(MISO) regions or fuel or emissions allowances; and

 

(g)                                  concurrently with the delivery of any
notice, report, request, demand, certificate, financial statement or other
instrument to the Owner Lessor pursuant to the Facility Lease (but without
duplication of deliveries required under Section 5.1(a) of this Agreement), for
so long as the Lien of the Lease Indenture has not been terminated or
discharged, Midwest shall furnish a copy of the same to the Lease Indenture
Trustee and the Pass Through Trustee.

 

Section 5.2.                                Financial Information.  Midwest
shall cause to be delivered to the Owner Trustee, the Owner Lessor, the Owner
Participant, and for as long as the Lien of the Lease Indenture has not been
terminated or discharged, the Lease Indenture Trustee and the Pass Through
Trustee:

 

(a)                                 as soon as available and in any event
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year of Midwest, consolidated balance sheets of Midwest (which
will include results for its Consolidated Subsidiaries) as of the end of such
Fiscal Quarter and consolidated statements of income and cash flows of Midwest
(which will include results for its Consolidated Subsidiaries) for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter;

 

(b)                                 as soon as available and in any event
within one-hundred-and-twenty (120) days after the end of each Fiscal Year of
Midwest, commencing with the 2013 Fiscal Year, a copy of the annual audited
report for such Fiscal Year for Midwest, including therein consolidated balance
sheets of Midwest as of the end of such Fiscal Year and consolidated statements
of income and cash flows of Midwest or such Fiscal Year, and accompanied by the
opinion of KPMG LLP or other internationally recognized independent auditors
selected by Midwest, which report shall state that such consolidated financial
statements present fairly in all material respects the financial position for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior periods;

 

22

--------------------------------------------------------------------------------


 

(c)                                  as soon as available, one copy of any
documents filed by Midwest with the Securities and Exchange Commission or any
successor agency pursuant to Section 13(a), 13(c), 14 or 15(d) (or any successor
sections) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) except to the extent that such documents are made publicly available via
the Securities and Exchange Commission’s Electronic Data, Gathering, Analysis
and Retrieval (EDGAR) or similar public electronic database;

 

(d)                                 within ten (10) Business Days after each
anniversary of the Plan Effective Date, a certificate from Midwest’s insurers or
insurance agents evidencing that the insurance policies in place satisfy the
requirements of the Operative Documents;

 

(e)                                  as soon as possible and in any event within
ten (10) Business Days after any Authorized Officer of Midwest obtains
(i) knowledge of the occurrence thereof, notice of any casualty, damage or loss
to the Facility, whether or not insured, through fire, theft, other hazard or
casualty, involving a probable loss of $5,000,000 or more or (ii) knowledge of
(A) the occurrence, notice of any cancellation, notice of threatened or
potential cancellation or (B) any material change in the terms, coverage or
amounts of any policy of insurance which would result in such policy deviating
from Prudent Industry Practice.

 

Section 5.3.                                Information Concerning the
Facility.  Concurrently with the delivery of the financial statements referred
to in Section 5.2(b) of this Agreement, Midwest shall furnish the Owner Trustee,
the Owner Lessor, the Owner Participant and, for so long as the Lien of the
Lease Indenture has not been terminated or discharged, the Lease Indenture
Trustee and the Pass Through Trustee and their respective authorized
representatives either:  (i) the annual report provided to senior management and
shareholders of Midwest or its Affiliates, or (ii) a report for the preceding
calendar year with respect to the Facility, in each case, covering the following
matters:  (A) production, including availability, output, planned outages and
unplanned outages (and the reason for such unplanned outages); (B) environmental
matters; (C) health and safety matters, to the extent the same shall have given
rise to material claims against Midwest or the Guarantor or any of its
Subsidiaries; (D) significant plant activities, such as major plant overhauls,
alterations, modifications and other capital expenditures, significant changes
in plant operations and major operating incidents; and (E) markets activities,
including quantities and average price of energy and capacity delivered;
provided that such information shall not be disclosed to any personnel that
perform any trading or marketing functions with respect to the purchase, sale,
or transportation of electricity, capacity, ancillary services, or other energy
products in the PJM Interconnection or Midwest ISO (MISO) regions or fuel or
emissions allowances.

 

Section 5.4.                                Maintenance of Existence; Conduct of
Business.  Midwest shall continue to engage in the business of owning and
operating the Facility and the sale and marketing of wholesale electric power
and other products and services related thereto, and preserve, renew and keep in
full force and effect its limited liability company existence and take all
commercially reasonable action to maintain all material rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Sections 5.10, 6.1, 6.2, and 6.3 of this
Agreement.

 

23

--------------------------------------------------------------------------------


 

Section 5.5.                                Compliance with Requirements of Law
and Contractual Obligations.  Midwest shall comply with all Requirements of Law
and Contractual Obligations, such compliance to include the payment, before the
same become delinquent, of all taxes, assessments and governmental charges or
levies, except to the extent such non-compliance would not result in a Material
Adverse Effect on Midwest.

 

Section 5.6.                                Regulatory Status.  Midwest shall
comply with all requirements of FERC necessary to maintain its MBR Authority and
EWG status.

 

Section 5.7.                                Environmental Covenant with Respect
to the Facility and the Facility Site.  Midwest shall:

 

(a)                                 comply with all applicable Environmental
Laws and obtain, comply with and maintain all necessary Governmental Approvals
required under any applicable Environmental Law in connection with the use,
operation and maintenance of the Facility and the Facility Site, in each case,
except where such noncompliance or failure, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect on
Midwest;

 

(b)                                 promptly upon the request of the Owner
Trustee, the Owner Lessor, the Owner Participant or, for so long as the Lien of
the Lease Indenture has not been terminated or discharged, the Lease Indenture
Trustee or the Pass Through Trustee, if there has been a Lease Event of Default
which has not been fully and timely cured, arrange for, and NRG shall be
responsible for all costs and expenses incurred in connection with, the
environmental surveys in accordance with the terms of Section 5.2(f) of the
Facility Lease.

 

(c)                                  provide copies of such information to
evidence compliance with this Section 5.7 as the Owner Trustee, the Owner
Lessor, the Owner Participant or, for so long as the Lien of the Lease Indenture
has not been terminated or discharged, the Lease Indenture Trustee and the Pass
Through Trustee, may reasonably request in writing from time to time.

 

Section 5.8.                                Further Assurances.  Upon written
request of the Owner Trustee, the Owner Lessor, the Owner Participant, or, for
so long as the Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee or the Pass Through Trustee, Midwest
shall promptly perform or cause to be performed any and all acts and execute or
cause to be executed any and all documents (including financing statements and
continuation statements) for filing under the provisions of the
Uniform Commercial Code or any other Requirement of Law which are necessary or
advisable to preserve, protect and perfect the ownership of the Undivided
Interest and the interest of the Owner Lessor in the Facility Site Lease and to
maintain the first priority Lien intended to be created by the Lease Indenture
therein.

 

Section 5.9.                                Required Modifications. 
Notwithstanding anything to the contrary herein, and without causing any breach
or default under the Operative Documents, Midwest shall, in accordance with
Section 7.4 of the Facility Lease, complete modifications to the Facility such
that the Facility is capable of economic dispatch at full capacity or otherwise
capable of participating as a capacity resource in PJM Interconnection’s (or its
successor’s) market or other markets, in compliance in all material respects
with all Environmental Laws (“Post-Modification

 

24

--------------------------------------------------------------------------------


 

Capability”).  Such modifications may include, but are not limited to, gas
additions, oil additions or installation of emissions controls; provided,
however, that nothing herein shall be construed to require the Facility to be
operated at baseload or in any particular dispatch profile.  Any shutdowns of
the Facility related to making the modifications described in this Section 5.9
and Section 7.4 of the Facility Lease shall not cause a breach or default under
the Operative Documents; provided, however, that no such shutdown shall relieve
Midwest of its obligations to make payment of Basic Lease Rent in accordance
with Section 3.2 of the Facility Lease or Supplemental Rent in accordance with
Section 3.3 of the Facility Lease.

 

Section 5.10.                         Permitted Temporary Shutdown.  Midwest may
temporarily shut down the Facility; provided that, for voluntary shutdowns of
one (1) year or longer that are unrelated to making the modifications described
in Section 5.9 of this Agreement and Section 7.4 of the Facility Lease,
(i) prior to the implementation of any such shutdown, NRG shall have complied
with each of its obligations under paragraphs (a) and (b) of Section 7.3 of this
Agreement, (ii) no such shutdown shall relieve Midwest of its obligations to
make payment of Basic Lease Rent in accordance with Section 3.2 of the Facility
Lease or Supplemental Rent in accordance with Section 3.3 of the Facility Lease,
and (iii) Midwest shall deliver the Facility with Post-Modification Capability
upon any return thereof to the Owner Lessor.

 

SECTION VI                        NEGATIVE COVENANTS OF MIDWEST

 

Midwest covenants and agrees that it will perform the obligations set forth in
this Section 6.

 

Section 6.1.                                Merger and Consolidation.  Midwest
shall not consolidate or merge with any other Person (unless it is the surviving
entity) or sell, transfer or otherwise dispose of all or substantially all of
its assets in one or a series of transactions, unless (i) no Lease Event of
Default shall have occurred and be continuing prior to and after giving effect
to such merger, consolidation or sale, (ii) the entity resulting from such
consolidation, surviving such merger or to whom such assets are transferred
shall (a) be a corporate entity (including a limited liability company)
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and (b) expressly assume, pursuant to an agreement
reasonably acceptable to the other Lease Financing Parties, each obligation of
Midwest under the Operative Documents, (iii) the Owner Participant shall have
received an opinion reasonably satisfactory to it from a nationally recognized
tax counsel selected by the Owner Participant and reasonably acceptable to
Midwest to the effect that such consolidation, merger or sale of assets would
not result in any material indemnified, or any unindemnified, incremental tax
risk to the Owner Participant, (iv) the Owner Participant and, so long as the
Lessor Notes are outstanding, the Lease Indenture Trustee and Pass Through
Trustee, shall have received an opinion of counsel reasonably satisfactory to
each such Person (y) with respect to the agreement referred to in the
immediately preceding clause (ii) (b) and (z) addressing other customary
matters, (v) after giving effect to such transaction (A) while the Certificates
are outstanding, the ratings of the Certificates shall be equal to or greater
than the ratings of the Certificates immediately prior to consummating such
transaction and (B) if the Certificates are no longer outstanding, the credit
rating of the long-term senior unsecured indebtedness of Midwest or any
successor or surviving entity shall be equal to or greater than the credit
rating of the long-term senior unsecured indebtedness of Midwest immediately
prior to consummating such transaction and, (vi) for as

 

25

--------------------------------------------------------------------------------


 

long as the NRG Guarantee and NRG OP Guarantee are in effect, NRG shall have
delivered written affirmations of its obligations thereunder to the
beneficiaries of such guarantees.

 

Section 6.2.                                Sale of Assets.  Midwest shall not
sell or dispose of more than fifty percent (50%) of its assets without the prior
written consent of the Owner Lessor and, for as long as the Lessor Notes are
outstanding, the Lease Indenture Trustee and the Pass Through Trustee, which
consent shall not be unreasonably withheld, provided, however, that (i) the
assets of Midwest located at either of the Fisk Generating Station or Crawford
Generating Station prior to the Plan Effective Date shall not be taken into
account for purposes of this Section 6.2, and (ii) such consent shall not be
required in connection with any such sale or disposition if (x) the Certificates
are rated at least Baa3 by Moody’s and BBB- by S&P taking into account such sale
of assets or (y) if the Certificates are no longer outstanding, the outstanding
long-term senior unsecured indebtedness of Midwest (if any) is rated at least
Baa3 by Moody’s and BBB- by S&P taking into account such sale of assets;
provided that, for the avoidance of doubt, Midwest shall remain subject to the
requirements of this Section 6.2 if it does not have any outstanding long-term
senior unsecured indebtedness at the time of any such sale or disposition.

 

Section 6.3.                                Changes in Legal Form or Business. 
Other than (i) as permitted by Section 6.1 of this Agreement, or (ii) as set
forth in any amendment to Midwest’s limited liability company agreement solely
related to the management of Midwest, Midwest shall not (x) change its legal
form or Organic Documents (other than a change in its Fiscal Year) or (y) engage
in any business other than the construction, ownership, maintenance, operation
and redevelopment of power generating assets, the sale of wholesale electric
power therefrom, and related products and services and such other business as
may be reasonably incidental thereto.

 

SECTION VII                   AFFIRMATIVE COVENANTS OF NRG

 

NRG covenants and agrees that it will perform the obligations set forth in this
Section 7.

 

Section 7.1.                                Financial Information, Reports,
Notices.  Except to the extent that such documents are made publicly available
via the Securities and Exchange Commission’s Electronic Data, Gathering,
Analysis and Retrieval (EDGAR) or similar public electronic database, NRG shall
furnish to the Owner Trustee, the Owner Lessor, the Owner Participant and, for
as long as the Lien of the Lease Indenture Trustee has not been terminated or
discharged, the Lease Indenture Trustee and the Pass Through Trustee:

 

(a)                                 as soon as available and in any event
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year of NRG, consolidated balance sheets of NRG (which will
include results for its Consolidated Subsidiaries) as of the end of such Fiscal
Quarter and consolidated statements of income and cash flows of NRG (which will
include results for its Consolidated Subsidiaries) for such Fiscal Quarter and
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by an Authorized Officer of NRG with
responsibility for financial matters;

 

(b)                                 as soon as available and in any event
within one-hundred-and-twenty (120) days after the end of each Fiscal Year of
NRG, a copy of the annual audited report

 

26

--------------------------------------------------------------------------------


 

for such Fiscal Year for NRG (which will include results for its Consolidated
Subsidiaries), including therein consolidated balance sheets of NRG (which will
include results for its Consolidated Subsidiaries) as of the end of such Fiscal
Year and consolidated statements of income and cash flows of NRG (which will
include results for its Consolidated Subsidiaries) for such Fiscal Year, and
accompanied by the opinion of KPMG LLP other internationally recognized
independent auditors selected by NRG, which report shall state that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior periods;

 

(c)                                  as soon as possible and in any event within
ten (10) Business Days after any Authorized Officer of NRG obtains knowledge of
the occurrence of (i) each Lease Event of Default or (ii) any default under any
other material agreement to which NRG or any of its subsidiaries is a party or
any termination thereof, if such event could reasonably be expected to result in
a Material Adverse Effect on NRG, in each case, together with a statement of
such Authorized Officer setting forth details of such Default, default or
termination and the action which NRG or such subsidiary of NRG has taken and
proposes to take with respect thereto;

 

(d)                                 as soon as possible and in any event within
ten (10) Business Days after (i) the occurrence of any material adverse
development with respect to any litigation, action, proceeding, or labor
controversy of the type described in Section 3.2(d) or (ii) the commencement of
any labor controversy, litigation, action, proceeding of the type described in
Section 3.2(d) hereof, notice thereof and, upon request of the Owner Lessor and,
for so long as the Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee and the Pass Through Trustee, copies of
all non-privileged documentation relating thereto;

 

(e)                                  immediately upon becoming aware of the
institution of any steps by NRG or any other Person to terminate any Pension
Plan (other than a standard termination under ERISA Section 4041(b)), or the
failure to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a Lien under Section 302(f) of ERISA or Section 412
of the Code, or the taking of any action with respect to a Pension Plan which
could result in the requirement that NRG furnish a bond or other security to the
PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan which could result in the incurrence by NRG or any member of the
Controlled Group of any material liability (other than liabilities incurred in
the ordinary course of maintaining the Pension Plan), fine or penalty, or any
increase in the contingent liability of NRG with respect to any post-retirement
Welfare Plan benefit, which has a Material Adverse Effect on NRG notice thereof
and copies of all documentation relating thereto;

 

(f)                                   promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of NRG, or compliance with the terms of this Agreement or
the other Operative Documents, as Owner Lessor, the Owner Participant, the Lease
Indenture Trustee or the Pass Through Trustee may reasonably request.

 

Section 7.2.                                Maintenance of Corporate Existence. 
NRG shall at all times preserve and maintain in full force and effect (i) its
corporate existence and good standing under

 

27

--------------------------------------------------------------------------------


 

the laws of its state of incorporation and (ii) its qualification to do business
in each other jurisdiction in which the character of its properties or the
nature of its activities make such qualification necessary, except where the
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect with respect to NRG.

 

Section 7.3.                                Certain Obligations with respect to
the Facility.

 

(a)                                 In the event Midwest voluntarily shuts down
the Facility for a period of one (1) year or longer and such shutdown is
unrelated to the performance of the modifications described in Section 5.9 of
this Agreement and Section 7.4 of the Facility Lease, NRG shall (i) prior to the
implementation of any such shutdown, replace the NRG Guarantee with one (1) or
more irrevocable letter(s) of credit in a form reasonably acceptable to the
Owner Lessor in an aggregate amount not less than the Termination Value, and
(ii) cause Midwest to deliver the Facility with Post-Modification Capability
upon any return thereof to the Owner Lessor.

 

(b)                                 NRG shall make cash investments to Midwest
(either as equity or on an unsecured and subordinated debt basis (on terms
reasonably acceptable to the Owner Lessor and Owner Participant)) to pay for the
modifications described in Section 5.9 of this Agreement and Section 7.4 of the
Facility Lease, as is necessary to permit Midwest to comply with the Facility
Lease and achieve the Post-Modification Capability described therein; provided,
however, that NRG shall not be required to contribute any amounts in excess of
$350,000,000 in respect of such investments for the PoJo Facilities in the
aggregate; provided further, however, that such contribution limitation shall
not modify, or reduce the amount of, any of NRG’s obligations under the NRG
Guarantees.

 

Section 7.4.                                Taxes.  NRG shall, prior to the time
penalties attach thereto, (i) file, or cause to be filed, all tax and
information returns that are required to be, or are required to have been, filed
by it in any jurisdiction, and (ii) pay or cause to be paid all taxes shown to
be, or to have been, due and payable on such returns and all other taxes
lawfully imposed and payable by it, except, in each case, to the extent that
(x) there is a Good Faith Contest thereof by NRG and (y) the failure to so file,
cause to be filed, pay or cause to be paid would not result in a Material
Adverse Effect on NRG.

 

SECTION VIII                                                             
[RESERVED]

 

SECTION IX                                                                       
COVENANTS OF THE TRUST COMPANY, THE OWNER TRUSTEE AND THE OWNER LESSOR

 

Section 9.1.                                Compliance with the Trust
Agreement.  Each of the Owner Lessor, the Trust Company and the Owner Trustee
hereby severally covenants and agrees severally and as to itself only that it
will:

 

(a)                                 comply with all of the terms of the Trust
Agreement applicable to it; and

 

(b)                                 not amend, supplement, or otherwise modify
Section 9.01, Section 10.01 or Section 10.02 of the Trust Agreement without the
prior written consent of

 

28

--------------------------------------------------------------------------------


 

Midwest so long as no Material Lease Default or Lease Event of Default has
occurred and is continuing or the Lease Indenture Trustee so long as the Lessor
Notes are outstanding.

 

Section 9.2.                                Owner Lessor’s Liens.  The Trust
Company, the Owner Trustee and the Owner Lessor each covenants severally and as
to itself only that it will not directly or indirectly create, incur, assume or
suffer to exist any Owner Lessor’s Lien attributable to it and unrelated to the
transactions contemplated hereby and will promptly notify in writing Midwest,
NRG, the Owner Participant and, for so long as the Lien of the Lease Indenture
has not been terminated or discharged, the Lease Indenture Trustee and the Pass
Through Trustee of the imposition of any such Lien of which it has actual
knowledge and shall promptly, at its own expense, take such action as may be
necessary to duly discharge such Owner Lessor’s Lien attributable to it.

 

Section 9.3.                                Amendments to Operative Documents. 
The Owner Trustee and the Trust Company each covenants severally and as to
itself only that it will not unless such action is expressly contemplated by the
Operative Documents, or with respect to the Owner Trustee and the Owner Lessor,
unless it is expressly directed by the Owner Participant in writing, (i) through
its own action terminate any Operative Document to which it is a party,
(ii) amend, supplement, waive or modify (or consent to any such amendment,
supplement, waiver or modification) any Operative Document (other than the Trust
Agreement, amendments to and modifications of which are governed by Section 9.1
hereof) in any manner other than with respect to administrative or ministerial
matters, or (iii) except as provided in Section 14.2 hereof, take any action to
prepay or refund the Lessor Notes or amend any of the payment terms of the
Lessor Notes without, in each case, the prior written consent of Midwest so long
as no Material Lease Default or Lease Event of Default shall have occurred and
be continuing and, in the case of Sections 9.3(a) or (b), the Lease Indenture
Trustee and the Pass Through Trustee as long as the Lien of the Lease Indenture
has not been terminated or discharged.

 

Section 9.4.                                Transfer of the Owner Lessor’s
Interest.  Other than as contemplated by the Operative Documents, each of the
Owner Lessor and the Owner Trustee covenants severally and as to itself only
that it will not assign, pledge, sell, lease, convey or otherwise transfer any
of its then existing right, title or interest in and to the Owner Lessor’s
Interest, the Trust Estate or the other Operative Documents without the consent
of Midwest and, so long as the Lessor Notes are outstanding, the Lease Indenture
Trustee, which consent may not be unreasonably withheld.  Nothing in this
Section 9.4 shall limit the ability of the Owner Trustee or the Owner
Participant to appoint a successor Owner Trustee pursuant to Section 9 of the
Trust Agreement.

 

Section 9.5.                                Owner Lessor; Trust Estate.  Each of
the Owner Trustee and the Owner Lessor covenants severally and as to itself only
that it will not voluntarily take any action to subject the Owner Lessor or the
Trust Estate to the provisions of any applicable bankruptcy or insolvency law
(as now or hereafter in effect).

 

Section 9.6.                                Limitation on Indebtedness and
Actions.  Each of the Owner Trustee and the Owner Lessor covenants severally and
as to itself only that it will not incur any indebtedness nor enter into any
business or activity except as required or expressly permitted or contemplated
by any Operative Document.

 

29

--------------------------------------------------------------------------------


 

Section 9.7.                                Change of Location.  The Owner
Trustee shall use all reasonable efforts to give the Owner Participant, the
Lease Indenture Trustee, the Pass Through Trustee, Midwest and NRG thirty
(30) days’ written notice of any relocation of the Owner Trustee’s chief
executive office or the place where documents and records relating to the Owner
Trustee or the Trust Estate are kept and of any change in its name.

 

Section 9.8.                                Bankruptcy of Trust.  Each of the
Trust Company, the Owner Trustee and the Owner Lessor hereby agrees severally
and as to itself only that it shall not voluntarily take any action that shall,
or cause any action to be taken that is intended to, submit the Owner Lessor, as
debtor, to any proceeding under any Requirement of Law involving bankruptcy,
insolvency, reorganization or other laws affecting the rights of creditors
generally unless a Lease Event of Default or a Material Lease Default shall have
occurred and be continuing (in which case, if the Lien of the Lease Indenture
shall not have been discharged, the Trust Company or the Owner Lessor shall not
take such action unless the Lease Indenture Trustee shall have given its prior
written consent to such action in its sole discretion).

 

SECTION X                             COVENANTS OF THE OWNER PARTICIPANT

 

Section 10.1.                         Restrictions on Transfer of Beneficial
Interest.  The Owner Participant covenants and agrees that it shall not during
the Facility Lease Term assign, convey or transfer any of its right, title or
interest in the Beneficial Interest without the prior written consent of Midwest
and, so long as the Lien of the Lease Indenture has not been terminated or
discharged, without the prior written consent of the Lease Indenture Trustee and
the Pass Through Trustee; provided, however, that the Owner Participant may
assign, convey or transfer all or any part of its interest in the Beneficial
Interest without such consent to a Person (the “Transferee”) which shall assume
the duties and obligations of the Owner Participant under the Operative
Documents with respect to the interest being transferred pursuant to an
Assignment and Assumption Agreement substantially in the form of Exhibit J
hereto, if each of the following conditions shall have been satisfied:

 

(a)                                 Midwest, NRG, the Owner Trustee and, so long
as the Lien of the Lease Indenture has not been terminated or discharged, the
Lease Indenture Trustee and the Pass Through Trustee shall have received an
opinion of counsel, which opinion and counsel are reasonably satisfactory to
each recipient thereof, to the effect that such Assignment and Assumption
Agreement is a legal, valid and binding obligation of, and is enforceable
against, each party thereto, that all regulatory approvals required in
connection with such transfer or necessary to assume the Owner Participant’s
obligations under the Operative Documents shall have been obtained and that the
proposed transfer of the Beneficial Interest will not require registration the
Securities Act;

 

(b)                                 the Transferee shall be a “United States
person” within the meaning of Section 7701(a)(30) of the Code;

 

(c)                                  the Transferee or a guarantor of such
Transferee meets the following criteria:  (i) the Consolidated Tangible Net
Assets of at least equal to $75 million calculated in accordance with GAAP,
(ii) agrees to be bound by the terms of the Operative Documents pursuant to an
Assumption and Assignment Agreement substantially in the form of

 

30

--------------------------------------------------------------------------------


 

Exhibit J hereto, and (iii) so long as no Lease Event of Default shall have
occurred and be continuing, such Transferee is not a Competitor of, or in
material litigation with, Midwest or any Affiliate of Midwest, unless waived by
Midwest;

 

(d)                                 the transferring Owner Participant shall
pay, without any right of indemnification from Midwest or any other Person, all
reasonable documented out-of-pocket costs, fees and expenses incurred in
connection with any such transfer by (i) the other Lease Financing Parties,
except Midwest and NRG, and (ii) Midwest and NRG, so long as no Lease Event of
Default shall have occurred and be continuing; and

 

(e)                                  following such transfer, there shall be not
more than two Owner Participants with interests (Undivided Interests or
beneficial trust interests) in the Facility.  For purposes of Section 10.1(c), a
“Competitor” of Midwest shall be an entity (other than an entity which on the
Plan Effective Date is the Other Owner Participant or an Affiliate thereof)
which, or an Affiliate of which, is significantly involved as a seller or trader
of capacity or energy in the electricity market; provided that, the foregoing
restriction shall not apply in the case of a Transferee that is an Affiliate of
such a seller or trader so long as (i) such Transferee is an entity involved in
making passive investments such as the Owner Participant’s contemplated
investment in this transaction, (ii) such Transferee has in place procedures
which shall be reasonably acceptable to Midwest to prevent such Affiliate that
is a seller or trader of capacity from acquiring confidential information
relating to such passive investments and agrees in writing with Midwest to
maintain and abide by such procedures, and (iii) neither such Transferee nor any
Affiliate thereof is an entity that is (x) actively involved in the generation
of electricity in PJM Interconnection or Midcontinent Independent System
Operator, Inc, or any successor thereto, or (y) on the List of Competitors,
attached hereto as Exhibit K, which may, from time to time, but no more often
than once per year, be modified by Midwest, and shall contain a list of up to
six entities (including Affiliates) which Midwest reasonably believes in its
good faith judgment are Competitors of Midwest.  Notwithstanding the foregoing,
the restrictions set forth above in Sections 10.1(a) or (c)(1) and (c)(3) shall
not inure to the benefit of Midwest if such transfer is in connection with the
exercise of remedies during a Lease Event of Default.

 

(f)                                   Neither Midwest nor NRG shall be
responsible for any adverse tax consequence to the Owner Lessor or the Owner
Participant resulting from any transfer pursuant to this Section 10.1 and the
Pricing Assumptions (as set forth on Schedule 10.1(c) to the Original
Participation Agreement) shall not be changed as a result of any such transfer
except if such transfer is in connection with the exercise of remedies during a
Lease Event of Default.

 

(g)                                  The Owner Participant shall give the Owner
Lessor, the Owner Trustee, the Lease Indenture Trustee, the Pass Through
Trustee, NRG and Midwest thirty (30) days’ prior written notice of such
transfer, or ten (10) days in the case of a transfer to an Affiliate of the
Owner Participant, specifying the name and address of any proposed Transferee
and such additional information as shall be necessary to determine whether the
proposed transfer satisfies the requirements of this Section 10.1. If requested
by the Owner Participant, the Lease Indenture Trustee or any Pass Through
Trustee, Midwest shall acknowledge qualifying transfers.

 

(h)                                 Upon any such transfer in compliance with
this Section 10.1, (i) such Transferee shall, to the extent of the Beneficial
Interest conveyed to the Transferee,

 

31

--------------------------------------------------------------------------------


 

(x) be deemed the “Owner Participant” for all purposes, and (y) enjoy the rights
and privileges and perform the obligations of the Owner Participant hereunder
and under the Assignment and Assumption Agreement, the Owner Participant
Guaranty and each other Operative Document to which such Owner Participant is a
party, and each reference in this Agreement, the Assignment and Assumption
Agreement, the Owner Participant Guaranty and each other Operative Document to
the “Owner Participant” shall thereafter be deemed to include such Transferee,
to the extent of the Beneficial Interest conveyed to the Transferee, for all
purposes and (ii) the transferor Owner Participant and the Guarantor, if any, of
such transferor Owner Participant’s obligations shall be released from all
obligations hereunder and under each other Operative Document to which such
transferor or Guarantor is a party or by which such transferor Owner Participant
or Guarantor is bound to the extent such obligations are expressly assumed by a
Transferee; provided, however, that in no event shall any such transfer waive or
release the transferor or its Guarantor from any liability existing immediately
prior to or occurring simultaneously with such transfer.

 

Section 10.2.                         Owner Participant’s Liens.  The Owner
Participant covenants that it will not directly or indirectly create, incur,
assume or suffer to exist any Owner Participant’s Lien and the Owner Participant
shall promptly notify Midwest, NRG, the Lease Indenture Trustee and the Pass
Through Trustee, in writing of the imposition of any such Lien of which the
Owner Participant has actual knowledge and shall promptly, at its own expense,
take such action as may be necessary to duly discharge such Owner Participant’s
Lien.

 

Section 10.3.                         Amendments or Revocation of Trust
Agreement.  The Owner Participant covenants that it will not (a) amend,
supplement, or otherwise modify Section 9.01, Section 10.01 or Section 10.02 of
the Trust Agreement except for amendments required by the Operative Documents or
by Requirement of Law or which are administrative or ministerial in nature
without the prior written consent of Midwest so long as no Material Lease
Default or Lease Event of Default has occurred and is continuing, and without
the prior written consent of the Lease Indenture Trustee and the Pass Through
Trustee, so long as the Lien of the Lease Indenture has not been terminated or
discharged, or (b) revoke, or otherwise waive compliance with or terminate the
Trust Agreement without the prior written consent of Midwest so long as no
Material Lease Default or Lease Event of Default has occurred and is continuing,
and the Lease Indenture Trustee so long as the Lien of the Lease Indenture has
not been terminated or discharged.

 

Section 10.4.                         Prohibition on Fundamental Changes.  The
Owner Participant shall not change its form of organization and shall not enter
into or engage in any business other than as contemplated by the Operative
Documents and the activities related thereto.

 

Section 10.5.                         Bankruptcy Filings.  The Owner Participant
agrees that it will not file a petition, or join in the filing of a petition,
seeking reorganization, arrangement, adjustment or composition of, or in respect
of, the Owner Lessor under the Bankruptcy Code, or any other applicable Federal
or state law or the law of the District of Columbia.

 

Section 10.6.                         Instructions.  The Owner Participant
agrees that it will not instruct the Owner Lessor to take any action prohibited
by this Agreement or any other Operative Documents.

 

32

--------------------------------------------------------------------------------


 

Section 10.7.                         Appointment of Successor Owner Trustee. 
Notwithstanding any other provision of this Agreement, a successor Owner Trustee
shall not be appointed by the Owner Participant without the consent of Midwest
and, so long as the Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee and the Pass Through Trustee unless such
successor Owner Trustee (a) meets the requirements of the Trust Agreement,
(b) has a combined capital and surplus of at least $150 million, and (c) Midwest
and, so long as Lien of the Lease Indenture has not been terminated or
discharged, the Lease Indenture Trustee and the Pass Through Trustee shall have
received at the expense of the Owner Participant:  (i) an opinion or opinions of
counsel, such counsel and such opinion to be reasonably acceptable to such
parties, to the effect that no regulatory consents or approvals are required, or
(ii) such other documentation reasonably satisfactory to Midwest, the Lease
Indenture Trustee or Pass Through Trustee, as the case may be; provided,
however, that if Wilmington Trust Company resigns as Owner Trustee, is
terminated for cause, or shall become incapable of acting or shall be adjudged
bankrupt or insolvent or a receiver of the Owner Trustee or its properties shall
be appointed or any public officer shall take charge or control of the Owner
Trustee or its property or affairs for the purpose of rehabilitation,
conservation or liquidation, the opinion required by Section 10.7(c) shall be at
the expense of Midwest.

 

Section 10.8.                         Cooperation.  Owner Lessor agrees, and
each of the Owner Participant and the Owner Trustee agree to cause the Owner
Lessor to, at the request of Midwest and at the sole cost and expense of NRG on
an After-Tax Basis, take such actions as may be necessary for the Owner Lessor
to take as the owner of the Facility for purposes of obtaining the valid and
effective issue, transfer or amendment, as the case may be, of all Governmental
Approvals to the extent the same are required for the use, ownership, operation
or maintenance of the Facility, the Facility Site, the Undivided Interest, the
Ground Interest or any Component by Midwest or any permitted assignee of Midwest
in the manner contemplated by the Operative Documents.  Midwest shall pay on an
After-Tax Basis all reasonable costs and expenses (including, without
limitation, the reasonable fees and expenses of counsel) of Owner Lessor and
each other Person party to an Operative Document incurred in connection with any
such action.  It is understood and agreed that, with respect to any action
requested of it, and taken by it, under this Section 10.8, the Owner Lessor, the
Owner Participant and the Owner Trustee shall make no representation or warranty
as to, and shall have no responsibility for the effectiveness of such action to
accomplish or promote the objective intended by the Person making such request.

 

SECTION XI                                                                       
COVENANTS OF THE LEASE INDENTURE TRUSTEE

 

Section 11.1.                         The Indenture Trustee’s Liens.  Neither
the Lease Indenture Company nor the Lease Indenture Trustee will directly or
indirectly create, incur, assume or suffer to exist any Indenture Trustee’s Lien
attributable to it and arising out of events or conditions not related to its
rights in the Indenture Estate or the administration thereof, and will promptly
notify the Owner Participant, the Equity Investor, the Owner Trustee, Midwest
and NRG in writing of the imposition of any such Lien of which it has actual
knowledge and shall promptly, at its own expense, take such action as may be
necessary to duly discharge such Indenture Trustee’s Lien.

 

33

--------------------------------------------------------------------------------


 

SECTION XII                                                                  
NRG’S INDEMNIFICATIONS

 

Section 12.1.                         General Indemnity.

 

(a)                                 Claims Identified.  Subject to the
exclusions stated in paragraph (b) below, NRG agrees to indemnify, protect,
defend and hold harmless, and does hereby indemnify the Owner Participant, the
OP Guarantor, the Owner Lessor, the Trust Company in its individual capacity,
the Owner Trustee, the Equity Investor, the Lease Indenture Trustee, the Lease
Indenture Company in its individual capacity, the Pass Through Trustee, the Pass
Through Company in its individual capacity and their respective Affiliates,
successors, assigns, agents, members, partners, directors, officers or employees
(each an “Indemnitee”) against any and all Claims (including Environmental
Claims) (whether or not any of the transactions contemplated by the Operative
Documents are consummated) imposed on, incurred or suffered by or asserted
against such Indemnitee in any way relating to or in connection with or
resulting from or arising out of or attributable to:

 

(i)                                     the construction, financing,
refinancing, acquisition, operation, rebuilding, warranty, ownership, use,
possession, maintenance, repair, lease, condition, alteration, modification,
restoration, refurbishing, return, purchase, sale or other disposition,
insuring, sublease, or other use or non-use of the Facility, the Facility Site,
the Undivided Interest, the Ground Interest or any Component or any portion
thereof or any interest therein;

 

(ii)                                  the conduct of the business or affairs of
Midwest at the Facility and the Facility Site or in connection therewith;

 

(iii)                               the manufacture, design, purchase,
acceptance, rejection, delivery or condition of, or improvement to, the
Facility, the Facility Site, the Undivided Interest, the Ground Interest, or any
Component, or any portion of any thereof or any interest therein;

 

(iv)                              the Facility Lease, the Facility Site Lease,
the Facility Site Sublease or any other Operative Document, the execution or
delivery thereof or the performance, enforcement, attempted enforcement or
amendment, supplement or modification or any waiver of any terms thereof, or the
transactions contemplated thereby or resulting therefrom;

 

(v)                                 any actual or alleged Environmental
Condition or Environmental Claim at, in, on, under, from or related in any way
to the Facility or the Facility Site or any portion thereof or any Component;

 

(vi)                              the reasonable costs and expenses of any
Indemnitee in connection with amendments or supplements to the Operative
Documents requested or consented to by Midwest or NRG or required or necessary
as a result of a Lease Event of Default;

 

(vii)                           the imposition of any Lien other than, with
respect to a particular Indemnitee (or a Related Party), a Lien arising by or
through such

 

34

--------------------------------------------------------------------------------


 

Indemnitee that is prohibited by the terms of this Agreement or other Operative
Documents;

 

(viii)                        any violation by, or liability relating to,
Midwest or NRG of, or under, any Requirement of Law, whether now or hereafter in
effect (including Environmental Laws), or any action of any Governmental
Authority or other Person taken with respect to the Facility or the Facility
Site, the Operative Documents or the interest of any Indemnitee under the
Operative Documents or the presence, Release, generation, management, recycling,
use, storage, transportation, treatment or manufacture of any Hazardous Material
in, at, under, to or from the Facility, the Facility Site or any Component;

 

(ix)                              the non-performance or breach by Midwest or
NRG of any obligation contained in this Agreement or any other Operative
Document or the falsity or inaccuracy of any representation, warranty or
obligation of Midwest or NRG contained in this Agreement, or any other Operative
Document;

 

(x)                                 the continuing fees (if any) and expenses of
the Owner Lessor, the Owner Trustee (including the reasonable compensation and
expenses of their counsel, accountants and other professional persons) arising
out of the Owner Lessor’s or the Owner Trustee’s discharge of their respective
duties under or in connection with the Operative Documents;

 

(xi)                              the continuing fees (if any) and expenses of
the Lease Indenture Company, the Lease Indenture Trustee, the Pass Through
Company and the Pass Through Trustee (including the reasonable compensation and
expenses of their respective counsel, accountants and other professional
persons) arising out of the discharge of their respective duties under or in
connection with the Operative Documents;

 

(xii)                           the applications of Part 4 and 5 of Subtitle B
of Title I of ERISA (including, without limitation, any penalties imposed under
Section 501(i) or (1) of ERISA) or any excise taxes, charges or penalties
imposed under Section 4975 of the Code;

 

(xiii)                        the issuance of the Initial Lessor Notes in
accordance with Section 2.4 of the Lease Indenture and the issuance of any
Additional Lessor Notes or New Lessor Notes pursuant to Section 2.12 or
Section 2.13 of the Lease Indenture; and

 

(xiv)                       in any other way relating to the transactions
contemplated by the Operative Documents.

 

(b)                                 Claims Excluded.  Any Claim, to the extent
or resulting from or arising out of or attributable to any of the following, is
excluded from NRG’s agreement to indemnify any Indemnitee under this
Section 12.1:

 

35

--------------------------------------------------------------------------------


 

(i)                                     acts, omissions or events occurring
after expiration or other termination of the Facility Lease and, where required
by the Facility Lease, return of the Facility to the Owner Lessor or its
designee in compliance with the provisions of the Facility Lease, except to the
extent such Claim is (A) an Environmental Claim that relates to, results from,
arises out of or is attributable to an Environmental Condition that was in
existence at the Facility or the Facility Site prior to or as of such expiration
or termination of the Facility Lease and the return of the Facility or (B) is a
Claim that relates to, results from, arises out of or is attributable to the
ComEd Consent;

 

(ii)                                  with respect to a particular Indemnitee
and Related Parties, any offer, sale, assignment, transfer or other disposition
(voluntary or involuntary) by or on behalf of (a) in the case of the Owner
Participant of any of its interest in the Beneficial Interest, or (b) in the
case of the Owner Lessor, and if such action is taken at the written direction
of the Owner Participant, the Owner Participant and Related Parties, of all or
any of the Owner Lessor’s interest in the Facility or the Facility Site, or
(c) all or any of either Pass Through Trust’s interest in the Lessor Notes or
the collateral therefor, unless such transfer is required by the terms of the
Operative Documents or occurs in connection with the exercise of remedies during
a Lease Event of Default;

 

(iii)                               with respect to any Indemnitee and Related
Parties, any Claim attributable to the gross negligence or willful misconduct of
the Indemnitee seeking indemnification or a Related Party of such Indemnitee;

 

(iv)                              as to any Indemnitee, any Claim attributable
to the noncompliance of such Indemnitee or a Related Party, with any of the
terms of, or any misrepresentation or breach of warranty by such Indemnitee
contained in any Operative Document or any breach by such Indemnitee or a
Related Party of any covenant contained in any Operative Document attributable
to such Indemnitee or Related Party, unless attributable to Midwest or NRG or
the breach by another Person of its obligations under the Operative Documents or
imputed to the Indemnitee;

 

(v)                                 with respect to the Owner Trustee and the
Trust Company, any Claim constituting or arising from an Owner Lessor’s Lien
attributable to it;

 

(vi)                              with respect to the Lease Indenture Trustee,
any Claim arising from an Indenture Trustee’s Lien prohibited by Section 11.1
hereof;

 

(vii)                           with respect to the Pass Through Trustee and the
Pass Through Company, any Claim arising from a Lien prohibited by Section 7.16
of either Pass Through Trust Agreement;

 

(viii)                        with respect to the Owner Participant, any claim
constituting or arising from an Owner Participant’s Lien;

 

(ix)                              [RESERVED]

 

36

--------------------------------------------------------------------------------


 

(x)                                 any Claim relating to the payment of any
other amount to the extent such Indemnitee or a Related Party has expressly
agreed in any Operative Document to pay such amount without a right of
reimbursement;

 

(xi)                              any Claim that is a Tax, or is a cost of
contesting a Tax, whether or not NRG is required to indemnify therefor pursuant
to Section 14.2 or under the Tax Indemnity Agreement;

 

(xii)                           any failure on the part of the Owner Trustee to
distribute in accordance with the Trust Agreement any amounts received by it
under the Operative Documents and distributable by it thereunder;

 

(xiii)                        any Claim relating to the costs and expenses of
any Indemnitee in connection with any amendments or supplements to the Operative
Documents requested by such Indemnitee or a Related Party if such amendment or
supplement is not required by the Operative Documents;

 

(xiv)                       any Claim that constitutes principal and/or interest
on the Lessor Notes, any Additional Lessor Notes or the corresponding payments
under the Certificates or any Additional Certificates, respectively; and

 

(xv)                          any Claim arising out of obligations expressly
assumed by the Indemnitee seeking indemnification or a Related Party thereof.

 

provided that the terms “omission,” “gross negligence” and “willful misconduct,”
when applied with respect to the Owner Trustee, the Owner Participant, the OP
Guarantor, the Equity Investor, the Owner Lessor, the Lease Indenture Trustee,
the Pass Through Trustee or any Certificateholder or any Affiliate of any
thereof, shall not include any liability imputed as a matter of law to such
Indemnitee solely by reason of such entity’s interest in the Facility or the
Facility Site or such Indemnitee’s failure to act in respect of matters which
are or were the obligation of Midwest under this Agreement or any other
Operative Document.

 

(c)                                  Insured Claims.  Subject to the provisions
of paragraph (e) of this Section 12.1, in the case of any Claim indemnified by
NRG hereunder which is covered by a policy of insurance maintained by NRG, each
Indemnitee agrees, unless it and each other Indemnitee shall waive its rights to
indemnification (for itself and each Related Party thereto) in a manner
reasonably acceptable to NRG, to cooperate, at the sole cost and expense of NRG,
with insurers in exercise of their rights to investigate, defend or compromise
such Claim.

 

(d)                                 After-Tax Basis.  NRG agrees that any
payment or indemnity pursuant to this Section 12.1 in respect of any Claim shall
be made on an After-Tax Basis to the Indemnitees.

 

(e)                                  Claims Procedure.  Each Indemnitee shall
promptly after such Indemnitee shall have actual knowledge thereof notify NRG in
writing of any Claim as to which indemnification is sought; provided that the
failure so to notify NRG shall not reduce or affect NRG’s liability which it may
have to such Indemnitee under this Section 12.1.  Any amount payable to any
Indemnitee pursuant to this Section 12.1 shall be paid within fifteen (15) days

 

37

--------------------------------------------------------------------------------


 

after receipt of such written demand therefor from such Indemnitee, accompanied
by a certificate of such Indemnitee stating in reasonable detail the basis for
the indemnification thereby sought and (if such Indemnitee is not a party
hereto) an agreement to be bound by the terms hereof as if such Indemnitee were
such a party.  The foregoing shall not, however, constitute an obligation to
disclose confidential information of any kind without the execution of an
appropriate confidentiality agreement.  Promptly after NRG receives notification
of such Claim accompanied by a written statement describing in reasonable detail
the Claims which are the subject of and basis for such indemnity and the
computation of the amount so payable, NRG shall notify such Indemnitee in
writing whether it intends to pay, object to, compromise or defend any matter
involving the asserted liability of such Indemnitee.  NRG shall have the right
to investigate and so long as no Material Lease Default or Lease Event of
Default shall have occurred and be continuing, NRG shall have the right in its
sole discretion, to defend or compromise any Claim for which indemnification is
sought under this Section 12.1 which NRG acknowledges in writing to the
applicable Indemnitee is subject to indemnification hereunder; provided that no
such defense or compromise shall involve any danger of (i) foreclosure, sale,
forfeiture or loss of, or imposition of a Lien on any part of the Undivided
Interest, the Ground Interest, the Trust Estate or the Indenture Estate or the
impairment of the Facility in any material respect or (ii) any criminal
liability being incurred or any material adverse effect on such Indemnitee,
provided, further, that no Claim shall be compromised by NRG on a basis that
admits any criminal violation or gross negligence or willful misconduct on the
part of such Indemnitee without the express written consent of such Indemnitee;
and provided, further, that to the extent that other Claims unrelated to the
transactions contemplated by the Operative Documents are part of the same
proceeding involving such Claim, NRG may assume responsibility for the contest
or compromise of such Claim only if the same may be and is severed from such
other Claims (and each Indemnitee agrees to use reasonable efforts to obtain
such a severance).  If NRG elects, subject to the foregoing, to compromise or
defend any such asserted liability, it may do so at its own expense and by
counsel selected by it and reasonably satisfactory to such Indemnitee.  Upon
NRG’s election to compromise or defend such asserted liability and prompt
notification to such Indemnitee of its intent to do so, such Indemnitee shall
cooperate at NRG’s expense with all reasonable requests of NRG in connection
therewith and will provide NRG with all information not within the control of
NRG as is reasonably available to such Indemnitee which NRG may reasonably
request; provided, however, that such Indemnitee shall not, unless otherwise
required by Requirement of Law, be obligated to disclose to NRG or any other
Person, or permit NRG or any other Person to examine (i) any income tax returns
of the Owner Participant or (ii) any confidential information or pricing
information not generally accessible by the public possessed by the Owner
Participant (and, in the event that any such information is made available, NRG
shall treat such information as confidential and shall take all actions
reasonably requested by such Indemnitee for purposes of obtaining a stipulation
from all parties to the related proceeding providing for the confidential
treatment of such information from all such parties).  Where NRG, or the
insurers under a policy of insurance maintained by NRG, undertake the defense of
such Indemnitee with respect to a Claim (with counsel reasonably satisfactory to
each such Person such Indemnitee and without reservation of rights against such
Indemnitee), no additional legal fees or expenses of such Indemnitee in
connection with the defense of such Claim shall be indemnified hereunder unless
such fees or expenses were incurred at the request of NRG or such insurers. 
Notwithstanding the foregoing, an Indemnitee may participate at its own expense
in any judicial proceeding controlled by NRG pursuant to the preceding
provisions, but only to the

 

38

--------------------------------------------------------------------------------


 

extent that such party’s participation does not in the reasonable opinion of
counsel to NRG interfere with such control; provided, however, that such party’s
participation does not constitute a waiver of the indemnification provided in
this Section 12.1; provided, further, that if and to the extent that (i) such
Indemnitee is advised by counsel that an actual or potential conflict of
interest exists where it is advisable for such Indemnitee to be represented by
separate counsel or (ii) there is a risk that such Indemnitee may be indicted or
otherwise charged in a criminal complaint and such Indemnitee informs NRG that
such Indemnitee desires to be represented by separate counsel, such Indemnitee
shall have the right to control its own defense of such Claim and the reasonable
fees and expenses of such defense (including, without limitation, the reasonable
fees and expenses of such separate counsel) shall be borne by NRG.  So long as
no Lease Event of Default shall have occurred and be continuing, no Indemnitee
shall enter into any settlement or other compromise with respect to any Claim
without the prior written consent of NRG unless (i) the Indemnitee waives its
rights to indemnification hereunder or (ii) NRG has not acknowledged its
indemnity obligation with respect thereto and there is a significant risk that a
default judgment will be entered against such Indemnitee.  Nothing contained in
this Section 12.1(e) shall be deemed to require an Indemnitee to contest any
Claim or to assume responsibility for or control of any judicial proceeding with
respect thereto.

 

(f)                                   Subrogation.  To the extent that a Claim
indemnified by NRG under this Section 12.1 is in fact paid in full by NRG or an
insurer under an insurance policy maintained by NRG, NRG (so long as no Lease
Event of Default shall have occurred and be continuing) or such insurer shall be
subrogated to the rights and remedies of the Indemnitee on whose behalf such
Claim was paid to the extent of such payment (other than rights of such
Indemnitee under insurance policies maintained at its own expense) with respect
to the transaction or event giving rise to such Claim.  Should an Indemnitee
receive any refund, in whole or in part, with respect to any Claim paid by NRG
hereunder, it shall promptly pay over to NRG the lesser of (i) the amount
refunded reduced by the amount of any Tax incurred by reason of the receipt or
accrual of such refund and increased by the amount of any Tax (but not in excess
of the amount of such reduction) saved as a result of such payment or (ii) the
amount NRG or any of its insurers has paid in respect of such Claim; provided
that so long as a Material Lease Default or Lease Event of Default shall have
occurred and is continuing such amount may be held by the Owner Lessor as
security for Midwest’s and NRG’s respective obligations under the Operative
Documents.

 

Any Person seeking indemnity under this Section 12.1 who is not a party to this
Agreement shall agree to the terms and conditions set forth in this Section 12.1
as a condition to making any such claim for indemnity under this Section 12.1.

 

Section 12.2.                         General Tax Indemnity.

 

(a)                                 Indemnity.  Except as provided in
paragraph (b), NRG agrees to indemnify on an After-Tax Basis each of the Owner
Participant, the OP Guarantor, the Equity Investor, the Owner Lessor, the Trust
Company in its individual capacity, the Owner Trustee, the OP Member, the
Noteholders, the Lease Indenture Trustee, the Lease Indenture Company in its
individual capacity, the Pass Through Trustee and the Pass Through Company in
its individual capacity, their respective successors and assigns, the past and
present partners or members of or holders of the ownership interests in, as the
case may be, the Owner Participant and the Affiliates

 

39

--------------------------------------------------------------------------------


 

of each of the foregoing (each a “Tax Indemnitee”) and to hold each Tax
Indemnitee harmless from and to defend each Tax Indemnitee against all Taxes
that are imposed upon any Tax Indemnitee, the Facility, the Facility Site, the
Undivided Interest, the Ground Interest, or any portion or Component thereof or
any interest therein, or upon any Operative Document or interest therein,
arising out of, in connection with or relating to, any of the following:

 

(i)                                     the construction, financing,
refinancing, acquisition, operation, warranty, ownership, use, possession,
maintenance, repair, lease, condition, alteration, modification, restoration,
refurbishing, return, purchase, sale or other disposition, insuring, sublease,
or other use or non-use of the Facility, Undivided Interest, Ground Interest or
the Facility Site, or any portion or Component thereof or any interest therein;

 

(ii)                                  the conduct of the business or affairs of
Midwest at the Facility and the Facility Site;

 

(iii)                               the manufacture, design, purchase,
acceptance, rejection, delivery or condition of, or improvement to, the
Facility, the Undivided Interest, the Ground Interest, the Facility Site, or any
portion or Component thereof, or any interest therein;

 

(iv)                              the Facility Lease, the Facility Site Lease,
the Facility Site Sublease or any other Operative Document, the execution or
delivery thereof, or the performance, enforcement or amendment of any terms
thereof;

 

(v)                                 the payment or receipt of Basic Lease Rent,
Renewal Lease Rent, Supplemental Lease Rent or any other amount payable under
the Facility Lease; or

 

(vi)                              otherwise relating to the transactions
contemplated by the Operative Documents.

 

(b)                                 Excluded Taxes.  The indemnity provided for
in paragraph (a) above shall not extend to any of the following Taxes (the
“Excluded Taxes”):

 

(i)                                     Taxes imposed on, based on or measured
by gross or net income or receipts or capital or net worth (other than sales,
use, property, ad valorem, rental, stamp, transfer, excise, license and value
added taxes, and other than franchise tax imposed by the State of Illinois upon
the Owner Participant, the Owner Lessor or their respective Affiliates under the
Business Corporation Act of 1983, as amended, or any successor legislation
thereto);

 

(ii)                                  Taxes attributable to any period after
expiration or other termination of the Facility Lease and, where required by the
Facility Lease, return of the Facility to the Owner Lessor or its designee in
accordance with the Facility Lease (or, in the case of the Lease Indenture
Trustee, after the repayment of the Lessor Notes);

 

40

--------------------------------------------------------------------------------


 

(iii)                               Taxes imposed on a Tax Indemnitee
attributable to the gross negligence or willful misconduct of such Tax
Indemnitee or any Related Party of such Tax Indemnitee;

 

(iv)                              Taxes in the nature of capital gain,
accumulated earnings, personal holding company, excess profits, succession or
estate, minimum, alternative minimum, preference, franchise, conduct of business
and other similar taxes (other than franchise tax imposed by the State of
Illinois upon the Owner Participant, the Owner Lessor or their respective
Affiliates under the Business Corporation Act of 1983, as amended, or any
successor legislation thereto);

 

(v)                                 Taxes imposed on a Tax Indemnitee that arise
out of, or are caused by, any act or omission of such Tax Indemnitee (or any
Related Party thereof) that is expressly prohibited by any Operative Document or
by a breach by such Tax Indemnitee (or any Related Party thereof) of any of its
representations, warranties or covenants under any Operative Document;

 

(vi)                              Taxes arising out of, or caused by, any
voluntary assignment, sale, transfer or other voluntary disposition, or any
involuntary transfer or disposition resulting from a bankruptcy or similar
proceeding for relief of debtors in which such Tax Indemnitee is a debtor, by
(or a foreclosure by a creditor of) (A) the Owner Participant of any of its
Beneficial Interest, (B) the Owner Lessor of all or any of its interest in the
Facility or the Facility Site, or (C) the Lease Indenture Trustee of any
interest in the Lessor Notes or the Indenture Estate unless (i) such transfer or
disposition occurs during the continuance of a Lease Event of Default, or
(ii) such transfer or disposition is required under, or occurs pursuant to, the
Operative Documents and the price paid is other than Fair Market Sales Value;

 

(vii)                           Taxes arising in connection with Owner
Participant’s Liens or Owner Lessor’s Liens;

 

(viii)                        Taxes imposed on any assignee or
successor-in-interest to a Tax Indemnitee to the extent any such Taxes exceed
the Taxes that would have been imposed had no assignment or transfer taken place
determined under the law as in effect on the date of transfer; provided that
this exclusion shall not apply to the computation of the gross-up amounts
necessary to make a payment on an After-Tax Basis, nor to a transferee, assignee
or successor in interest that acquires the interest of a Tax Indemnitee pursuant
to a transfer or disposition in connection with the exercise of remedies during
the continuance of a Lease Event of Default;

 

(ix)                              Taxes that are included as a part of
Transaction Costs;

 

(x)                                 Taxes imposed on, based on, or measured by
any compensation that any Owner Trustee or the Lease Indenture Trustee receives
for its services;

 

41

--------------------------------------------------------------------------------


 

(xi)                              any U.S. federal income taxes, including with
respect to the Owner Participant, Taxes for which NRG is obligated to indemnify
the Owner Participant under the Tax Indemnity Agreement (or which are expressly
excluded from indemnification thereunder);

 

(xii)                           other than with respect to the
Certificateholders, the Lease Indenture Trustee and the Pass Through Trustee or
any Related Party in respect of any thereof (a “Lender Indemnitee”), Taxes
resulting from the Owner Lessor not being treated as a grantor trust or a
nonentity for federal, state or local income tax purposes;

 

(xiii)                        Taxes attributable to the failure of any Tax
Indemnitee to comply with certification, information, documentation, reporting
or other similar requirements concerning the nationality, residence, identity,
connection with the jurisdiction imposing such Taxes or other similar matters;
provided that the foregoing exclusion shall only apply if such Tax Indemnitee is
eligible and obligated to comply with such requirement and shall have been given
timely written notice of such requirement by NRG;

 

(xiv)                       Taxes imposed on a Tax Indemnitee where the Tax
Indemnitee’s breach of its contest obligations under Section 12.2(g) effectively
precludes NRG’s ability to contest the Taxes;

 

(xv)                          Taxes imposed on any Tax Indemnitee resulting from
an amendment, modification, supplement or waiver to any Operative Document which
was not requested by Midwest or NRG and as to which Midwest or NRG is not a
party and the Tax Indemnitee (or, in the case of the Owner Participant, the
Facility Lessor if acting at the express direction of the Owner Participant) is
a party unless such amendment, modification, supplement or waiver (A) was
required by applicable law or the Operative Documents, (B) may be necessary or
appropriate to, and is in conformity with, any amendment, modification,
supplement or waiver to any Operative Document agreed to by Midwest or NRG in
writing, or (C) is made while a Lease Event of Default shall have occurred and
be continuing;

 

(xvi)                       Taxes imposed under Section 4975 of the Code,
Section 406 of ERISA or any comparable laws of any governmental authority to the
extent resulting from action by such Tax Indemnitee other than, in the case of
the Owner Participant, the taking of any action at the request or direction of
NRG;

 

(xvii)                    Taxes imposed to the extent such Taxes result from the
Tax Indemnitee (and in the case of the Owner Lessor, only if acting at the
written direction of the Owner Participant) being organized under the laws of a
jurisdiction other than the United States or any State thereof (other than, in
the case of a Lender Indemnitee, such Taxes which did not exist under law in
effect on the date such Lender Indemnitee became a party to this transaction);

 

42

--------------------------------------------------------------------------------


 

(xviii)                 Any Taxes imposed on a Tax Indemnitee to the extent that
such taxes would not have been imposed but for the activities of such Tax
Indemnitee unrelated to the transactions contemplated hereby;

 

(xix)                       Taxes imposed on a Tax Indemnitee in the nature of
interest, penalties, fines and additions to tax (i) payable as a result of such
Tax Indemnitee’s failure to file, in a procedurally proper manner and on a
timely basis, any tax reports, returns or statements as to which NRG has timely
notified such Tax Indemnitee in writing of the requirement to file, unless such
failure is otherwise caused by the failure of NRG to fulfill its obligations, if
any, with respect to such return (including provision of information sufficient
to enable such Tax Indemnitee to file such report, return or statement), or
(ii) to the extent not attributable to or resulting from Taxes for which an
indemnity is provided hereunder; and

 

(xx)                          Taxes for as long as such Taxes are being
contested pursuant to the contest provisions contained in Section 12.2(g).

 

(c)                                  Payment.  Each payment required to be made
by NRG to a Tax Indemnitee pursuant to this Section 12.2 shall be paid either
(i) when due directly to the applicable taxing authority by NRG if it is
permitted to do so, or (ii) where direct payment is not permitted and with
respect to gross up amounts in immediately available funds to such Tax
Indemnitee by the latest of (A) fifteen (15) days following NRG’s receipt of the
Tax Indemnitee’s written demand for the payment (which demand shall be
accompanied by a statement of the Tax Indemnitee describing in reasonable detail
the Taxes for which the Tax Indemnitee is demanding indemnity and the
computation of such Taxes), (B) in the case of amounts which are being contested
pursuant to such paragraph (g), fifteen (15) days following the time and in
accordance with a final determination of such contest or (C) in the case of any
indemnity demand for which NRG has requested review and determination pursuant
to paragraph (d) below, the completion of such review and determination, but in
no event later than the date which is three (3) Business Days prior to the date
payment of such Taxes is due.  Any amount payable to NRG pursuant to
paragraph (e) or (f) below shall be paid within fifteen (15) days after the Tax
Indemnitee realizes a Tax Benefit giving rise to a payment under
paragraph (e) or receives a refund or credit giving rise to a payment under
paragraph (f), as the case may be, and shall be accompanied by a statement of
the Tax Indemnitee computing in reasonable detail the amount of such payment. 
Upon the final determination of any contest pursuant to paragraph (g) below in
respect of any Taxes for which NRG has made a Tax Advance, the amount of NRG’s
obligation under paragraph (a) above shall be determined as if such Tax Advance
had not been made.  Any obligation of NRG under this Section 12.2 and the Tax
Indemnitee’s obligation to repay the Tax Advance will be satisfied first by set
off against each other, and any difference owing by either party will be paid
within ten (10) days of such final determination.

 

(d)                                 Independent Examination.  Within fifteen
(15) days after NRG receives any computation from the Tax Indemnitee, NRG may
request in writing that an independent public accounting firm selected by the
Tax Indemnitee and reasonably acceptable to NRG review and determine on a
confidential basis the amount of any indemnity payment by

 

43

--------------------------------------------------------------------------------


 

NRG to the Tax Indemnitee pursuant to this Section 12.2 or any payment by a Tax
Indemnitee to NRG pursuant to paragraph (e) or (f) below.  The Tax Indemnitee
and NRG shall cooperate with such accounting firm and supply it with all
information reasonably necessary for the accounting firm to conduct such review
and determination, provided that such accounting firm shall agree in writing in
a manner satisfactory to the Tax Indemnitee, or NRG, as the case may be, to
maintain the confidentiality of such information, and provided further that
neither any Tax Indemnitee nor NRG shall be required to disclose any of its tax
returns or books that such Tax Indemnitee or NRG, as the case may be, reasonably
deems to be confidential in connection with such verification, and the parties
hereto agree that such Tax Indemnitee, or NRG, as the case may be, shall have
sole control over the positions taken with respect to such party’s tax returns
and filings.  The fees and disbursements of such accounting firm will be paid by
NRG; provided that such fees and disbursements will be paid by the Tax
Indemnitee if the accountants determine that the present value of the total
payments as calculated by the Tax Indemnitee is more than 105 percent of the
present value of the correct payments (such present values in each case to be
determined by the Discount Rate).  In the event such accounting firm determines
that such computations are incorrect, then such firm shall determine what it
believes to be the correct computations.  The computations of the accounting
firm shall be final, binding and conclusive upon NRG and the Tax Indemnitee. 
The parties hereto agree that the independent public accounting firm’s sole
responsibility shall be to verify the computation of any payment pursuant to
this Section 12.2 and that matters of interpretation of this Participation
Agreement or any other Operative Document are not within the scope of the
independent accountant’s responsibility.  Such accounting firm shall be
requested to make its determination within thirty (30) days.

 

(e)                                  Tax Benefit.  If, as the result of any
Taxes paid or indemnified against by NRG under this Section 12.2, the aggregate
Taxes actually paid by the Tax Indemnitee in connection with such payment for
any taxable year and not subject to indemnification pursuant to this
Section 12.2 are less (whether by reason of a deduction, credit, allocation or
apportionment of income or otherwise) than the amount of such Taxes that
otherwise would have been payable by such Tax Indemnitee (a “Tax Benefit”); then
to the extent such Tax Benefit was not taken into account in determining the
amount of indemnification payable by NRG under paragraph (a) above and provided
no Lease Event of Default shall have occurred and be continuing (in which event
the payment provided under this Section 12.2(e) shall be deferred until the
Lease Event of Default has been cured), such Tax Indemnitee shall pay to NRG the
lesser of (A) (y) the amount of such Tax Benefit, plus (z) an amount equal to
any United States federal, state or local income tax benefit resulting to the
Tax Indemnitee from the payment under clause (y) above and this
clause (z) (determined using the same assumptions as set forth in the second
sentence under the definition of After-Tax Basis) and (B) the amount of the
indemnity paid pursuant to this Section 12.2 giving rise to such Tax Benefit,
provided that any excess of the amount described in clause (A) over the amount
described in clause (B) shall be carried forward and applied to reduce pro tanto
any subsequent obligations of NRG to make payment to such Tax Indemnitee
pursuant to this Section 12.2.  If it is subsequently determined that the Tax
Indemnitee was not entitled to such Tax Benefit, the portion of such Tax Benefit
that is required to be repaid or recaptured will be treated as Taxes for which
NRG must indemnify the Tax Indemnitee pursuant to this Section 12.2 without
regard to paragraph (b) hereof.

 

(f)                                   Refund.  If a Tax Indemnitee obtains a
refund or credit or would have received such refund or credit but for a
counterclaim or other claim not indemnified by

 

44

--------------------------------------------------------------------------------


 

NRG hereunder against which such refund or credit has not been applied (an
“offset refund or credit”) of all or part of any Taxes paid, reimbursed or
advanced by NRG pursuant to this Section 12.2, the Tax Indemnitee shall pay to
NRG within fifteen (15) days of such receipt, or in the case of an offset refund
or credit, within fifteen (15) days of the resolution of such contest (x) the
amount of such refund or credit (net of any Tax payable by the Tax Indemnitee as
a result of the receipt or accrual of such refund or credit) plus (y) an amount
equal to any Tax Benefit realized by such Tax Indemnitee by reason of such
payment to NRG (determined using the same assumptions as set forth in the second
sentence under the definition of After-Tax Basis), provided that (A) if at the
time such payment is due to NRG a Lease Event of Default shall have occurred and
be continuing, such amount shall not be payable until such Lease Event of
Default has been cured, and (B) the amount payable to NRG pursuant to this
sentence shall not exceed the amount of the indemnity payment in respect of such
refunded or credited Taxes that was made by NRG (and such excess shall be
carried forward and applied to reduce pro tanto any subsequent obligations of
NRG to make payments to such Tax Indemnitee pursuant to this Section 12.2).  If
it is subsequently determined that the Tax Indemnitee was not entitled to such
refund or credit, the portion of such refund or credit that is required to be
repaid or recaptured will be treated as Taxes for which NRG must indemnify the
Tax Indemnitee pursuant to this Section 12.2 without regard to
paragraph (b) hereof.  If, in connection with a refund or credit of all or part
of any Taxes paid, reimbursed or advanced by NRG pursuant to this Section 12.2,
a Tax Indemnitee receives an amount representing interest on such refund or
credit, the Tax Indemnitee shall pay to NRG within fifteen (15) days (1) the
amount of such interest that shall be fairly attributable to such Taxes paid,
reimbursed or advanced by NRG prior to the receipt of such refund or credit (net
of Taxes payable in respect of the receipt or accrual of such interest) and
(2) any Tax savings resulting from payments made by the Tax Indemnitee under
this Section 12.2.

 

(g)                                  Contest.

 

(i)                                     Notice of Contest.  If a written claim
is made by any taxing authority against a Tax Indemnitee for any Taxes with
respect to which NRG may be required to indemnify against hereunder (a “Tax
Claim”), such Tax Indemnitee shall give NRG written notice of such Tax Claim
promptly after its receipt, and shall furnish NRG with copies of such Tax Claim
and all other writings received from the taxing authority to the extent relating
to such claim, provided that failure so to notify NRG shall not relieve NRG of
any obligation to indemnify the Tax Indemnitee hereunder except to the extent
such failure effectively precludes NRG from contesting such Tax.  The Tax
Indemnitee shall not pay such Tax Claim until at least thirty (30) days after
providing NRG with such written notice, unless (a) the Tax Indemnitee is
required to do so by law or regulation and (b) in the written notice described
above, the Tax Indemnitee has notified NRG of such requirement.

 

(ii)                                  Control of Contest.  Subject to
subsection (g)(iii) below, NRG will be entitled to contest (acting through
counsel selected by NRG and reasonably satisfactory to the Tax Indemnitee), and
control the contest of, any Tax Claim if (i) such Tax Claim may be segregated
procedurally and contested independently from tax claims for which NRG is not
obligated to indemnify the

 

45

--------------------------------------------------------------------------------


 

Tax Indemnitee, provided that if the Tax Indemnitee reasonably determines at any
time that permitting NRG to conduct or continue to conduct such contest could
have material adverse business or other consequences to such Tax Indemnitee,
such Tax Indemnitee shall have the right to control or reassert control over
such contest, or (ii) the Tax Indemnitee requests that NRG control such contest;
provided that, in the case of any such contest pursuant to (i) or (ii) NRG shall
use all reasonable efforts to contest such Tax Claim in its own name, and
provided further that such contest shall be at NRG’s sole cost and expense.  NRG
shall consult in good faith with the Tax Indemnitee and its counsel and shall
provide the Tax Indemnitee with copies of any reports or claims issued by the
relevant auditing agent or taxing authority, but the decisions regarding what
actions to be taken shall be made by NRG in its sole judgment.

 

(iii)                               In the case of all other Tax Claims, the Tax
Indemnitee will contest the Tax Claim at NRG’s expense if NRG shall request that
the Tax be contested (in accordance with subsection (g)(iii) below), and the
following rules shall apply with respect to such contest:

 

(A)                               the Tax Indemnitee will control the contest of
such Tax Claim in good faith (acting through counsel selected by the Tax
Indemnitee and reasonably satisfactory to NRG),

 

(B)                               at NRG’s written request, if payment is made
to the applicable taxing authority, the Tax Indemnitee shall use all reasonable
efforts to obtain a refund thereof in appropriate administrative or judicial
proceedings,

 

(C)                               the Tax Indemnitee conducting such contest
shall consult with and keep reasonably informed NRG and its designated counsel
with respect to such Tax Claim and shall consider and consult in good faith with
NRG regarding any request (a) to resist payment of Taxes if practical and
(b) not to pay such Taxes except under protest if protest is necessary and
proper, but the decision regarding what actions to be taken shall be made by the
Tax Indemnitee in its sole judgment.

 

(D)                               Notwithstanding paragraph (3), above, the Tax
Indemnitee shall not otherwise settle, compromise or abandon such contest
without NRG’s prior written consent except as provided in
paragraph (g)(iv) below.

 

(iv)                              Conditions of Contest.  Notwithstanding the
foregoing, no contest with respect to a Tax Claim will be required or permitted
pursuant to this Section 12.2, and NRG shall be required to pay the applicable
Taxes without contest, unless:

 

46

--------------------------------------------------------------------------------


 

(A)                               within thirty (30) days after notice by the
Tax Indemnitee to NRG of such Tax Claim, NRG shall request in writing to the Tax
Indemnitee that such Tax Claim be contested, provided that if a shorter period
is required for taking action with respect to such Tax Claim and the Tax
Indemnitee notifies NRG of such requirement, NRG shall use reasonable best
efforts to request such contest within such shorter period, and such Tax
Indemnitee shall take no action for as long as it is legally able to do so,

 

(B)                               no Lease Event of Default has occurred and is
continuing,

 

(C)                               there is no risk of sale, forfeiture or loss
of, or the creation of a Lien (other than a Lease Permitted Lien) on the
Facility, Owner Lessor’s or Owner Participant’s interest in the Facility, the
Facility Site, the Undivided Interest, the Ground Interest or any portion or
Component thereof or any interest therein as a result of such Tax Claim;
provided that this clause (C) shall not apply if NRG shall have posted and
maintained a bond or otherwise provided security for NRG’s obligations under
Section 12.2 satisfactory to the Tax Indemnitee in its reasonable discretion, or
the Tax is fully paid in either manner specified in clause (E) below,

 

(D)                               there is no risk of imposition of any criminal
penalties,

 

(E)                                if such contest involves payment of such Tax,
NRG will either advance to the Tax Indemnitee on an interest-free basis and with
no after-tax cost to such Tax Indemnitee (a “Tax Advance”) or pay such Tax
Indemnitee the amount payable by NRG pursuant to Section 12.2(a) above with
respect to such Tax, and such Tax Indemnitee shall promptly pay to NRG any net
Tax Benefit recognized which results from any imputed interest deduction arising
from such interest free Tax Advance plus any net Tax Benefit recognized which
result from making any such payment.

 

(F)                                 NRG agrees to pay (and pays on demand) and
with no after-tax cost to such Tax Indemnitee all reasonable costs, losses and
expenses incurred by the Tax Indemnitee in connection with the contest of such
claim (including, without limitation, all reasonable legal, accounting and
investigatory fees and disbursements),

 

(G)                               the Tax Indemnitee has been provided at NRG’s
sole expense with an opinion, reasonably acceptable to such Tax

 

47

--------------------------------------------------------------------------------


 

Indemnitee, of independent tax counsel of recognized standing selected by NRG
and reasonably acceptable to the Tax Indemnitee to the effect that there is a
Reasonable Basis for contesting such Tax Claim,

 

(H)                              in the case of a judicial appeal, no appeal to
the U.S. Supreme Court shall be required of the Tax Indemnitee or shall be
permitted by NRG.

 

(I)                                   In the case of a judicial contest, NRG
shall have delivered to the Tax Indemnitee a written acknowledgment of its
liability under this Section 12.2 for such Taxes, provided, however, that NRG
shall not be bound by its acknowledgment of liability if the contest is resolved
on the basis of a written decision of the adjudicator that clearly indicates the
basis for the conclusion that NRG has no liability under this Section 12.2 with
respect to such Tax, unless NRG’s conduct of the contest has materially
prejudiced the Tax Indemnitee.

 

(v)                                 Waiver of Indemnification.  Notwithstanding
anything to the contrary contained in this Section 12.2, the Tax Indemnitee at
any time may elect to decline to take any action or any further action with
respect to a Tax Claim and may in its sole discretion settle or compromise any
contest with respect to such Tax Claim without NRG’s consent if the Tax
Indemnitee:

 

(A)                               waives its right to any indemnity payment by
NRG pursuant to this Section 12.2 in respect of such Tax Claim (and any other
claim for Taxes with respect to any other taxable year the contest of which is
effectively precluded by the Tax Indemnitee’s declination to take action with
respect to the Tax Claim), and

 

(B)                               promptly repays to NRG any Tax Advance and any
amount paid to such Tax Indemnitee under Section 12.2(a) above in respect of
such Taxes.

 

Except as provided in the preceding sentence, any such waiver shall be without
prejudice to the rights of the Tax Indemnitee with respect to any other Tax
Claim.

 

(h)                                 Reports.

 

(i)                                     If any report, statement or return is
required to be filed by a Tax Indemnitee with respect to any Tax that is subject
to indemnification under this Section 12.2, NRG will (1) notify the Tax
Indemnitee in writing of such requirement not later than thirty (30) days prior
to the date such report, statement or return is required to be filed (determined
without regard to extensions) and (2) either (y) if permitted by applicable law,
prepare such report, statement or return for filing by NRG in such manner as
will show the ownership of the Facility by the Owner Lessor for United States
federal, state and local income tax

 

48

--------------------------------------------------------------------------------


 

purposes (if applicable), send a copy of such report, statement or return to the
Tax Indemnitee and timely file such report, statement or return with the
appropriate taxing authority, or (z) if so directed by the Tax Indemnitee or in
any event if practicable and if the return to be filed reflects only information
in respect of the transactions contemplated by the Operative Documents, prepare
and furnish to such Tax Indemnitee not later than thirty (30) days prior to the
date such report, statement or return is required to be filed (determined
without regard to extensions) a proposed form of such report, statement or
return for filing by the Tax Indemnitee.

 

(ii)                                  Each of the Tax Indemnitee or NRG, as the
case may be, will timely provide the other, at NRG’s expense, with all
information in its possession that the other party may reasonably require and
request to satisfy its obligations under this paragraph (h), but only if and to
the extent that such Tax Indemnitee is legally entitled to furnish such
information.

 

(i)                                     Non-Parties.  If a Tax Indemnitee is not
a party to this Agreement, NRG may require such Tax Indemnitee to agree in
writing, in a form reasonably acceptable to Midwest, to the terms of this
Section 12 (to the extent applicable to such Tax Indemnitee) prior to making any
payment to such Tax Indemnitee under this Section.

 

SECTION XIII                                                             
MIDWEST’S RIGHT OF QUIET ENJOYMENT

 

Each party to this Agreement acknowledges notice of, and consents in all
respects to, the terms of the Facility Lease, and the Facility Site Sublease and
expressly, severally and as to its own actions only, agrees that, so long as no
Lease Event of Default has occurred and is continuing, neither it nor any party
acting by, through or under such party shall take or cause to be taken any
action contrary to Midwest’s rights under the Facility Lease and the Facility
Site Sublease, including the right to possession, use and quiet enjoyment of the
Undivided Interest and the Ground Interest.

 

SECTION XIV                                                              
SUPPLEMENTAL FINANCING OF IMPROVEMENTS; OPTIONAL REFINANCINGS

 

Section 14.1.                         Financing Improvements.

 

Upon the written request of Midwest delivered at least ninety (90) days prior to
any proposed financing of the cost of any Required or Non-Severable Improvement,
the Owner Lessor, the Lease Indenture Trustee and the Pass Through Trustee agree
to cooperate with Midwest to (a) issue Additional Lessor Notes under the Lease
Indenture to finance such Improvement which will rank pari passu with the Lessor
Notes then outstanding; and (b) execute and deliver an amendment to the Facility
Lease to reflect the adjustments required by clause (v) below; provided,
however, that the Owner Participant shall have been given the opportunity, but
shall have no obligation, to provide all or part of the funds required to
finance the Owner Lessor’s Percentage of any such Improvement by making an
Additional Equity Investment in such amount, if any, as it may determine in its
sole discretion.  Midwest shall have no obligation to accept and the Owner
Participant shall not be obligated to provide such Additional Equity

 

49

--------------------------------------------------------------------------------


 

Investment.  The obligation to finance such Improvement through the issuance of
Additional Lessor Notes (any financing of Improvements through the issuance of
such Additional Lessor Notes being called a “Supplemental Financing”) is subject
to the limitations on incurrence of additional Indebtedness set forth in the
Operative Documents and the following additional conditions:

 

(i)                                     there shall be no more than one such
financing in any calendar year;

 

(ii)                                  Improvements shall be made in compliance
with the Operative Documents;

 

(iii)                               such Improvement is a Required Improvement;

 

(iv)                              the Additional Lessor Notes shall have a final
maturity date no later than the expiration date of the Basic Lease Term or any
Renewal Term then in effect or already elected by Midwest and will be fully
repaid out of additional Basic Lease Rent or Renewal Rent and Termination Value
as adjusted pursuant to the Operative Documents;

 

(v)                                 appropriate adjustments to Basic Lease Rent
and Termination Value (determined without regard to any tax benefits associated
with such Improvements, unless the Owner Participant is making an Additional
Equity Investment) shall also be made to protect the Owner Participant’s
Expected Return;

 

(vi)                              NRG shall have paid, on an After-Tax Basis,
all reasonable out-of-pocket costs and expenses of the Lease Financing Parties,
including the reasonable fees and expenses of counsel to the Owner Participant,
the Owner Lessor, the Owner Trustee, the Lease Indenture Trustee, the Lease
Indenture Company in its individual capacity, the Pass Through Trustee and the
Pass Through Company in its individual capacity, in each case to the extent
incurred in connection with any financing or refinancing pursuant to this
Section 14;

 

(vii)                           no Lease Event of Default shall have occurred
and be continuing unless the Improvements to be constructed with the proceeds of
the Additional Lessor Notes shall cure such Lease Event of Default, and any such
Improvements shall be made in compliance with the Operative Documents;

 

(viii)                        the sum of (y) the principal amount of such
Additional Lessor Notes and (z) the principal amount of all comparable
additional lessor notes used to finance such Improvements pursuant to the Other
Facility Lease, is not less than $20 million and not greater than 100% of the
cost of the Improvements being financed; provided that the sum of (I) the
outstanding balance of the Lessor Notes and (II) all comparable lessor notes
issued and outstanding of the Other Owner Lessor under the lease indenture to
which such Other Owner Lessor are party never exceeds (x) 90% of the lesser of
(1) the fair market value of the Facility taking into account such Improvements,
as

 

50

--------------------------------------------------------------------------------


 

determined pursuant to the Appraisal Procedure, and (2) the sum of (t) the
Purchase Price, (u) the comparable purchase price for the Other Undivided
Interest and (v) the cost of the Improvement being financed;

 

(ix)                              the Owner Participant shall have received a
favorable opinion reasonably satisfactory to it from nationally recognized tax
counsel selected by the Owner Participant and reasonably acceptable to NRG, to
the effect that such financing would not result in any material indemnified, or
any unindemnified, incremental tax risk to the Owner Participant;

 

(x)                                 the Owner Participant shall not suffer any
material adverse accounting effects under GAAP as a result of providing such
additional financing;

 

(xi)                              the cost of the Improvement, together with the
cost of all previous Improvements financed with Additional Lessor Notes is not
greater than 25% of the sum of (x) the Purchase Price and (y) the comparable
purchase price for the Other Undivided Interest; unless the Facility Lessee
shall have received confirmation that after giving effect to the financing in
connection with such Improvement, the Lease Debt rating will not fall below BBB-
or Baa3 from S&P and Moody’s, respectively;

 

(xii)                           Midwest and NRG shall have made or delivered
such representations, warranties, covenants, opinions or certificates as the
Owner Participant may reasonably request; and

 

(xiii)                        such Additional Lessor Notes are issued pursuant
to and in accordance with Section 2.13 of the Lease Indenture and Midwest and
NRG shall have delivered such certificates, reports and other documents and
shall have taken all other actions which are required to be delivered or taken
by them pursuant to Section 2.13 of the Lease Indenture.

 

Notwithstanding the prior provision dealing with the financing of Improvements
through the Facility Lease, Midwest shall at all times have the right to finance
Improvements to the Facility other than through the Facility Lease; provided
that Improvements may only be financed other than through the Facility Lease if
such financing would not result in any Lien on the Facility or the Facility Land
and shall be subject to the limitations on incurrence of additional Indebtedness
contained in the other Operative Documents; provided further, that Required
Improvements and Non-Severable Improvements shall automatically, upon being
affixed to the Facility, become the property of the Owner Lessor and subject to
the Facility Lease.

 

Section 14.2.                         Optional Refinancing of Lessor Notes. 
Midwest will have the right, exercisable on no more than three occasions, for as
long as no Material Lease Default or Lease Event of Default shall have occurred
and be continuing, to request the Owner Lessor, and the Owner Lessor shall
reasonably consider and shall not unreasonably refuse, to refund or refinance
the Lessor Notes, in the public or private market, in whole but not in part,
through the issuance of new notes to the public (notes issued in such
refinancing, the “New Lessor Notes”), to a pass through trust or to such other
funding vehicles as may be used at that time or to any

 

51

--------------------------------------------------------------------------------


 

other party that is not the Facility Lessee or any Affiliate thereof; provided
that any refinancing under this Section 14.2 shall also be subject to
satisfaction of the following conditions:

 

(i)                                     the Owner Lessor shall be able to issue
and sell the New Lessor Notes in an amount adequate to accomplish such refunding
or refinancing;

 

(ii)                                  the Owner Participant shall receive an
opinion reasonably satisfactory to it from nationally recognized tax counsel
selected by the Owner Participant and reasonably acceptable to the Facility
Lessee and NRG, to the effect that such refinancing (as opposed to the right to
request such refinancing) would not result in any material indemnified or any
unindemnified incremental tax risk to the Owner Participant (including tax risks
relating to the classification of the Lessor Notes as qualified nonrecourse
indebtedness; provided, however, that absent a change in law or judicial,
administrative or legislative interpretation thereof after the Plan Effective
Date, there would not be incremental tax risk with respect to the allocation of
interest expense for foreign tax credit purposes from a refinancing consummated
in accordance with the provisions set forth below);

 

(iii)                               all documentation in connection with such
refinancing shall be reasonably satisfactory to the Owner Lessor, the Owner
Trustee, and the Owner Participant and conditions set forth therein shall be
met;

 

(iv)                              the Owner Participant shall be entitled to a
consent fee of $25,000 in connection therewith;

 

(v)                                 the refinancing shall not result in any
other material adverse effect on the rights or interests of the Owner Lessor or
the Owner Participant;

 

(vi)                              New Lessor Notes shall be issued in compliance
with Section 467 of the Code and any proposed, temporary, or final regulation
thereunder, in each case as modified and in effect on the date of such issuance.

 

(vii)                           all necessary authorizations, approvals and
consents in connection with such refinancing shall have been obtained from each
Person whose authorization, approval or consent is necessary to consummate such
refinancing with respect to the Facility Lessee, the Owner Lessor, the Lease
Indenture Trustee and the Pass Through Trustee, and such authorizations,
approvals and consents shall be in full force and effect on the closing date of
such refinancing;

 

(viii)                        the consummation of the transactions contemplated
by the refinancing shall not cause the Owner Participant to account for the
transactions contemplated by the Operative Documents as other than a “leveraged
lease” under FAS 13;

 

(ix)                              all payment dates for principal and interest
payments on the New Lessor Notes shall become Rent Payment Dates;

 

52

--------------------------------------------------------------------------------


 

(x)           on the closing date of such refinancing, each of the Facility
Lessee, the Owner Lessor and the Lease Indenture Trustee shall have executed and
delivered all appropriate supplements to the Operative Documents that are
necessary to consummate such refinancing, in form and substance reasonably
satisfactory to the Owner Lessor and the Lease Indenture Trustee;

 

(xi)          each of the Owner Lessor, the Owner Participant, the Lease
Indenture Trustee and the Pass Through Trustee shall have received an opinion of
counsel for the Facility Lessee on such matters as they may reasonably request
and in form and substance reasonably satisfactory to the Owner Participant and
the Lease Indenture Trustee;

 

(xii)         Midwest and NRG shall have delivered such certificates, reports
and other documents and shall have taken all other actions which are required to
be delivered or taken by them pursuant to Section 2.13 of the Lease Indenture;

 

(xiii)        each of the Owner Lessor, the Owner Participant and the Lease
Indenture Trustee shall have received from the Facility Lessee a certificate
dated the date of the issuance of the New Lessor Notes executed on behalf of the
Facility Lessee by an Authorized Officer thereof stating that all conditions
precedent to the issuance of such New Lessor Notes have been satisfied or
waived;

 

(xiv)        the consummation of any transaction contemplated by such
refinancing shall not violate any Requirements of Law except to the extent that
such non-compliance with the Requirements of Law would not have a material
adverse effect on the Owner Lessor.

 

(xv)         the New Lessor Notes shall have a final maturity date no later than
six months after the stated maturity date of the Initial Lessor Notes as set
forth in Section 2.4 of the Lease Indenture and the weighted average life to
maturity of the New Lessor Notes shall not vary from the remaining weighted
average life-to-maturity of the Lessor Notes (immediately prior to such
refinancing) by more than six months;

 

(xvi)        the principal amount of the New Lessor Notes shall not exceed by
more than 5 percent the remaining principal amount of the Lessor Notes
(immediately prior to such refinancing); and

 

(xvii)       the New Lessor Notes shall satisfy the requirements of Temp. 
Treas. Reg. § 1.861 - 10T(b)(2)(iii), (iv) and (v) and not be excluded by reason
of Temp.  Treas. Reg. § 1.861 - 10T(b)(4).

 

Section 14.3.        Cooperation.  The Owner Participant will cooperate with and
reasonably assist Midwest in connection with any refinancing and/or assumption
of the Lessor Notes, so long as such refinancing is in accordance with the terms
of the Operative Documents.  The Owner Participant will execute such agreements
and documents as may be necessary with

 

53

--------------------------------------------------------------------------------


 

respect to any such refinancing and will instruct the Owner Lessor to act
accordingly.  Nothing contained in this Section 14 shall limit Midwest’s right
to request a refinancing in accordance with Section 14.2, above, refinance the
Lessor Notes and to make corresponding changes to Basic Lease Rent and the
Termination Value in accordance with the rent adjustment provisions set forth in
Section 3 of the Facility Lease.

 

SECTION XV                                                                   
[RESERVED]

 

SECTION XVI                                                               RIGHT
OF FIRST REFUSAL; RIGHT OF FIRST OFFER

 

Section 16.1.        Right of First Offer.  In the event the Owner Participant
desires to sell, lease, convey or otherwise transfer some or all of its
Beneficial Interest other than to an Affiliate of the Owner Participant (other
than in connection with the exercise of remedies following a Lease Event of
Default) prior to the expiration of the Facility Lease Term, the Owner
Participant must first offer to sell such Beneficial Interest to the Facility
Lessee on the terms and conditions set forth in this Section 16.1.  Such offer
shall be made to the Facility Lessee in the form of a proposed term sheet, which
proposed term sheet shall include an outline of the price and of the terms,
conditions and provisions upon which the Owner Participant would be willing to
transfer such Beneficial Interest or any part thereof.  The Facility Lessee will
thereafter have the right within a period of forty-five (45) days from and after
the receipt by the Facility Lessee of such proposed term sheet to notify the
Owner Participant of its intent to exercise its right to purchase hereunder.  If
the Facility Lessee elects to exercise the right provided in the preceding
sentence, it shall within sixty (60) days of such notice purchase, and the Owner
Participant shall sell, the Beneficial Interest on the same terms and conditions
as the offer giving rise to such right.  If the Facility Lessee does not give
such notice to the Owner Participant within the forty-five (45) day period or
does not purchase the Beneficial Interest within sixty (60) days of such notice,
the Owner Participant will be free to so sell, lease, convey or otherwise
transfer such Beneficial Interest, or a portion thereof, at a price no less than
the price set forth in the proposed term sheet and on terms and conditions,
taken as a whole, that, other than in an immaterial respect, are no less
favorable to the Owner Participant than the terms and conditions set forth in
the proposed term sheet, unless the failure to purchase the Beneficial Interest
within sixty (60) days is attributable to the Owner Participant.  In the event
that the terms or conditions are revised in any way that the price is reduced or
any of the other terms and conditions thereof, taken as a whole change the
agreement for sale, lease, conveyance or transfer such that the terms and
conditions of any such subsequent transaction are less favorable, other than in
an immaterial respect, to the Owner Participant, the Owner Participant must
again comply with the notice and acceptance provisions of this Section 16.1.  It
is understood and agreed among the parties hereto that the transaction
contemplated by this Section 16.1 shall not effect a merger of the Facility
Lessee’s ownership interest in the Facility and the Facility Site with the Owner
Lessor’s Interest.

 

Section 16.2.        Right of First Refusal.  In the event the Owner Participant
desires to sell, lease, convey or otherwise transfer some or all of its
Beneficial Interest or cause the Owner Lessor to sell, lease, convey or
otherwise transfer its Owner Lessor’s Interest at any time within three years
after expiration or termination of the Facility Lease (other than pursuant to
Sections 13 and 14 of the Facility Lease) to any Person other than an Affiliate
of the Owner Participant, the Facility Lessee or an Affiliate thereof, the
Facility Lessee shall have the right, unless such sale, lease, conveyance or
transfer is in connection with the exercise of remedies

 

54

--------------------------------------------------------------------------------


 

upon a Lease Event of Default, to purchase, lease or otherwise acquire such
interest on the terms and conditions set forth in the bid that the Owner
Participant intends to accept.  The Owner Participant shall give the Facility
Lessee prompt written notice of all bona fide offers that have been received
from any other Person to purchase or acquire the Owner Lessor’s Interest or
Owner Participant’s Beneficial Interest or any part of either during such
three-year period following the expiration or termination of the Facility Lease,
and which offers it wishes to accept, together with a full and complete
statement of the price and all of the material terms, conditions and provisions
contained in such offers.  The Facility Lessee shall thereafter have the right
within a period of forty-five (45) days from and after the receipt by the
Facility Lessee of such notice to notify the Owner Participant of its intent to
exercise its rights of first refusal.  If the Facility Lessee elects to exercise
the right provided in the preceding sentence, it shall within sixty (60) days of
such notice purchase, and the Owner Participant shall sell, the Beneficial
Interest on the same terms and conditions as the offer giving rise to such
right.  If the Facility Lessee does not give such notice to the Owner
Participant within the forty-five (45) day period or does not purchase the
Beneficial Interest within sixty (60) days of such notice, the Owner Participant
shall be free to proceed under the terms and conditions as set forth in its
irrevocable notice to the Facility Lessee, unless the failure to purchase the
Beneficial Interest within sixty (60) days is attributable to the Owner
Participant.  In the event that the terms or conditions are revised in any way
that changes the agreement for sale, lease, conveyance or transfer such that the
terms and conditions thereof, other than in immaterial respects, are less
favorable to the Owner Participant (including any reduction in price or a change
in the terms of payment thereof in a manner that is beneficial to the potential
purchaser), the Owner Participant must again comply with the notice and
acceptance provisions of this Section 16.2.  In connection with the Facility
Lessee’s exercise of the right of first refusal pursuant to this Section 16.2
with respect to the Owner Lessor’s Interest, the Ground Interest shall be
conveyed to the Facility Lessee.

 

SECTION XVII                                                          SPECIAL
LESSEE TRANSFER

 

In the case of a Regulatory Event of Loss or Burdensome Buyout Event under the
Facility Lease, the Facility Lessee (or its designee), so long as the Facility
Lessee shall remain liable under the Facility Lease to pay Basic Lease Rent and
all other payments under the Facility Lease, upon not less than
thirty (30) days’ written notice to the Owner Participant and the Lease
Indenture Trustee, on the applicable Termination Date, may purchase the Owner
Participant’s Beneficial Interest, or, in the case of a Burdensome Buyout Event,
the membership interest in the Owner Participant, and keep the Facility Lease in
place; provided that (i) the Owner Participant shall not suffer any detriment
(including tax or book consequences) from such purchase (as compared to that
which would have resulted had the Facility Lessee terminated the Facility Lease
and purchased the Owner Lessor’s Interest), (ii) the Facility Lessee satisfies
the transferee requirements contained in Section 12.1 hereof applicable to
transfers by the Owner Participant, if applicable and (iii) NRG pays all
expenses incurred by the other Lease Financing Parties in connection therewith. 
If the Facility Lessee chooses to purchase the Owner Participant’s Beneficial
Interest or the membership interest in the Owner Participant, as the case may
be, pursuant to the preceding sentence, on the applicable Termination Date, NRG
(or its designee) shall pay to the Owner Participant or to the Equity Investor,
as the case may be, the Special Lessee Transfer Amount determined as of such
date, plus all amounts due and payable to the Owner Participant or Equity
Investor, as the case may be, on such date under the Operative Documents.

 

55

--------------------------------------------------------------------------------


 

Concurrently with the payment of all sums required to be paid pursuant to this
Section 17 (or on such later date of transfer of the Owner Participant’s
Beneficial Interest or membership interest in the Owner Participant, as the case
may be, in accordance with clause (ii) below) (i) the Facility Lessee shall
cease to have any liability to the Owner Participant with respect to the
Operative Documents, except for obligations surviving pursuant to the express
terms of any Operative Document or which have otherwise accrued but not been
paid as of such date and (ii) the Owner Participant or the Equity Investor, as
the case may be, will transfer (by an appropriate instrument of transfer in form
and substance reasonably satisfactory to the Owner Lessor and prepared and
recorded at NRG’s expense) the Owner Participant’s Beneficial Interest or
membership interest in the Owner Participant, as the case may be, to the
Facility Lessee (or its designee); provided, however, that if the Lien of the
Lease Indenture has not been terminated or discharged, such transfer shall not
be made to the Facility Lessee, but shall be made to the Facility Lessee’s
designee promptly upon the Facility Lessee’s designation of such designee and
such designee will agree not to transfer the Owner Participant’s Beneficial
Interest or the membership interest in the Owner Participant, as the case may
be, to the Facility Lessee until such Lien is discharged.  The Owner Participant
or Equity Investor, as the case may be, shall make any transfer under this
Section 17 on an “as is,” “where is” basis, without warranty other than as to
the absence of Owner Lessor’s Liens and Owner Participant’s Liens on the Owner
Participant’s Beneficial Interest or the membership interest in the Owner
Participant, as the case may be.  It is understood and agreed among the parties
hereto that the transaction contemplated by this Section 17 shall not effect a
merger of the Facility Lessee’s leasehold interest in the Facility and
subleasehold interest in the Facility Site with the Owner Lessor’s Interest. 
NRG will pay all reasonable costs and expenses of the Lease Financing Parties in
connection with any transfer pursuant to this Section 17.  Subsequent to such
transfer, the Facility Lessee and the Owner Lessor may, without the consent of
the Lease Indenture Trustee or the Pass Through Trustee, waive the Regulatory
Event of Loss or Burdensome Buyout Event that gave rise to the right to purchase
the Owner Participant’s Beneficial Interest or the membership interest in the
Owner Participant, as the case may be, and the Facility Lease shall continue in
full force and effect in accordance with its terms.

 

SECTION XVIII                                                     MISCELLANEOUS

 

Section 18.1.        Consents.  The Owner Participant covenants and agrees that
it shall not unreasonably withhold its consent to any consent requested of the
Owner Lessor under the terms of the Operative Documents that by its terms is not
to be unreasonably withheld by the Owner Lessor.

 

Section 18.2.        Successor Owner Lessor.  The parties hereto agree that the
transfer or assignment pursuant to the terms of the Trust Agreement by the Owner
Lessor to a successor Owner Lessor, pursuant to the trust created thereunder,
will not violate the terms of any Operative Document.

 

Section 18.3.        Bankruptcy of Trust Estate.  If (a) all or any part of the
Trust Estate becomes the property of a debtor subject to the reorganization
provisions of Title 11 of the United States Code, as amended from time to time,
(b) pursuant to such reorganization provisions the Owner Participant is
required, by reason of the Owner Participant being held to have recourse
liability to the debtor or the trustee of the debtor directly or indirectly, to
make

 

56

--------------------------------------------------------------------------------


 

payment on account of any amount payable as principal or interest on the Lessor
Notes, and (c) the Lease Indenture Trustee actually receives any Excess Amount,
as defined below, which reflects any payment by the Owner Participant on account
of Section 18.3(b), the Lease Indenture Trustee shall promptly refund to the
Owner Participant such Excess Amount.  For purposes of this Section 18.3,
“Excess Amount” means the amount by which such payment exceeds the amount which
would have been received by the Lease Indenture Trustee if the Owner Participant
had not become subject to the recourse liability referred to in
Section 18.3(b).  Nothing contained in this Section 18.3 shall prevent the Lease
Indenture Trustee from enforcing any personal recourse obligations (and
retaining the proceeds thereof) of the Owner Participant as contemplated by this
Agreement (other than referred to Section 18.3(b)).

 

Section 18.4.        Amendments and Waivers.  No term, covenant, agreement or
condition of this Agreement may be terminated, amended or compliance therewith
waived (either generally or in a particular instance, retroactively or
prospectively) except by an instrument or instruments in writing, executed by
each party hereto.

 

Section 18.5.        Notices.  Unless otherwise expressly specified or permitted
by the terms hereof, all communications and notices provided for herein shall be
in writing or by a telecommunications device capable of creating a written
record, and any such notice shall become effective (a) upon personal delivery
thereof, including, without limitation, by overnight mail or courier service,
(b) in the case of notice by United States mail, certified or registered,
postage prepaid, return receipt requested, upon receipt thereof, or (c) in the
case of notice by such a telecommunications device, upon transmission thereof,
provided such transmission is promptly confirmed by either of the methods set
forth in Sections 18.5(a) or (b) above, in each case addressed to each party
hereto at its address set forth below or, in the case of any such party hereto,
at such other address as such party may from time to time designate by written
notice to the other parties hereto:

 

If to Midwest or NRG:

 

NRG Energy, Inc.
211 Carnegie Center
Princeton, NJ 08540-6213
Attn.:  General Counsel — East Region
With a copy to the General Counsel at the same address
Fax:  (609) 524-4501

 

With a copy to:

 

Baker Botts L.L.P.
1299 Pennsylvania Avenue, NW
Washington, DC 20004-2400
Attn.:  Elaine M. Walsh
Fax:  (202) 585-1042

 

If to the Owner Lessor, the Owner Trustee or the Trust Company:

 

57

--------------------------------------------------------------------------------


 

Joliet Trust II

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attn: Corporate Trust Administration, Robert Hines

 

Fax:  (302) 636-4140

 

With a copy to:

 

Richards, Layton & Finger, P.A.

One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Attn: Doneene Damon & Michael F. Collins
Fax:  (302) 498-7502

 

If to the Owner Participant:

 

Joliet Generation II, LLC
c/o Associates Capital Investments, L.L.C.
c/o Citigroup Global Markets Inc.
390 Greenwich Street, 1st Floor
New York, New York 10013
Attn.:  Cathy Krust & Brian Whalen
Fax:  (866) 663-9212
Fax:  (646) 862-8059

 

With a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Attn.:  William Bice & Tyson Lomazow
Fax:  (212) 530-5219

 

If to the Lease Indenture Trustee or the Lease Indenture Company:

 

The Bank of New York Mellon — Public Finance
385 Rifle Camp Road
Woodland Park, New Jersey 07424
Attn.:  Rosemary Melendez, Vice President
Fax:  (973) 357-7840

 

With a copy to:

 

O’Melveny & Myers, LLP
7 Times Square

 

58

--------------------------------------------------------------------------------


 

New York, New York 10036-6524
Attn.:  George Davis
Fax:  (212) 326-2061

 

-and-

 

Emmet, Marvin & Martin, LLP
120 Broadway 32nd Floor
New York, New York 10271
Attn:  Edward P. Zujkowski & Thomas A. Pitta
Fax:  (212) 238-3100

 

If to Pass Through Trustee or the Pass Through Company:

 

The Bank of New York Mellon — Public Finance
385 Rifle Camp Road
Woodland Park, New Jersey 07424
Attn.:  Rosemary Melendez, Vice President
Fax:  (973) 357-7840

 

With a copy to:

 

O’Melveny & Myers, LLP
7 Times Square
New York, New York 10036-6524
Attn.:  George Davis
Fax:  (212) 326-2061

 

-and-

 

Emmet, Marvin & Martin, LLP
120 Broadway 32nd Floor
New York, New York 10271
Attn:  Edward P. Zujkowski & Thomas A. Pitta
Fax:  (212) 238-3100

 

A copy of all notices provided for herein shall be sent by the party giving such
notice to each of the other parties hereto.  In addition, Midwest and NRG,
without duplication, shall (unless otherwise directed by the applicable Rating
Agency) provide to each Rating Agency a copy of any information, report or
notice it gives to the Lease Indenture Trustee hereunder or any other Operative
Documents.

 

Section 18.6.        Survival.  All warranties, representations, indemnities and
covenants made by any party hereto, herein or in any certificate or other
instrument delivered by any such party or on the behalf of any such party under
this Agreement shall be considered to have been relied upon by each other party
hereto and shall survive the consummation of the transactions contemplated
hereby and in the other Operative Documents regardless of any investigation made
by any such party or on behalf of any such party.  In addition, the

 

59

--------------------------------------------------------------------------------


 

indemnifications by NRG under Sections 12.1 and 12.2 of this Agreement shall,
subject to Sections 12.1(b) and 12.2(b) of this Agreement, respectively,
expressly survive the expiration or early termination (in either case, for
whatever reason) of the Facility Lease or the transfer or other disposition
(including by resignation and removal) of the respective interests of the Owner
Participant, the Owner Lessor, the Trust Company, the Owner Trustee and the
Lease Indenture Company, the Lease Indenture Trustee, the Pass Through Trustee
and the Pass Through Company in, to and under this Agreement and other Operative
Documents.

 

Section 18.7.        Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of, and shall be enforceable by, the parties
hereto and their respective successors and assigns as permitted by and in
accordance with the terms hereof, including each successive holder of the Owner
Participant’s Beneficial Interest permitted under Section 10.1 of this
Agreement. Except as expressly provided herein or in the other Operative
Documents, no party hereto may assign its interests herein without the consent
of the other parties hereto.

 

Section 18.8.        Governing Law.  This Agreement has been delivered in the
State of New York and shall be in all respects governed by and construed in
accordance with the laws of the State of New York including all matters of
construction, validity and performance without giving effect to the conflicts of
laws provisions thereof except New York General Obligations Law Section 5-1401.

 

Section 18.9.        Severability.  If any provision hereof shall be invalid,
illegal or unenforceable under Requirement of Law, the validity, legality and
enforceability of the remaining provisions hereof shall not be affected or
impaired thereby.

 

Section 18.10.      Counterparts.  This Agreement may be executed in any number
of counterparts, each executed counterpart constituting an original but all
together only one agreement.

 

Section 18.11.      Headings and Table of Contents.  The headings of the
sections of this Agreement and the Table of Contents are inserted for purposes
of convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

 

Section 18.12.      Limitation of Liability.

 

(a)           None of the Owner Participant, the Owner Lessor, the Owner
Trustee, the Trust Company, the Lease Indenture Company, the Lease Indenture
Trustee, the Pass Through Trustee or the Pass Through Company shall have any
obligation or duty to Midwest, NRG or to others with respect to the transactions
contemplated hereby, except those obligations or duties expressly set forth in
this Agreement and the Operative Documents, and neither the Owner Lessor, the
Owner Participant, the Owner Trustee, the Trust Company, the Lease Indenture
Company, the Lease Indenture Trustee, the Pass Through Trustee or the Pass
Through Company shall be liable for performance by any other party hereto of
such other party’s obligations or duties hereunder.  Without limitation of the
generality of the foregoing, under no circumstances whatsoever shall the Owner
Participant be liable to Midwest, NRG, the Lease Indenture Trustee, the Pass
Through Trustee or the Pass Through Company for any action or

 

60

--------------------------------------------------------------------------------


 

inaction on the part of the Owner Lessor or the Owner Trustee in connection with
the transactions contemplated herein, whether or not such action or inaction is
caused by willful misconduct or gross negligence of the Owner Lessor, unless
such action or inaction is at the written direction of the Owner Participant.

 

(b)           The Trust Company is executing the Operative Documents to which it
is a party solely as trustee under the Trust Agreement and not in its individual
capacity, except as expressly provided herein or therein, and in no case
whatsoever shall the Trust Company be personally liable for, or for any loss in
respect of, any of the statements, representations, warranties, agreements or
obligations of the Owner Lessor or the Owner Trustee hereunder or under any
other Operative Document, as to all of which the other parties hereto agree to
look solely to the Trust Estate; provided, however, that the Trust Company shall
be liable hereunder for its own gross negligence or willful misconduct or for a
breach of its representations, warranties and covenants made in its individual
capacity.

 

(c)           The Lease Indenture Company and the Pass Through Company are each
entering into the Operative Documents to which they are parties solely as
trustees under the Lease Indenture and the Pass Through Trust Agreement,
respectively, and not in their individual capacities, except as expressly
provided herein or therein, and in no case whatsoever shall the Lease Indenture
Company or the Pass Through Company be personally liable for, or for any loss in
respect of, any of the statements, representations, warranties, agreements or
obligations of the Owner Lessor hereunder or under any other Operative Document,
as to all of which the other parties hereto agree to look solely to the Trust
Estate and the Indenture Estate; provided, however, that such party shall be
liable hereunder for its own gross negligence, willful misconduct, bad faith or
a breach of its representations, warranties and covenants made in its individual
capacity.

 

(d)           The right of the Lease Indenture Company or the Pass Through
Company to perform any discretionary act enumerated herein or in any other
Operative Document (including, without limitation, the right to consent to any
action which requires its consent and the right to waive any provision of, or
consent to any change or amendment to, any of the Operative Documents) shall not
be construed as a duty, and neither the Lease Indenture Company nor the Pass
Through Company shall be accountable or liable for other than its gross
negligence, willful misconduct or bad faith in the performance or
non-performance of such acts.  In connection with any such discretionary acts,
the Lease Indenture Trustee may in its own judgment (but shall not, except as
otherwise provided in the Lease Indenture or as otherwise required by
Requirement of Law, have any obligation to) request in writing the approval of
the Pass Through Trustee as holders of Lessor Notes and each Pass Through
Trustee may in its sole discretion (but shall not, except as otherwise provided
for in the Operative Documents or as otherwise required by Requirement of Law,
have any obligation to) request the approval of the holders of the Certificates.

 

(e)           The Owner Participant will give Midwest and NRG at least fifteen
(15) days’ prior notice of any proposed amendment or supplement to the Trust
Agreement (other than amendments solely effecting a transfer of the Owner
Participant’s interest in the Trust Estate or with respect to administrative
matters) and deliver true, complete and fully executed copies to Midwest and NRG
of any amendment or supplement to the Trust Agreement.  No

 

61

--------------------------------------------------------------------------------


 

amendment or supplement to the Trust Agreement that could materially adversely
affect the interests of the Lease Indenture Trustee or the Pass Through Trustee
shall become effective without the prior written consent of the Lease Indenture
Trustee or the Pass Through Trustee, as applicable.

 

(f)            Nothing in this Participation Agreement modifies the release or
exculpation provisions in the Chapter 11 Plan.

 

Section 18.13.      Consent to Jurisdiction; Waiver of Trial by Jury, Process
Agent.

 

(a)           Each of the parties hereto (i) hereby irrevocably submits to the
nonexclusive jurisdiction of the Supreme Court of the State of New York, New
York County (without prejudice to the right of any party to remove to the United
States District Court for the Southern District of New York) and to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York for the purposes of any suit, action or other proceeding
arising out of this Agreement, the other Operative Documents, or the subject
matter hereof or thereof or any of the transactions contemplated hereby or
thereby brought by any of the parties hereto or their successors or assigns;
(ii) hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court, or in such
federal court; and (iii) to the extent permitted by Requirement of Law, hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding any claim that it is not
personally subject to the jurisdiction of the above-named courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement, the other
Operative Documents, or the subject matter hereof or thereof may not be enforced
in or by such court.

 

(b)           TO THE EXTENT PERMITTED BY REQUIREMENT OF LAW, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES THE RIGHT TO DEMAND A TRIAL BY JURY, IN ANY
SUCH SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER
OPERATIVE DOCUMENTS, OR THE SUBJECT MATTER HEREOF OR THEREOF OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY BROUGHT BY ANY OF THE PARTIES HERETO
OR THEIR SUCCESSORS OR ASSIGNS.

 

(c)           By the execution and delivery of this Agreement, Midwest and NRG
designate, appoint and empower CT Corporation System as their authorized agent
to receive for and on their behalf service of any summons, complaint or other
legal process in any such action, suit or proceeding in the State of New York
for so long as any obligation of Midwest and NRG shall remain outstanding
hereunder or under any of the other Operative Documents.  Midwest and NRG shall
grant an irrevocable power of attorney to CT Corporation System in respect of
such appointment and shall maintain such power of attorney in full force and
effect for so long as any obligation of Midwest and NRG shall remain outstanding
hereunder or under any of the Operative Documents.

 

Section 18.14.      Further Assurances.  Each party hereto will promptly and
duly execute and deliver such further documents to make such further assurances
for and take such

 

62

--------------------------------------------------------------------------------


 

further action reasonably requested by any party to whom such first party is
obligated, all as may be reasonably necessary to carry out more effectively the
intent and purpose of this Agreement and the other Operative Documents.

 

Section 18.15.      Effectiveness.  This Agreement has been dated as of the date
first above written for convenience only.  This Agreement shall be effective on
the date of execution and delivery by each of the parties hereto.

 

Section 18.16.      Measuring Life.  If and to the extent that any of the
options, rights and privileges granted under this Agreement, would, in the
absence of the limitation imposed by this sentence, be invalid or unenforceable
as being in violation of the rule against perpetuities or any other rule or law
relating to the vesting of interests in property or the suspension of the power
of alienation of property, then it is agreed that notwithstanding any other
provision of this Agreement, such options, rights and privileges, subject to the
respective conditions hereof governing the exercise of such options, rights and
privileges, will be exercisable only during (a) the longer of (i) a period which
will end twenty-one (21) years after the death of the last survivor of the
descendants living on the date of the execution of this Agreement of the
following Presidents of the United States:  Franklin D. Roosevelt, Harry S.
Truman, Dwight D. Eisenhower, John F. Kennedy, Lyndon B. Johnson, Richard M.
Nixon, Gerald R. Ford, James E. Carter, Ronald W. Reagan, George H.W. Bush,
William J. Clinton, George W. Bush and Barack Obama, or (ii) the period provided
under the Uniform Statutory Rule Against Perpetuities or (b) the specific
applicable period of time expressed in this Agreement, whichever of (a) and
(b) is shorter.

 

Section 18.17.      No Partnership, Etc.  The parties hereto intend that nothing
contained in this Agreement or any other Operative Document shall be deemed or
construed to create a partnership, joint venture or other co-ownership
arrangement by and among any of them.

 

Section 18.18.      Restrictions on Transfer of Membership Interest.

 

(a)           No OP Member shall, during the Facility Lease Term, assign, convey
or transfer any of its right, title or interest in the Membership Interest or
cause the Owner Participant to issue additional membership interests without the
prior written consent of Midwest and NRG and, for so long as the Lien of the
Lease Indenture has not been terminated or discharged, the Lease Indenture
Trustee and the Pass Through Trustee; provided, however, that an OP Member may
assign, convey or transfer all or any part of its interest in the Membership
Interest without such consent to a Person (the “Member Transferee”), if the
Owner Participant Guaranty shall remain outstanding and in full force and effect
or each of the following conditions shall have been satisfied:

 

(b)           the Member Transferee shall be either (A) an Affiliate of the
Owner Participant which does not otherwise qualify under clause (B) below
provided the Owner Participant Guaranty shall remain in full force and effect,
or (B) a Person which guarantees all of the Owner Participant’s obligations
under the Operative Documents pursuant to a guaranty substantially in the form
of Exhibit Y to the Original Participation Agreement and meets the following
criteria:  (1) the tangible net worth of the Member Transferee is at least equal
to $75 million calculated in accordance with GAAP; and (2) unless waived by
Midwest and NRG,

 

63

--------------------------------------------------------------------------------


 

and so long as no Material Lease Default or Lease Event of Default shall have
occurred and be continuing, such Member Transferee is not a Competitor (as
defined in Section 10.1(e)) of, or in material litigation with, Midwest or any
Affiliate of Midwest;

 

(c)           the total number of Unrelated Members, after giving effect to such
transactions shall not exceed three; and

 

(d)           the Member Transferee agrees in the guaranty or in another written
instrument reasonably acceptable to Midwest and, for so long as the Lien of the
Lease Indenture has not been terminated or discharged, the Lease Indenture
Trustee and the Pass Through Trustee to be bound by this Section 18.18 and by
provisions of Section 18.19 of this Agreement.

 

(e)           Neither the Facility Lessee nor NRG shall not be responsible for
any adverse tax consequence to the Owner Lessor, the Owner Participant or the
Guarantor resulting from any transfer pursuant to this Section 18.18 and the
Pricing Assumptions shall not be changed as a result of any such transfer.

 

(f)            The OP Member shall give the Owner Lessor, the Owner Trustee, the
Lease Indenture Trustee, the Pass Through Trustee, Midwest and NRG thirty
(30) days prior written notice of such transfer, or ten (10) days in the case of
a transfer to an Affiliate of the Owner Participant, specifying the name and
address of any proposed Member Transferee and such additional information as
shall be necessary to determine whether the proposed transfer satisfies the
requirements of this Section 18.18.  If requested by the OP Member, the Owner
Participant, the Lease Indenture Trustee or the Pass Through Trustee, Midwest or
NRG shall acknowledge qualifying transfers.  All reasonable fees, expenses and
charges of the Lease Indenture Trustee, the Pass Through Trustee, Midwest and
NRG (including reasonable attorneys’ fees and expenses in connection with any
such transfer or proposed transfer), including any of the foregoing relating to
any amendments to the Operative Documents required in connection therewith,
shall be paid by the OP Member, without any right of indemnification from
Midwest, NRG, the Lease Indenture Trustee, the Pass Through Trustee or any other
Person; provided, however, that the OP Member shall have no obligation to pay
fees, expenses or charges of Midwest and NRG as a result of any transfer while a
Material Lease Default or a Lease Event of Default is continuing, in which case
Midwest or NRG shall be obligated to pay such costs.

 

(g)           Upon any transfer to a Member Transferee specified in
clause (a)(i)(B) of this Section 18.18 and compliance with all of the other
provisions of this Section 18.18, (i) the Member Transferee shall, to the extent
of the Membership Interest conveyed to the Member Transferee, be deemed an “OP
Member” for purposes of this Section 18.18 and the Person executing the guaranty
pursuant to such clause (a)(i)(B) shall be deemed a “OP Guarantor” for all
purposes and each reference in this Agreement and each other Operative Document
to the “OP Guarantor” shall thereafter be deemed to include such Member
Transferee or the Person executing such guaranty, as the case may be, to the
extent of the obligations expressly transferred to the Member Transferee and
guaranteed by such Person, for all purposes and (ii) the existing OP Guarantor
shall be released from all obligations under its Owner Participant Guaranty to
the extent such obligations are expressly guaranteed by the Member Transferee or
such Affiliate; provided, however, that in no event shall any such transfer
waive or release the existing OP Guarantor from any liability existing
immediately prior to or

 

64

--------------------------------------------------------------------------------


 

occurring simultaneously with such transfer.  Except as expressly provided in
the immediately preceding sentence, no transfer of any Membership Interest shall
effect the obligations of the existing OP Guarantor under the Owner Participant
Guaranty or any other OP Guarantor under its Owner Participant Guaranty.

 

(h)           Notwithstanding anything herein to the contrary, any transfer of
Membership Interest pursuant to this Section 18.18 shall be subject to Midwest’s
right of first offer and right of first refusal set forth in Sections 16.1 and
16.2 of this Agreement, respectfully, to the same extent as if such transfer
were a transfer by the Owner Participant of its Beneficial Interest.

 

Section 18.19.      [RESERVED].

 

Section 18.20.      Guaranteed TV Amount.  Each party to this Agreement
acknowledges notice of, and consents in all respects to, the terms of the NRG
Guarantee, including Section 2.03 of the NRG Guarantee which limits obligations
of NRG under the NRG Guarantee in certain specific instances to the Guaranteed
TV Amount.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized.

 

 

JOLIET TRUST II

 

 

 

By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

By:

/s/ Anita Roselli Woolery

 

 

 

 

Name:

Anita Roselli Woolery

 

 

 

 

Title:

Vice President

 

 

 

 

WILMINGTON TRUST COMPANY,

 

not in its individual capacity, except as expressly provided herein, but solely
as Owner Trustee

 

 

 

 

By:

/s/ Anita Roselli Woolery

 

 

 

 

Name:

Anita Roselli Woolery

 

 

 

 

Title:

Vice President

 

 

 

 

JOLIET GENERATION II, LLC

 

 

 

 

By:

/s/ Cathy Krust

 

 

 

 

Name:

Cathy Krust

 

 

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

NRG ENERGY, INC.

 

 

 

 

By:

/s/ Kirkland B. Andrews

 

 

 

 

Name:

Kirkland B. Andrews

 

 

 

 

Title:

Executive Vice President

 

 

 

 

MIDWEST GENERATION, LLC

 

 

 

 

By:

/s/ William Lee Davis

 

 

 

 

Name:

William Lee Davis

 

 

 

 

Title:

President

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

not in its individual capacity, except to the extent provided herein, but solely
as Successor Lease Indenture Trustee under the Lease Indenture

 

 

 

 

By:

/s/ B.M. Schessler

 

 

 

 

Name:

B.M. Schessler

 

 

 

 

Title:

Vice President

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

not in its individual capacity, except to the extent provided herein, but as
Successor Pass Through Trustee under the Pass Through Trust Agreement

 

 

 

 

By:

/s/ B.M. Schessler

 

 

 

 

Name:

B.M. Schessler

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

APPENDICES

 

 

 

Appendix A

 

Definitions

 

 

 

EXHIBITS

 

 

 

Exhibit A

 

[RESERVED]

Exhibit B

 

Facility Deed

Exhibit C

 

Facility Lease

Exhibit C1

 

First Amendment to Facility Lease

Exhibit D

 

Facility Site Lease

Exhibit E

 

Facility Site Sublease

Exhibit F

 

Lease Indenture

Exhibit F1

 

First Amendment to Lease Indenture

Exhibit G

 

Tax Indemnity Agreement

Exhibit H

 

NRG Guarantee

Exhibit I

 

NRG OP Guarantee

Exhibit J

 

Form of Assignment and Assumption Agreement

Exhibit K

 

List of Competitors

Exhibit L

 

FERC Section 203 Order

Exhibit M

 

Engineering Report

Exhibit N

 

Closing Date Appraisal

 

 

 

SCHEDULES

 

 

 

Schedule 3.1(c)

 

Midwest Governmental Approvals

 

 

Part B - Non-final Approvals

 

 

Part C - Threatened Approvals

Schedule 3.2(c)

 

NRG Governmental Approvals

 

--------------------------------------------------------------------------------


 

APPENDICES

 

--------------------------------------------------------------------------------


 

Appendix A

 

Definitions

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED APPENDIX A:
DEFINITIONS

 

(T2)

 

GENERAL PROVISIONS

 

In this Appendix A and each Operative Document (as hereinafter defined), unless,
otherwise provided herein or therein:

 

i.                                          the terms set forth in this
Appendix A or in any such Operative Document shall have the meanings herein
provided for and any term used in an Operative Document and not defined therein
or in this Appendix A but in another Operative Document shall have the meaning
herein or therein provided for in such other Operative Document;

 

ii.                                       any term defined in this Appendix A by
reference to another document, instrument or agreement shall continue to have
the meaning ascribed thereto whether or not such other document, instrument or
agreement remains in effect;

 

iii.                                    any term used in an Operative Document
and not defined therein or in this Appendix A shall have the meaning specified
in Appendix A to the Original Participation Agreement;

 

iv.                                   words importing the singular include the
plural and vice versa;

 

v.                                      words importing a gender include any
gender;

 

vi.                                   a reference to a part, clause, section,
paragraph, article, party, annex, appendix, exhibit, schedule or other
attachment to or in respect of an Operative Document is a reference to a part,
clause, section, paragraph, or article of, or a party, annex, appendix, exhibit,
schedule or other attachment to, such Operative Document unless, in any such
case, otherwise expressly provided in any such Operative Document;

 

vii.                                a reference to any statute, regulation,
proclamation, ordinance or law includes all statutes, regulations,
proclamations, ordinances or laws varying, consolidating or replacing the same
from time to time, and a reference to a statute includes all regulations,
policies, protocols, codes, proclamations and ordinances issued or otherwise
applicable under that statute unless, in any such case, otherwise expressly
provided in any such statute or in such Operative Document;

 

viii.                             a definition of or reference to any document,
instrument or agreement includes an amendment or supplement to, or restatement,
replacement, modification or novation of, any such document, instrument or
agreement unless otherwise specified in such definition or in the context in
which such reference is used;

 

--------------------------------------------------------------------------------


 

ix.                                   a reference to a particular section,
paragraph or other part of a particular statute shall be deemed to be a
reference to any other section, paragraph or other part substituted therefor
from time to time;

 

x.                                      if a capitalized term describes, or
shall be defined by reference to, a document, instrument or agreement that has
not as of any particular date been executed and delivered and such document,
instrument or agreement is attached as an exhibit to the Participation Agreement
(as hereinafter defined), such reference shall be deemed to be to such form and,
following such execution and delivery and subject to paragraph (vii) above, to
the document, instrument or agreement as so executed and delivered;

 

xi.                                   a reference to any Person (as hereinafter
defined) includes such Person’s successors and permitted assigns;

 

xii.                                any reference to “days” shall mean calendar
days unless “Business Days” (as hereinafter defined) are expressly specified;

 

xiii.                             if the date as of which any right, option or
election is exercisable, or the date upon which any amount is due and payable,
is stated to be on a day that is not a Business Day, such right, option or
election may be exercised, and such amount shall be deemed due and payable, on
the next succeeding Business Day with the same effect as if the same was
exercised or made on such date or day and interest shall accrue and be payable
with respect to such payment;

 

xiv.                            words such as “hereunder,” “hereto,” “hereof”
and “herein” and other words of similar import shall, unless the context
requires otherwise, refer to the whole of the applicable document and not to any
particular article, section, subsection, paragraph or clause thereof; and

 

xv.                               a reference to “including” means including
without limiting the generality of any description preceding such term, and for
purposes hereof and of each Operative Document the rule of ejusdem generis shall
not be applicable to limit a general statement, followed by or referable to an
enumeration of specific matters, to matters similar to those specifically
mentioned.

 

DEFINED TERMS

 

“467 Fixed Rent” shall mean the amount specified as 467 Fixed Rent as set forth
in Schedule 1-3 to the Facility Lease.

 

“Access Routes” shall have the meaning set forth in the recitals to the Facility
Site Lease.

 

“Additional Certificates” shall mean any additional certificates issued by any
Pass Through Trust in connection with the issuance of Additional Lessor Notes
relating thereto.

 

“Additional Equity Investment” shall mean the amount, if any, the Owner
Participant shall provide (in its sole and absolute discretion) to finance all
or a portion of the Owner Lessor’s

 

2

--------------------------------------------------------------------------------


 

Percentage of the cost of any Required Improvement or Non-Severable Improvement
financed pursuant to Section 14.1 of the Participation Agreement.

 

“Additional Insureds” shall have the meaning specified in Section 11.3 of the
Facility Lease.

 

“Additional Lessor Notes” shall have the meaning specified in Section 2.13 of
the Lease Indenture.

 

“Affiliate” of any particular Person shall mean any other Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Pension Plan or Welfare Plan).  A Person shall be deemed to
be “controlled by” any other Person if such other Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise; provided, however,
that under no circumstances shall the Trust Company be considered to be an
Affiliate of any of the Owner Lessor, the Owner Trustee, or the Owner
Participant, nor shall any of the Owner Lessor, the Owner Trustee, or the Owner
Participant be considered to be an Affiliate of the Trust Company and that
neither Owner Lessor nor Owner Trustee shall be treated as an Affiliate of the
Owner Participant except that the Owner Lessor will be treated as an Affiliate
of the Owner Participant to the extent that the Owner Lessor acts on the express
written direction or with the express written consent of the Owner Participant.

 

“After-Tax Basis” shall mean, in the context of determining the amount of a
payment to be made on such basis, the payment of an amount which, after
reduction by the net increase in Taxes of the recipient (actual or constructive)
of such payment, which net increase shall be calculated by taking into account
any reduction in such Taxes resulting from any tax benefits realized or to be
realized by the recipient as a result of such payment, shall be equal to the
amount required to be paid.  In calculating the amount payable by reason of this
provision in the case of any person that is a U.S. Person, all income taxes
payable and tax benefits realized or to be realized shall be determined on the
assumptions that (i) the recipient is subject to (a) U.S. Federal income taxes
at the highest marginal rate then applicable to corporations for the relevant
period or periods, and (b) state and local income taxes at the highest marginal
rates then applicable to corporations for the relevant period or periods, and
(ii) all related tax benefits are utilized (a) with regard to U.S. Federal
income taxes, at the highest marginal rates then applicable to corporations for
the relevant period or periods, and (b) with regard to state and local income
taxes, at the highest marginal rate then applicable to corporations for the
relevant period or periods.

 

“Agreed PoJo Cure Amount” shall have the meaning specified in the Chapter 11
Plan.

 

“Applicable Rate” shall mean (i) in respect of any amount due under any Lessor
Note or any amount of Basic Rent attributable to the principal and interest on
any Lessor Note (including Make-Whole Premium, if any), the per annum fixed rate
of interest (including, without limitation, additional interest resulting from
an Illiquidity Event or a Reporting Cessation (as each such term is defined in
the Lessor Notes), if any) then borne by the relevant Lessor Note

 

3

--------------------------------------------------------------------------------


 

and (ii) in respect of any other amount due under the Operative Documents, 8.45%
per annum (in each case, computed on the basis of a 360-day year of
twelve 30-day months).

 

“Appraisal Procedure” shall mean (except with respect to the Closing Date
Appraisal), an appraisal conducted by an appraiser or appraisers in accordance
with the following procedures.  The Owner Participant and the Facility Lessee
will consult with the intent of selecting a mutually acceptable Independent
Appraiser.  If a mutually acceptable Independent Appraiser is selected, the Fair
Market Sales Value, the Fair Market Rental Value, the remaining useful life or
other determination that is the subject of the appraisal shall be determined by
such Independent Appraiser.  If the Facility Lessee and the Owner Participant
are unable to agree upon a single Independent Appraiser within a 15-day period,
one shall be appointed by the Owner Participant, and one shall be appointed by
the Facility Lessee (or its designee), which Independent Appraisers shall
attempt to agree upon the value, period, amount or other determination that is
the subject of the appraisal.  If either the Owner Participant or the Facility
Lessee or its designee does not appoint its Independent Appraiser, the
determination of the other Independent Appraiser shall be conclusive and binding
on the Owner Participant and the Facility Lessee.  If the Independent Appraisers
appointed by the Owner Participant and the Facility Lessee are unable to agree
upon the value, period, amount or other determination that is the subject of the
appraisal, such Independent Appraisers shall jointly appoint a third Independent
Appraiser or, if such Independent Appraisers do not appoint a third Independent
Appraiser, the Owner Participant and the Facility Lessee shall jointly appoint
the third Independent Appraiser.  In such case, the average of the
determinations of the three Independent Appraisers shall be conclusive and
binding on the Owner Participant and the Facility Lessee, unless the
determination of one such Independent Appraiser is disparate from the middle
determination by more than twice the amount by which the third determination is
disparate from the middle determination, in which case the determination of the
most disparate Independent Appraiser shall be excluded, and the average of the
remaining two determinations shall be conclusive and binding on the Owner
Participant and the Facility Lessee.

 

“Appraiser” shall mean Deloitte and Touche LLP Valuation Group.

 

“ASA” shall mean the Asset Sale Agreement, dated as of March 22, 1999, by and
between ComEd and EME.

 

“Asset Purchase Agreement” shall have the meaning set forth in the Chapter 11
Plan.

 

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement in form and substance substantially in the form of Exhibit J to the
Participation Agreement, which form may be amended from time to time.

 

“Associates” shall mean Associates Capital Investments, L.L.C., a Delaware
limited liability company.

 

“Authorized Officer” shall mean, with respect to any Person, (i) its Chairman of
the Board, its Chief Executive Officer,  its President, any Senior Vice
President, its Chief Financial Officer, any Vice President, the Treasurer or any
other person authorized by or pursuant to the Organic Documents or any
resolution of the board of directors or managers (or managing

 

4

--------------------------------------------------------------------------------


 

members) of such Person, and (ii) with respect to the Owner Trustee, an officer
in its corporate trust department.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time, 11 U.S.C. § 101 et seq.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Northern District of Illinois having jurisdiction over the Chapter 11 Cases.

 

“Basic Lease Rent” shall have the meaning specified in Section 3.2 of the
Facility Lease.

 

“Basic Lease Term” shall have the meaning specified in Section 3.1 of the
Facility Lease.

 

“Beneficial Interest” shall mean the interest of the Owner Participant in the
Owner Lessor.

 

“Bill of Sale” shall mean the Bill of Sale (II), dated as of August 17, 2000,
executed by Midwest in favor of the Owner Lessor, as the same may from time to
time be amended, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof.

 

“Burdensome Buyout Event” shall mean any event giving rise to the Facility
Lessee’s Burdensome Buyout Option under the Facility Lease.

 

“Burdensome Buyout Option” shall have the meaning specified in Section 13.3 of
the Facility Lease.

 

“Burdensome Buyout Period” shall have the meaning specified in Section 13.3 of
the Facility Lease.

 

“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which commercial banking institutions are authorized or required by law,
regulation or executive order to be closed in New York, New York or the city and
the state in which the Corporate Trust Office of the Lease Indenture Trustee,
the Owner Trustee or either Pass Through Trustee is located.

 

“Capital Lease” shall mean, with respect to any Person, a lease of (or other
Indebtedness arrangements conveying the right to use) real or personal property
of such Person which is required to be classified and accounted for as a capital
lease or a liability set forth on the balance sheet of such Person or such
Person’s Subsidiaries in accordance with GAAP.

 

“Capitalized Lease Liabilities” of any Person shall mean all monetary
obligations of such Person under any Capital Lease, and, for purposes of each
Operative Document, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP.

 

“Cash Equivalent Investments” shall mean, at any time:

 

5

--------------------------------------------------------------------------------


 

(i)            any evidence of Indebtedness, maturing not more than one year
after such time, issued or guaranteed by the United States government or an
agency thereof;

 

(ii)           other investments in securities or bank instruments rated at
least “A” by S&P and “A2” by Moody’s or “A-1” by S&P and “P-1” by Moody’s and
with maturities of less than 366 days; or

 

(iii)          other securities as to which the Person incurring such
Indebtedness has demonstrated adequate liquidity through secondary markets or
deposit agreements.

 

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System list.

 

“Certificate Purchase Agreement” shall mean the Purchase Agreement, dated as of
August 17, 2000 between Midwest, EME and Credit Suisse First Boston Corporation
and Lehman Brothers Inc., as representatives of the Initial Purchasers, as
amended from time to time.

 

“Certificateholders” shall mean each of the holders of Certificates, and each of
such holder’s successors and permitted assigns.

 

“Certificates” shall mean the pass through certificates issued pursuant to the
Pass Through Trust Agreements.

 

“Chapter 11 Cases” shall mean the jointly administered chapter 11 cases
commenced by the Debtors in the Bankruptcy Court and styled In re Edison Mission
Energy, et al., No. 12-49219 (JPC).

 

“Chapter 11 Plan” means the Debtors’ Third Amended Joint Chapter 11 Plan of
Reorganization (with Technical Modifications), confirmed by the Bankruptcy Court
on March 11, 2014, together with all supplements, schedules and  appendices
annexed thereto.

 

“Claim” shall mean any liability (including, without limitation, in respect of
negligence (whether passive or active or other torts), strict or absolute
liability in tort or otherwise, warranty, latent or other defects (regardless of
whether or not discoverable), statutory liability, property damage, bodily
injury or death), obligation, loss, settlement, damage, penalty, claim,
Environmental Claim, action, suit, proceeding (whether civil or criminal),
judgment, penalty, fine and other legal or administrative sanction, judicial or
administrative proceeding, cost, expense or disbursement, including reasonable
legal, investigation and expert fees, expenses and related charges, of
whatsoever kind and nature.

 

“Closing Date” shall mean August 17, 2000.

 

“Closing Date Appraisal” shall mean the appraisal, dated the Closing Date,
addressed to the Equity Investor prepared by the Appraiser with respect to the
Facility.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

6

--------------------------------------------------------------------------------


 

“Combined Leverage Lease Liabilities” shall mean Leveraged Lease Liabilities,
Other Leveraged Lease Liabilities and Powerton Leveraged Lease Liabilities.

 

“ComEd” shall mean the Commonwealth Edison Company, an Illinois corporation or
its successors or assigns.

 

“ComEd Consent” shall mean the Consent to the Sale of Assets, dated as of
August 17, 2000 among ComEd, Midwest and the Owner Lessor, as amended from time
to time.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Competitor” shall have the meaning specified in Section 10.1(e) of the
Participation Agreement.

 

“Component” shall mean any appliance, part, instrument, appurtenance, accessory,
furnishing, equipment or other property of whatever nature that may from time to
time be incorporated in the Facility, except to the extent constituting
Improvements.

 

“Consolidated Subsidiary” shall mean, at any date, any Subsidiary or other
entity the accounts of which would be consolidated with those of NRG in its
consolidated financial statements if its consolidated financial statements were
prepared as of such date.

 

“Consolidated Tangible Net Assets” shall mean, with respect to any Person, as of
the date of any determination thereof, the total amount of all assets of such
Person and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP), less the sum of (a) the consolidated liabilities of such Person and
its Subsidiaries (determined on a consolidated basis in accordance with GAAP)
and (b) assets properly classified as “intangible assets” in accordance with
GAAP.

 

“Contingent Liability” shall mean any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other
Person.  The amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount of the debt, obligation or other liability
guaranteed thereby; provided, however, that if the maximum amount of the debt,
obligation or other liability guaranteed thereby has not been established, the
amount of such Contingent Liability shall be the maximum reasonably anticipated
amount of the debt, obligation or other liability; provided further however that
any agreement to limit the maximum amount of such Person’s obligation under such
Contingent Liability shall not, of and by itself, be deemed to establish the
maximum reasonably anticipated amount of such debt, obligation or other
liability.

 

7

--------------------------------------------------------------------------------


 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Controlled Group” shall mean all corporations which are members of a controlled
group of corporations within the meaning of Section 1563(a) of the Code
determined without regard to Sections 1563(a)(4) and 1563(e)(3)(C) and all
trades or businesses (whether or not incorporated) under common control which,
together with NRG and its Consolidated Subsidiaries, are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

 

“Corporate Trust Office” shall mean with respect to each of the Pass Through
Trustee, the Owner Trustee and the Lease Indenture Trustee, the office of such
trustee in the city in which at any particular time its corporate trust business
shall be principally administered.

 

“Crawford Generating Station” shall mean that certain generating station located
at  3501 S. Pulaski Road in Chicago, Illinois, having ceased operations in 2012.

 

“Debt Rating” shall mean, as to any Person, a rating by each of Moody’s and S&P
of such Person’s long-term debt which is not secured or supported by a
guarantee, letter of credit or other form of credit enhancement.  If Moody’s or
S&P shall have changed its system of classification after the date of the
Participation Agreement, a Person’s Debt Rating shall be considered to be at or
above a specified level if it is at or above the new rating which most closely
corresponds to the specified level under the old rating system.

 

“Discount Rate” shall mean 9.0% per annum.

 

“Dollars” and the sign “$” shall mean lawful money of the United States.

 

“Edison Mission Energy” or “EME” shall mean Edison Mission Energy, a Delaware
corporation.

 

“EME Guarantee” shall mean the guaranty agreement dated as of July 31, 2002
entered into between EME and the Owner Lessor, which replaced a substantially
similar guaranty agreement dated as of August 17, 2000.

 

“EME OP Guarantee” shall mean the guaranty agreement dated as of July 31, 2002
entered into between EME, the Owner Participant and the Equity Investor, which
replaced a substantially similar guaranty agreement dated as of August 17, 2000.

 

“Engineering Consultant” shall mean Stone & Webster Management Consultants, Inc.

 

“Engineering Report” shall mean the report of the Engineering Consultant, dated
August 17, 2000.

 

“Environmental Actions” shall have the meaning specified in the Chapter 11 Plan.

 

8

--------------------------------------------------------------------------------


 

“Environmental Claim” shall mean any administrative, regulatory or judicial
action, fee, cause of action, obligation, suit, liability, loss, damage,
proceeding, decree, judgment, penalty, fine, demand, demand letter, order,
directive, claim (including any claim involving liability in tort, strict,
absolute or otherwise), lien, sanction, notice of noncompliance or violation,
legal or consultant fee or expense, or cost of investigation or proceeding,
relating in any way to any Environmental Law, or arising from the actual or
alleged presence or Release of any Hazardous Material (hereinafter
“Liabilities”) including, without limitation, and regardless of the merit of
such Liability, any and all Liabilities for (i) investigation, assessment,
abatement, correction, enforcement, mitigation, cleanup, removal, response,
remediation or other activities related to the actual or alleged presence or
Release of Hazardous Materials, (ii) damages, contribution, indemnification,
cost recovery, compensation or injunctive or declaratory relief related to
violations of Environmental Law or the actual or alleged presence or Release of
Hazardous Materials, or (iii) any alleged or actual injury or threat of injury
to human health, safety, natural resources or the environment in connection with
a violation of Environmental Law or the actual or alleged presence or Release of
Hazardous Materials.

 

“Environmental Condition” shall mean the presence or Release of any Hazardous
Material at, into, on or under any land, water, air or otherwise into the
environment, which does or reasonably could (i) require assessment,
investigation, abatement, correction, clean-up, mitigation, removal, remediation
or any other response action, (ii) give rise to an Environmental Claim or any
obligation or liability of any nature (whether civil or criminal, arising under
a theory of negligence or strict liability, or otherwise) under any
Environmental Law, (iii) create or constitute a public or private nuisance or
trespass, (iv) constitute a violation of or non-compliance with any
Environmental Law or (v) result in or contribute to the actual or threatened
loss of or damage to any property, natural resource or environmental media, or
the death of or injury to any Person.

 

“Environmental Law” shall mean any federal, state and local statute, law,
ordinance, code, rule, regulation, consent decree, administrative order,
administrative directive, injunction, deed restriction, applicable judgment and
any other legally enforceable requirement of any Governmental Authority relating
to, regulating or imposing liability or standards of conduct concerning
Hazardous Materials, public health, safety or the environment or natural
resources, as has been, are now, or may at any time hereafter be in effect.

 

“Equity Commitment Letter” shall mean the written commitment by the Equity
Investor to participate in the lease financing.

 

“Equity Investor” shall mean Associates.

 

“Equity Portion of Basic Lease Rent” shall mean the amounts set forth as
Component A of Basic Lease Rent (Column A) as set forth on Schedule 1-1 to the
Facility Lease.

 

“Equity Portion of Termination Value” shall mean the amounts under the column
titled “Equity Portion of Termination Value” in Schedule 2 to the Facility
Lease.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in

 

9

--------------------------------------------------------------------------------


 

each case as in effect from time to time.  References to sections of ERISA also
refer to any successor sections.

 

“Event of Loss” shall mean any of the following events:

 

(i)            the loss of the Facility or use thereof, due to destruction or
damage to the Facility or the Facility Site that renders repair uneconomic or
that renders the Facility permanently unfit for normal use; or

 

(ii)           any damage to the Facility that results in an insurance
settlement with respect thereto on the basis of a total loss or an agreed
constructive or a compromised total loss of the Facility; or

 

(iii)          seizure, condemnation, confiscation or taking of, or requisition
of title to or use of, the Facility or the Facility Site by any Governmental
Authority (a “Requisition”) that shall have resulted in loss by the Owner Lessor
of title to or use of the Undivided Interest or the Ground Interest following
exhaustion of all permitted appeals or an election by the Facility Lessee not to
pursue such appeals; provided that (a) no such contest may be conducted if a
Material Lease Default or a Lease Event of Default shall have occurred and be
continuing and (b) no such contest shall extend beyond the earlier of (x) the
date which is one year after the loss of such title, or (y) the date which is
36 months prior to the end of the Basic Lease Term or any Renewal Term then in
effect or already elected by the Facility Lessee; provided further that in any
case involving Requisition of use of the Facility or the Facility Site, but not
of the Owner Lessor’s title to the Undivided Interest or interest in the
Facility Lease, such event shall be an Event of Loss only if such Requisition of
use continues beyond the Basic Lease Term or any Renewal Lease Term then in
effect or already elected by the Facility Lessee; or

 

(iv)          if elected by the Owner Participant, and only in circumstances
where the termination of the Facility Lease and transfer of the Facility to the
Facility Lessee (or its designee) shall remove the basis of the regulation
described below, the Owner Participant’s interest in the Facility, the Facility
Lease or the Trust Estate shall become subject to any rate of return regulation
by any Governmental Authority, or the Owner Participant or the Owner Lessor
shall become subject to any public utility regulation of any Governmental
Authority (other than Requirements of Law in effect on the Closing Date) or law
which in the reasonable opinion of the Owner Participant is burdensome, in
either case by reason of the participation of the Owner Lessor or the Owner
Participant in the transactions contemplated by the Operative Documents but, in
any event, not if the Owner Participant or the Owner Lessor shall have become
subject thereto as a result of (a) investments, loans or other business
activities of the Owner Participant or any of its Affiliates in respect of
equipment or facilities similar in nature to the Facility or any part thereof or
in any other electrical, steam, cogeneration or other energy or utility related
equipment or facilities or the general business or other activities of the Owner
Participant or any of its Affiliates or the nature of any of the properties or
assets from time to time owned, leased, operated, managed or otherwise used or
made available for use by the Owner Participant or any of its Affiliates or
(b) a failure of the Owner Participant, the Owner Lessor or any of their
respective Affiliates to perform routine, administrative or

 

10

--------------------------------------------------------------------------------


 

ministerial actions the performance of which would not subject the Owner
Participant, the Owner Lessor or such Affiliate to any adverse consequence (in
the reasonable opinion of the Owner Participant or the Owner Lessor, as the case
may be, acting in good faith), provided that the Facility Lessee, the Owner
Lessor and the Owner Participant agree to cooperate and to take reasonable
measures to alleviate the source or consequence of any regulation constituting
an Event of Loss under this paragraph (iv), at the cost and expense of the party
requesting such cooperation and so long as there shall be no adverse
consequences to the Owner Lessor or Owner Participant as a result of such
cooperation or the taking of such reasonable measures.

 

“Event of Loss Payment” shall have the meaning specified in Section 10.2(a) of
the Facility Lease.

 

“EWG” shall mean an “exempt wholesale generator” as such term is defined in
section 1262(6) of PUHCA and FERC’s implementing regulations at 18 C.F.R. §
366.1.

 

“Excepted Payments” shall mean and include (i)(A) any indemnity (whether or not
constituting Supplemental Lease Rent and whether or not a Lease Event of Default
exists) payable to either the Trust Company, the Owner Trustee or the Owner
Participant or to their respective Indemnitees and successors and permitted
assigns (other than the Lease Indenture Trustee) pursuant to Section 12.1, 12.2,
14.1 or 14.2 of the Participation Agreement or Section 5.03, 7.01 or 7.05 of the
Trust Agreement and any payments under the Tax Indemnity Agreement or (B) any
amount payable to the Owner Lessor or the Owner Participant to reimburse any
such Person for its costs and expenses in exercising its rights or complying
with its obligations under the Operative Documents, (ii)(A) insurance proceeds,
if any, payable to the Owner Lessor or the Owner Participant under insurance
separately maintained by the Owner Lessor, the Equity Investor or the Owner
Participant with respect to the Facility as permitted by Section 11.5 of the
Facility Lease or (B) proceeds of personal injury, property damage liability or
other liability insurance maintained under any Operative Document for the
benefit of the Owner Lessor, the Equity Investor or the Owner Participant,
(iii) any amount payable to the Owner Participant as the purchase price for the
Beneficial Interest or to any OP Member as the purchase price for such OP
Member’s membership interest in the Owner Participant, (iv) any amounts payable
to the Owner Participant upon exercise by the Facility Lessee (or its designee)
of the rights pursuant to Section 16 or 17 of the Participation Agreement,
(v) all other fees expressly payable to the Owner Participant, the Owner Trustee
or the Trust Company under the Operative Documents, (vi) any payments in respect
of interest, or any payments made on an After-Tax Basis, to the extent
attributable to payments referred to in clause (i) through (vi) above that
constitute Excepted Payments, and (vii) any amount payable in respect of the
foregoing by any Person on behalf of the Facility Lessee.

 

“Excess Amount” shall have the meaning specified in Section 18.3 of the
Participation Agreement.

 

“Facility” shall mean the Joliet Station, a 1,044 megawatt coal fired electric
generating plant located in Will County, Illinois and more fully described in
Exhibit B to the Facility Lease.

 

11

--------------------------------------------------------------------------------


 

“Facility Deed” shall mean the Facility Deed, dated as of August 17, 2000,
between Midwest and the Owner Lessor pursuant to which Midwest transferred the
Undivided Interest to the Owner Lessor.

 

“Facility Land” shall have the meaning set forth in the recitals to the Facility
Site Lease.

 

“Facility Lease” shall mean the Facility Lease Agreement (T2), dated as of
August 17, 2000, between the Owner Lessor and the Facility Lessee, as amended by
that certain First Amendment to Facility Lease dated as of April 1, 2014, and as
may be further amended from time to time.

 

“Facility Lease Term” shall mean the term of the Facility Lease, including the
Basic Lease Term and all Renewal Lease Terms.

 

“Facility Lessee” shall mean Midwest, as lessee of the Undivided Interest under
the Facility Lease.

 

“Facility Lessee’s Interest” shall mean the Facility Lessee’s right, title and
interest in and to the Undivided Interest under the Facility Lease and the
Ground Interest under the Facility Site Sublease.

 

“Facility Lessor” shall mean the Owner Lessor, as lessor of the Undivided
Interest under the Facility Lease.

 

“Facility Site” shall have the meaning specified in the Recitals to the Facility
Site Lease.

 

“Facility Site Lease” shall mean the Facility Site Lease Agreement (T2), dated
as of August 17, 2000, between Midwest as Ground Lessor and the Owner Lessor as
Ground Lessee, as amended from time to time.

 

“Facility Site Sublease” shall mean the Facility Site Sublease Agreement (T2),
dated as of August 17, 2000, between the Owner Lessor as Ground Sublessor and
Midwest as Ground Sublessee, as amended from time to time.

 

“Facility Sublessee” shall mean any Person which shall have become a sublessee
of the Facility from the Facility Lessee in accordance with the Facility Lease.

 

“Fair Market Rental Value” or “Fair Market Sales Value” shall mean with respect
to any property or service as of any date, the cash rent or cash price
obtainable in an arm’s length lease, sale or supply, respectively, between an
informed and willing lessee or purchaser under no compulsion to lease or
purchase and an informed and willing lessor or seller or supplier under no
compulsion to lease or sell or supply the property or service in question, and
shall, in the case of the Undivided Interest or the Owner Lessor’s Interest, be
determined (except pursuant to Section 17 of the Facility Lease or as otherwise
provided below or in the Operative Documents) on the basis that (i) the
conditions contained in Sections 7 and 8 of the Facility Lease shall have been
complied with in all respects, (ii) the lessee or buyer shall have rights in, or
an assignment of, the Operative Documents to which the Owner Lessor is a party
and the obligations relating thereto, (iii) the Undivided Interest or the Owner
Lessor’s Interest, as the case may be, is free and

 

12

--------------------------------------------------------------------------------


 

clear of all Liens (other than Owner Lessor’s Liens, Owner Participant’s Liens
and Indenture Trustee Liens), (iv) taking into account the remaining term of the
Facility Site Lease, and (v) in the case the Fair Market Rental Value, taking
into account the terms of the Facility Lease and the other Operative Documents. 
If the Fair Market Sales Value of the Owner Lessor’s Interest is to be
determined during the continuance of a Lease Event of Default or in connection
with the exercise of remedies by the Owner Lessor pursuant to Section 17 of the
Facility Lease, such value shall be determined by an appraiser appointed solely
by the Owner Lessor on an “as-is,” “where-is” and “with all faults” basis and
shall take into account all Liens (other than Owner Lessor’s Liens, Owner
Participant’s Liens and Indenture Trustee Liens); provided, however, in any such
case where the Owner Lessor shall be unable to obtain constructive possession
sufficient to realize the economic benefit of the Owner Lessor’s Interest, Fair
Market Sales Value of the Owner Lessor’s Interest shall be deemed equal to $0. 
If in any case other than in the preceding sentence the parties are unable to
agree upon a Fair Market Sales Value of the Owner Lessor’s Interest within
30 days after a request therefor has been made, the Fair Market Sales Value of
the Owner Lessor’s Interest shall be determined by appraisal pursuant to the
Appraisal Procedure.  Any fair market value determination of a Severable
Improvement shall take into consideration any liens or encumbrances to which the
Severable Improvement being appraised is subject and which are being assumed by
the transferee.

 

“FAS 13” shall mean Statement of Financial Accounting Standards (SFAS) No. 13,
as amended and interpreted from time to time.

 

“FERC” shall mean the Federal Energy Regulatory Commission and any successor or
predecessor agency thereto.

 

“FERC Section 203 Order” shall mean the order issued by FERC on March 18, 2014,
in Docket No. EC14-14, granting approval under Section 203 of the FPA for the
acquisition of EME and its subsidiaries which are “public utilities” under the
FPA, including Midwest, by NRG or an affiliate.

 

“Final Determination” shall have the meaning specified in Section 1 of the Tax
Indemnity Agreement.

 

“First Wintergreen Renewal Lease Term” shall have the meaning specified in
Section 15.1(a) of the Facility Lease.

 

“Fiscal Quarter” shall mean any quarter of a Fiscal Year.

 

“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2013 Fiscal Year”) shall refer to the Fiscal Year
ending on December 31 occurring during such calendar year.

 

“Fisk Generating Station” shall mean that certain generating station located at 
1111 W. Cermak Road in Chicago, Illinois, having ceased operations in 2012.

 

“FMV Renewal Lease Term” shall have the meaning specified in Section 15.2 of the
Facility Lease.

 

13

--------------------------------------------------------------------------------


 

“FPA” shall mean the Federal Power Act, as amended.

 

“Good Faith Contest” shall mean the contest of an item if (i) the item is
diligently being contested in good faith by appropriate proceedings timely
instituted, (ii) adequate reserves are established in accordance with GAAP with
respect to the contested item, if the contested item individually or when taken
together with all other contested items for which reserves are not at the time
being held could reasonably be expected to result in liability of NRG in excess
of $1,000,000, (iii) during the period of such contest, the enforcement of any
contested item is effectively stayed, unless such enforcement would not
reasonably be expected to result in a Material Adverse Effect with respect to
NRG, (iv) any lien filed in connection therewith shall have been removed from
the record by bonding arrangements by a reputable surety company, or title
insurance or cash deposits or otherwise provided to assure the discharge of
NRG’S obligation in connection therewith, provided that such cash deposits, in
the aggregate, shall not exceed $2,000,000, (v) such payment shall have been
made as is necessary to prevent the recordation of a tax deed or other similar
instrument conveying the property of NRG or any portion thereof, (vi) the
failure to pay or comply with the contested item during the period of such Good
Faith Contest would not reasonably be expected to result in a Material Adverse
Effect with respect to NRG and (vii) NRG has no knowledge of any actual or
proposed deficiency or additional assessment in connection therewith not
otherwise satisfying the requirements of clauses (i) through (vi).

 

“Governmental Approval” shall mean any authorization, consent, approval,
license, permit, order, certificate, waiver, variance, filing or registration
with or issued by any Governmental Authority, or acting under delegated
authority from any government entity.

 

“Governmental Authority” shall mean any nation or government, any state,
provincial or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Ground Interest” shall have the meaning specified in the Recitals to the
Facility Site Lease.

 

“Ground Lessee” shall mean the Owner Lessor as lessee of the Ground Interest
under the Facility Site Lease.

 

“Ground Lessor” shall mean Midwest as lessor of the Ground Interest under the
Facility Site Lease.

 

“Ground Sublessee” shall mean Midwest as sublessee of the Ground Interest under
the Facility Site Sublease.

 

“Ground Sublessor” shall mean the Owner Lessor as sublessor of the Ground
Interest under the Facility Site Sublease.

 

“Guaranteed TV Amount” shall mean for any Termination Date the Guaranteed TV
Amount set forth in Section 2.03 of the NRG Guarantee for such Termination Date.

 

“Guarantor” shall mean NRG, as issuer of the NRG Guarantees.

 

14

--------------------------------------------------------------------------------


 

“Hazardous Material” shall mean:

 

(i)            any “hazardous substance,” as defined by any Environmental Law;

 

(ii)           any “hazardous waste,” as defined by any Environmental Law;

 

(iii)          any petroleum product (including crude oil or any fraction
thereof); or

 

(iv)          any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, force or substance (including polychlorinated biphenyls,
urea formaldehyde insulation, asbestos or radioactivity) that is regulated,
prohibited or restricted pursuant to any Environmental Laws or that could give
rise to an Environmental Claim.

 

“Improvement” shall mean a modification, alteration, addition or improvement to
the Facility.

 

“Indebtedness” of any Person shall mean, without duplication:

 

(i)            all indebtedness for borrowed money;

 

(ii)           all obligations issued, undertaken or assumed as the deferred
purchase price of property or services which purchase price is due more than six
months from the date of incurrence of the obligation in respect thereof or is
evidenced by a note or other instrument, except trade accounts arising in the
ordinary course of business;

 

(iii)          all reimbursement obligations with respect to surety bonds,
letters of credit (to the extent not collateralized with cash or Cash Equivalent
Investments), bankers’ acceptances and similar instruments (in each case,
whether or not matured);

 

(iv)          all obligations evidenced by notes, bonds, debentures or similar
instruments including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

 

(v)           all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property);

 

(vi)          all Capitalized Lease Liabilities and Operating Lease Liabilities;

 

(vii)         all net obligations with respect to interest rate cap agreements,
interest rate swap agreements, sales of foreign exchange options and other
hedging agreements or arrangements;

 

(viii)        all indebtedness referred to in clauses (i) through (vii) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and

 

15

--------------------------------------------------------------------------------


 

contracts rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness; and

 

(ix)          all Contingent Liabilities.

 

The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture in which such Person is a general partner or a joint venturer.

 

“Indemnitee” shall have the meaning specified in Section 12.1(a) of the
Participation Agreement.

 

“Indenture Estate” shall have the meaning specified in the Granting Clause of
the Lease Indenture.

 

“Indenture Trustee Liens” shall mean any Lien on the Trust Estate or any part
thereof arising as a result of (i) Taxes against or affecting the Lease
Indenture Company or the Lease Indenture Trustee, or any Affiliate thereof that
is not related to, or that is in violation of, any Operative Document or the
transactions contemplated thereby, (ii) Claims against or any act or omission of
the Lease Indenture Company or the Lease Indenture Trustee, or Affiliate thereof
that is not related to, or that is in violation of, any Operative Document or
the transactions contemplated thereby or that is in breach of any covenant or
agreement of the Lease Indenture Company or the Lease Indenture Trustee
specified therein, (iii) Taxes imposed upon the Lease Indenture Company or the
Lease Indenture Trustee, or any Affiliate thereof that are not indemnified
against by NRG pursuant to any Operative Document or (iv) Claims against or
affecting the Lease Indenture Company or the Lease Indenture Trustee, or any
Affiliate thereof arising out of the voluntary or involuntary transfer by the
Lease Indenture Company or the Lease Indenture Trustee of any portion of the
interest of the Lease Indenture Company or the Lease Indenture Trustee in the
Trust Estate, other than pursuant to the Operative Documents.

 

“Independent Appraiser” shall mean a disinterested, licensed professional
appraiser of industrial property who (a) meets the personal property
qualifications criteria established by the Appraisal Foundation; (b) is a member
of the Appraisal Institute or holds the senior accreditation of the American
Society of Appraisers; (c) is in the regular employ, or is a principal of, a
nationally recognized appraisal firm; and (d) has substantial experience in the
business of appraising facilities similar to the Facility.

 

“Initial Purchasers” shall mean Credit Suisse First Boston Corporation, Lehman
Brothers Inc., Chase Securities Inc., Salomon Smith Barney Inc. and SG Cowen
Securities Corp.

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insurance Consultant” shall mean McGriff, Seibels & Williams.

 

“Interconnection Agreement” shall mean the Facilities, Interconnection and
Easement Agreement (Joliet #29 Generating Station), dated as of December 15,
1999, between Midwest and ComEd, as the same may from time to time be amended,
amended and restated, supplemented or otherwise modified in accordance with the
terms thereof.

 

16

--------------------------------------------------------------------------------


 

“Interest on 467 Fixed Rent” shall mean the amount set forth on Schedule 1-3 to
the Facility Lease.

 

“Investment” shall mean, relative to any person:  (i) any loan or advance made
by such Person to any other Person (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business);
(ii) any Contingent Liability of such Person; and (iii) any ownership or similar
interest held by such person in any other Person.

 

“Joliet Station Site” shall mean the Facility Site and the Retained Facilities
Site, as more fully described in Exhibit A attached to the Facility Site Lease.

 

“Knowledge” shall mean the actual knowledge of any of the following individuals
:

 

(i)                                     Christopher Sotos;

 

(ii)                                  Michael Current;

 

(iii)                               David Neal;

 

(iv)                              William Lee Davis; and

 

(v)                                 Jonathan Baylor.

 

“Lease Debt” shall mean the debt evidenced by the Lessor Notes and (without
duplication) the Certificates.

 

“Lease Event of Default” shall have the meaning set forth in the Facility Lease.

 

“Lease Financing Documents” shall mean the Lease Indenture, the Lessor Notes,
the NRG Guarantees, the Pass Through Trust Agreements, the Certificates and the
other agreements, documents and instruments delivered in connection with the
Lease Indenture and the Lessor Notes.

 

“Lease Financing Party” shall mean, individually or collectively, as the context
shall require, all or any of the parties to the Operative Documents, including
the Trust Company and excluding ComEd.

 

“Lease Indenture” shall mean the Indenture of Trust, Mortgage and Security
Agreement (T2) dated as of August 17, 2000, between the Owner Lessor and the
Lease Indenture Trustee, as amended by that certain Amendment of Indenture of
Trust, Mortgage and Security Agreement dated as of April 1, 2014, and as may be
further amended from time to time.

 

“Lease Indenture Company” shall mean, as the case may be, the United States
Trust Company of New York, in its individual capacity under the Operative
Documents, and The Bank of New York Mellon in its individual capacity under the
Operative Documents.

 

“Lease Indenture Default” shall mean any event or occurrence which, with the
passage of time or the giving of notice or both, would become a Lease Indenture
Event of Default.

 

17

--------------------------------------------------------------------------------


 

“Lease Indenture Event of Default” shall have the meaning specified in
Section 4.2 of the Lease Indenture.

 

“Lease Indenture Trustee” shall mean, as the case may be, the United States
Trust Company of New York, not in its individual capacity, but solely as
original Lease Indenture Trustee under the Lease Indenture, and The Bank of New
York Mellon, not in its individual capacity, but solely as successor Lease
Indenture Trustee under the Lease Indenture.

 

“Lease Indenture Trustee’s Account” shall mean the account No. 652662 at the The
Bank of New York Mellon, for the account of Joliet Trust II, Attention: 
Rosemary Melendez, Vice President, or such other account of the Lease Indenture
Trustee, as the Lease Indenture Trustee may from time to time specify in a
notice to the other parties to the Participation Agreement.

 

“Lease Permitted Liens” shall mean (i) any Lien created by any Operative
Document; (ii) the Owner Lessor’s Liens and the Owner Participant’s Liens;
(iii) Liens for Taxes, water, sewage, license, permit or inspection fees either
not yet due and payable or being contested in good faith by appropriate
proceedings so long as such proceedings do not involve a material danger of the
sale, forfeiture or loss of the Facility; (iv) construction materialmen’s,
mechanics’, workers’, repairmen’s, employees’ or other like Liens arising in the
ordinary course of business for amounts either not overdue for a period of not
more than 45 days or being contested in good faith by appropriate proceedings so
long as such proceedings do not involve a material danger of the sale,
forfeiture or loss of the Facility or are bonded for the amount required under
Requirements of Law to release any such Lien; (v) Liens arising out of judgments
or awards against the Facility Lessee which at the time are being contested in
good faith by appropriate proceedings so long as such proceedings do not involve
a material danger of the sale, forfeiture or loss of the Facility but in any
event not to exceed $1,000,000 in the aggregate at any one time unless the full
amount in dispute is bonded in a manner reasonably acceptable to the Owner
Lessor; (vi) applicable zoning and building regulations and ordinances from time
to time in effect which do not affect the use or operation of the Facility (or
the Undivided Interest therein) except to an insignificant extent; (vii) the
interest of a sublessee in the Undivided Interest in the Facility under a
permitted sublease; and (viii) Liens, easements, encumbrances, restrictions,
defects or irregularity of title which in the aggregate are not substantial in
amount, do not materially detract from the value of the Facility or the Facility
Site (or the Undivided Interest therein) and do not materially impair the use of
the Facility or the Facility Site (or the Undivided Interest therein) in the
ordinary course of business.

 

“Leases” shall mean, collectively, the Facility Lease and the Other Facility
Lease.

 

“Lessor Notes” shall mean any Initial Lessor Notes, Additional Lessor Notes, or
New Lessor Notes issued pursuant to the Lease Indenture.

 

“Leveraged Lease Liabilities” means the basic rent, the supplemental rent,
termination value or any other amount, liability or obligation that Midwest is
obligated to pay under the Facility Lease or the other Operative Documents.

 

18

--------------------------------------------------------------------------------


 

“Lien” shall mean any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, in each case of any kind, to secure
payment of a debt or performance of an obligation.

 

“List of Competitors” shall mean the list attached to the Participation
Agreement as Exhibit K, as amended from time to time pursuant to
Section 10.1(e) of the Participation Agreement, which list shall not exceed six
unaffiliated entities at any one time.

 

“Make-Whole Premium” shall have the meaning set forth in Annex A to the Lease
Indenture.

 

“Material Adverse Effect” shall mean, with respect to any Person, any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on (i) the business, assets, property, financial
condition or operations of such Person and its Subsidiaries, (ii) the ability of
such Person to perform or comply with its obligations under any of the Operative
Documents, or (iii) the validity and enforceability of the Operative Documents,
the liens granted thereunder or the rights and remedies thereto.

 

“Material Lease Default” shall mean any event which, with notice, lapse of time
or both notice and lapse of time, would become a Lease Event of Default
described in clause (a), (b), (f) or (g) of the definition thereof set forth in
Section 16 of the Facility Lease.

 

“MBR Authority” shall mean authorization by FERC pursuant to Section 205 of the
FPA to make wholesale sales of electric energy, capacity and specified ancillary
services at market-based or negotiated rates, acceptance by FERC of a tariff
providing for such sales, and granting by FERC such regulatory waivers and
blanket authorizations as are customarily granted by FERC to persons authorized
to sell electric energy, capacity and specified ancillary services at
market-based rates, including blanket authorization for future issuances of
securities and assumptions of liabilities and obligations pursuant to
Section 204 of the FPA.

 

“Membership Interest” shall mean the membership interest in the Owner
Participant.

 

“Member Transferee” shall have the meaning specified in Section 18.18(a) of the
Participation Agreement.

 

“Memorandum of the Facility Lease” shall mean the Memorandum of the Facility
Lease (T2), dated as of August 17, 2000, between the Owner Lessor and the
Facility Lessee and filed with the Registries of Deeds, Will County, Illinois,
as amended from time to time.

 

“Memorandum of the Facility Site Lease” shall mean the Memorandum of the
Facility Site Lease (T2), dated as of August 17, 2000, between the Ground Lessor
and the Ground Lessee and filed with the Registries of Deeds, Will
County, Illinois, as amended from time to time.

 

“Memorandum of the Facility Site Sublease” shall mean the Memorandum of the
Facility Site Sublease (T2), dated as of August 17, 2000, between the Ground
Sublessor and the Ground Sublessee and filed with the Registries of Deeds, Will
County, Illinois, as amended from time to time.

 

19

--------------------------------------------------------------------------------


 

“MGE” shall mean Midwest Generation EME LLC, a limited liability company
organized under the laws of the State of Delaware.

 

“Midwest” shall mean Midwest Generation LLC, a limited liability company
organized under the laws of the State of Delaware.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., a division of Moody’s
Corporation, and its successors and assigns.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as such term is defined
in Section 4001(a)(3) of ERISA.

 

“National Priorities List” shall have the meaning set forth in 40 C.F.R.
Section 300.5.

 

“Net Tangible Assets” shall mean, as of the date of any determination thereof,
the total amount of all assets of NRG and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP), less the sum of (i) the
consolidated current liabilities of NRG and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) and (ii) assets properly classified
as “intangible assets” in accordance with GAAP.

 

“New Lessor Notes” shall have the meaning specified in Section 2.13(a) of the
Lease Indenture.

 

“Non-Recourse Debt” shall mean, with respect to any Person, Indebtedness which
such Person is not directly or indirectly obligated to repay.

 

“Non-Severable Improvement” shall mean any Improvement to the Facility that is
not a Severable Improvement.

 

“Noteholders” shall mean each of the holders of the Lessor Notes, and each of
such holder’s successors and permitted assigns.

 

“NRG” shall mean NRG Energy, Inc., a Delaware corporation.

 

“NRG Guarantee” shall mean the guaranty agreement, dated as of April 1, 2014,
entered into between NRG and the Owner Lessor, as may be amended from time to
time.

 

“NRG Guarantees” shall mean the NRG Guarantee and the NRG OP Guarantee.

 

“NRG Holdings” shall mean NRG Energy Holdings, Inc., a Delaware corporation.

 

“NRG OP Guarantee” shall mean the guaranty agreement, dated as of April 1, 2014,
entered into between NRG, the Owner Participant and the Equity Investor, as may
be amended from time to time.

 

“Obsolescence Termination Date” shall have the meaning specified in Section 14.1
of the Facility Lease.

 

20

--------------------------------------------------------------------------------


 

“Offering Circular” shall mean the Offering Circular, dated August 17, 2000,
with respect to the Certificates.

 

“Officer’s Certificate” shall mean with respect to any Person, a certificate
signed by any Authorized Officer of such Person.

 

“Omnibus Consent” shall have the meaning specified in the Recitals to the
Participation Agreement.

 

“Operation Agreement” shall mean the Operation Agreement, dated as of August 17,
2000, among Midwest, the Owner Lessor and the Other Owner Lessor, as amended
from time to time.

 

“Operative Documents” shall mean, as the case may be, the Participation
Agreement, the Facility Deed, the Facility Lease, the Memorandum of the Facility
Lease, the Facility Site Lease, the Memorandum of the Facility Site Lease, the
Facility Site Sublease, the Memorandum of the Facility Site Sublease, the Lease
Indenture, the Lessor Notes, the Trust Agreement, the Pass Through Trust
Agreements, the Certificates, the Certificate Purchase Agreement, the NRG
Guarantee, the OP LLC Agreement, the Tax Indemnity Agreement, the Purchase
Agreement, the Assignment and Assumption Agreement, the Owner Participant
Guaranty, the ComEd Consent, the NRG OP Guarantee, the Bill of Sale, the
Registration Rights Agreement, the Operation Agreement, the Reimbursement
Agreement, the Shared Facilities Agreements and, when executed and delivered,
any agreement with respect to Support Arrangements contemplated by, and defined
in, Section 5.2(e) of the Facility Lease.

 

“OP Guarantor” shall mean Associates Corporation of North America or any other
Person that shall guarantee the obligations of the Owner Participant or a Member
Transferee under the Operative Documents pursuant to the Owner Participant
Guaranty.

 

“OP LLC Agreement” shall mean the Amended and Restated Limited Liability Company
Agreement of Powerton Generation II, LLC, dated as of August 17, 2000, as
amended from time to time.

 

“OP Member” shall mean any Person holding a membership interest in the Owner
Participant pursuant to the OP LLC Agreement.

 

“Optional Improvement” shall have the meaning specified in Section 8.2 of the
Facility Lease.

 

“Organic Document” shall mean, with respect to any Person that is a corporation,
its certificate of incorporation, its by-laws and all shareholder agreements,
voting trusts and similar arrangements applicable to any of its authorized
shares of capital stock; with respect to any Person that is a limited
partnership, its certificate of limited partnership and partnership agreement;
and with respect to any Person that is a limited liability company, its
certificate of formation and its limited liability company agreement, in each
case, as from time to time amended, supplemented, amended and restated, or
otherwise modified and in effect.

 

21

--------------------------------------------------------------------------------


 

“Original Closing” shall have the meaning specified in Section 2.1(a) of the
Participation Agreement.

 

“Original Participation Agreement” shall mean the Participation Agreement (T1),
dated as of August 17, 2000, among Joliet Trust II, Wilmington Trust Company,
Joliet Generation II, LLC, EME, Midwest, the United States Trust Company of New
York (in its capacity as Lease Indenture Trustee), and the United States Trust
Company of New York (in its capacity as Pass Through Trustee).

 

“Other Facility Lease” shall mean the other Facility Lease Agreement, dated as
of August 17, 2000, by and between Midwest and the Other Owner Lessor relating
to the Other Joliet Lease Transaction, as amended by that certain First
Amendment to Facility Lease dated as of April 1, 2014, and as may be further
amended from time to time.

 

“Other Facility Lessee” shall mean the Facility Lessee under the Other Facility
Lease.

 

“Other Facility Site Lease” shall mean the other Facility Site Lease, dated as
of August 17, 2000, by and between Midwest and the Other Owner Lessor, pursuant
to which Midwest leases the Other Ground Interest to the Other Owner Lessor, as
amended from time to time.

 

“Other Facility Site Sublease” shall mean the other Facility Site Sublease,
dated as of August 17, 2000, by and between the Other Owner Lessor and Midwest,
pursuant to which the Other Owner Lessor subleases the Other Ground Interest to
Midwest, as amended from time to time.

 

“Other Ground Interest” shall mean the undivided leasehold interest in the
Facility Site not conveyed to the Owner Lessor under the Facility Site Lease.

 

“Other Joliet Lease Transaction” shall mean the transaction involving the
transfer of the Other Undivided Interest and the lease of the Other Ground
Interest to the Other Owner Lessor, and the simultaneous lease of the Other
Undivided Interest to Midwest and the simultaneous sublease of the Other Ground
Interest to Midwest on substantially the same terms and conditions as under, and
dated the same date as, the Overall Transaction.

 

“Other Leveraged Lease Liabilities” shall mean the basic rent, supplemental
rent, termination value or any other amount, liability or obligation that
Midwest is obligated to pay under the Other Facility Lease or the operative
documents for the Other Joliet Lease Transaction.

 

“Other Owner Lessor” shall mean Nesbitt Asset Recovery Series J-1 (f/k/a Joliet
Trust I), a Delaware statutory trust created for the benefit of the Owner
Participant.

 

“Other Owner Participant” shall mean Nesbitt Asset Recovery LLC, Series J-1 (as
successor to Joliet Generation I, LLC), a duly constituted series of Nesbitt
Asset Recovery LLC, a Delaware limited liability company.

 

“Other Undivided Interest” shall mean the undivided ownership interest in the
Facility not conveyed to the Owner Lessor under the Facility Deed and the Land
Deed.

 

22

--------------------------------------------------------------------------------


 

“Overall Transaction” shall mean the transactions described in Section 2.1 of
the Participation Agreement and consummated as of the Closing Date.

 

“Overdue Rate” shall mean the Applicable Rate plus 2% per annum.

 

“Owner Lessor” shall mean Joliet Trust II, a Delaware statutory trust created
for the benefit of the Owner Participant.

 

“Owner Lessor’s Interest” shall mean the Owner Lessor’s right, title and
interest in and to (i) the Undivided Interest and (ii) the Ground Interest under
the Facility Site Lease.

 

“Owner Lessor’s Leasehold Title Policy” shall mean that certain Leasehold
Owner’s policy, No. 1368456-2, issued by Chicago Title Insurance Company to the
Owner Lessor, insuring the Owner Lessor’s (i) 36.4% undivided leasehold interest
in the Facility Site as lessee under the Facility Site Lease, and (ii) 36.4%
undivided fee interest in the Facility.

 

“Owner Lessor’s Lien” shall mean any Lien on the Trust Estate or any part
thereof arising as a result of (i) Claims against or any act or omission of the
Trust Company or the Owner Trustee, or Affiliate thereof that is not related to,
or that is in violation of, any Operative Document or the transactions
contemplated thereby or that is in breach of any covenant or agreement of the
Trust Company or the Owner Trustee specified therein, (ii) Taxes imposed upon
the Trust Company or the Owner Trustee, or any Affiliate thereof that are not
indemnified against by NRG or the Facility Lessee pursuant to any Operative
Document or are not related to, or that are in violation of any Operative
Document or the transactions contemplated thereby, or (iii) Claims against or
affecting, the Trust Company or the Owner Trustee, or any Affiliate thereof
arising out of the voluntary or involuntary transfer by the Trust Company or the
Owner Trustee of any portion of the interest of the Trust Company or the Owner
Trustee in the Owner Lessor’s Interest, other than as contemplated or permitted
by the Operative Documents.

 

“Owner Lessor’s Percentage” shall mean 36.4%.

 

“Owner Participant” shall mean Joliet Generation II, LLC, a Delaware limited
liability company.

 

“Owner Participant Guaranty” shall mean the guaranty provided by the OP
Guarantor pursuant to Section 4.20 of the Original Participation Agreement, as
amended from time to time.

 

“Owner Participant’s Beneficial Interest” shall mean the Owner Participant’s
interest in the Owner Lessor.

 

“Owner Participant’s Commitment” shall mean the Owner Participant’s initial
investment in the Owner Lessor pursuant to Section 2.1 of the Original
Participation Agreement.

 

“Owner Participant’s Expected Return” with respect to the Owner Participant’s
Commitment shall mean the Owner Participant’s anticipated (i) net after-tax
yield, calculated according to the multiple investment sinking fund method of
analysis (as described in FAS 13), (ii) aggregate GAAP income, general pattern
of after-tax earnings and after-tax cash flow, and (iii) monthly weighted
average return on assets.

 

23

--------------------------------------------------------------------------------


 

“Owner Participant’s Lien” shall mean any Lien on the Trust Estate or any part
thereof arising as a result of (i) Claims against or any act or omission of the
Owner Participant that is not related to, or that is in violation of, any
Operative Document or the transactions contemplated thereby or that is in breach
of any covenant or agreement of the Owner Participant set forth therein,
(ii) Taxes against the Owner Participant that are not indemnified against by NRG
pursuant to the Operative Documents or (iii) Claims against or affecting the
Owner Participant arising out of the voluntary or involuntary transfer by the
Owner Participant (except as contemplated or permitted by the Operative
Documents) of any portion of the interest of the Owner Participant in the
Beneficial Interest.

 

“Owner Trust” shall mean the Owner Lessor.

 

“Owner Trustee” shall mean Wilmington Trust Company, a Delaware trust company,
not in its individual capacity, but solely as Owner Trustee under the Trust
Agreement and each other Person that may from time to time be acting as Owner
Trustee in accordance with the provisions of the Trust Agreement.

 

“Parent” shall mean any Person, any corporation, partnership, limited liability
company or other entity which, directly or indirectly, owns more than 50% of the
outstanding capital stock, partnership interests or other equity interests
having ordinary voting power to elect a majority of the board of directors of
any corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) or controls the management of any partnership,
limited liability company or other entity.

 

“Participation Agreement” shall mean the Amended and Restated Participation
Agreement (T2), dated as of April 1, 2014, among the Owner Lessor, the Owner
Trustee, the Owner Participant, NRG, Midwest, the Lease Indenture Trustee and
the Pass Through Trustee, as may be further amended from time to time.

 

“Pass Through Company” shall mean The Bank of New York Mellon.

 

“Pass Through Trust” shall mean the through trust created pursuant to the Pass
Through Trust Agreement.

 

“Pass Through Trust Agreement” shall mean the Pass Through Trust Agreement B,
dated as of August 17, 2000, between Midwest and the Pass Through Trustee, as
amended from time to time.

 

“Pass Through Trustee” shall mean, as the case may be, the United States Trust
Company of New York, not in its individual capacity, but solely as original Pass
Through Trustee under the Pass Through Trust Agreement, and The Bank of New York
Mellon, not in its individual capacity, but solely as successor trustee under
the Pass Through Trust Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

 

24

--------------------------------------------------------------------------------


 

“Pension Plan” shall mean a “pension plan,” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), and to which any member
of the Controlled Group has any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA or having an
obligation to contribute under Section 4212 of ERISA.

 

“Permitted Encumbrances” shall mean all matters shown as exceptions on
Schedule B to the Owner Lessor’s Leasehold Title Policy as in effect on the
Closing Date.

 

“Permitted Investments” shall mean:

 

(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(ii)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(iii)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; and

 

(iv)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above.

 

“Person” shall mean any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
any other entity, whether acting in an individual, fiduciary or other capacity.

 

“Phase I Environmental Survey” shall mean a study, conducted in accordance with
standards promulgated by the American Society for Testing and Materials or an
equivalent environmental site assessment conducted pursuant to current good
customary and commercial practice, that (i) evaluates the potential for
Environmental Conditions to exist at the property that is the subject of the
study as a result of historical or current operations or activities at said
property and (ii) evaluates whether the subject property is in substantial
compliance with applicable Environmental Laws.

 

“PJM Interconnection” shall mean the regional transmission organization that is
regulated by FERC and coordinates the movement of wholesale electricity.

 

25

--------------------------------------------------------------------------------


 

“Phase II Environmental Survey” shall mean a study, conducted pursuant to
current good customary and commercial practice, to evaluate potential
Environmental Conditions identified as a result of a Phase I Environmental
Survey through the collection and analysis of samples of environmental media
(including, in the reasonable judgment of the consultant performing the study,
samples of soils, subsurface soils, groundwater, surface water, sediments, air
or other environmental media) at the site which is the subject of the study. 
Such study shall be designed to confirm the existence (or nonexistence) of
Environmental Conditions at the subject property that may require further
investigation, abatement, removal, monitoring, clean-up, remediation or other
response actions in accordance with applicable Environmental Laws and,
consistent with customary and commercial practice, determine the nature, scope
and extent of such Environmental Conditions.

 

“Plan” shall mean any “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to ERISA, any “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Section 4975 of the Code, any trust created under
any such plan or any “governmental plan” (as defined in Section 3(32) of ERISA
or Section 414(d) of the Code) that is organized in a jurisdiction having
prohibitions on transactions with government plans similar to those contained in
Section 406 of ERISA or Section 4975 of the Code.

 

“Plan Confirmation Order” shall mean the order entered by the Bankruptcy Court
confirming the Chapter 11 Plan.

 

“Plan Effective Date” shall mean the “Effective Date” as such term is defined in
the Chapter 11 Plan.

 

“Plan Sponsor Agreement” shall have the meaning specified in the Chapter 11
Plan.

 

“PoJo Facilities” shall mean the Facility and the Powerton Facility, together.

 

“PoJo Lease Modifications” shall have the meaning specified in the Chapter 11
Plan.

 

“PoJo Parties” shall have the meaning specified in the Chapter 11 Plan.

 

“PoJo Restructuring Fees” shall have the meaning specified in the Chapter 11
Plan.

 

“Post-Modification Capability” shall have the meaning specified in the Facility
Lease and the Participation Agreement.

 

“Power Purchase Agreement” shall mean the Power Purchase Agreement (Coal Fired
Stations) dated as of December 15, 1999 between Midwest and ComEd, as the same
may from time to time be amended, amended and restated, supplemented or
otherwise modified in accordance with the terms thereof.

 

“Powerton Facility” shall mean the Powerton Station, a 1,538 megawatt coal fired
electric generating plant located in Tazewell County, Illinois and more fully
described in Exhibit B to each Powerton Facility Lease.

 

26

--------------------------------------------------------------------------------


 

“Powerton Facility Leases” shall mean the Facility Lease Agreement (T1), dated
as of August 17, 2000, between Midwest and Nesbitt Asset Recovery Series P-1
(f/k/a Powerton Trust I) and the Facility Lease Agreement (T2), dated as of
August 17, 2000, between Midwest and Powerton Trust II, each as amended by that
certain First Amendment to Facility Lease dated as of April 1, 2014, and as may
be further amended from time to time.

 

“Powerton Lease Operative Documents (T1)” shall mean, collectively, the
Operative Documents as defined in the Powerton Lease Participation Agreement
(T1).

 

“Powerton Lease Operative Documents (T2)” shall mean, collectively, the
Operative Documents as defined in the Powerton Lease Participation Agreement
(T2).

 

“Powerton Lease Participation Agreement (T1)” shall mean the Amended and
Restated Participation Agreement (T1), dated as of April 1, 2014 by and among
Midwest, NRG, Nesbitt Asset Recovery Series P-1 (f/k/a Powerton Trust I),
U.S. Bank Trust National Association, Nesbitt Asset Recovery LLC, Series P-1 (as
successor to Powerton Generation I, LLC), the Lease Indenture Trustee named
therein and the Pass Through Trustee named therein, as may be further amended
from time to time.

 

“Powerton Lease Participation Agreement (T2)” shall mean the Amended and
Restated Participation Agreement (T2), dated as of April 1, 2014 by and among
Midwest, NRG, Powerton Trust II, Wilmington Trust Company, Powerton Generation
II, LLC, the Lease Indenture Trustee named therein and the Pass Through Trustee
named therein, as may be further amended from time to time.

 

“Powerton Lease Transaction (T1)” shall mean the transactions consummated
pursuant to the Powerton Lease Participation Agreement (T1) and the Powerton
Lease Operative Documents (T1).

 

“Powerton Lease Transaction (T2)” shall mean the transactions consummated
pursuant to the Powerton Lease Participation Agreement (T2) and the Powerton
Lease Operative Documents (T2).

 

“Powerton Lease Transactions” shall mean, collectively, the Powerton Lease
Transaction (T1) and the Powerton Lease Transaction (T2).

 

“Powerton Leveraged Lease Liabilities” shall mean the basic rent, supplemental
rent, termination value or any other amount, liability or obligation that
Midwest is obligated to pay under the Powerton Facility Leases or the operative
documents for the Powerton Lease Transactions.

 

“Pricing Assumptions” shall mean the “Pricing Assumptions” attached as
Schedule 10.1(c) to the Original Participation Agreement.

 

“Proceeds” shall mean the proceeds from the sale of the Certificates by the Pass
Through Trusts to the Certificateholders on the Closing Date.

 

27

--------------------------------------------------------------------------------


 

“Prudent Industry Practice” shall mean, at a particular time, (i) any of the
practices, methods and acts engaged in or approved by a significant portion of
the competitive electric generating industry operating in the United States at
such time, or (ii) with respect to any matter to which clause (i) does not
apply, any of the practices, methods and acts which, in the exercise of
reasonable judgment at the time the decision was made, could have been expected
to accomplish the desired result at a reasonable cost consistent with good
business practices, reliability, safety and expedition.  Prudent Industry
Practice is not intended to be limited to the optimum practice, method or act to
the exclusion of all others, but rather to be a spectrum of possible practices,
methods or acts having due regard for, among other things, manufacturers’
warranties and the requirements of any Governmental Authority of competent
jurisdiction.

 

“PSEGR” shall mean PSEG Resources, Inc., a New Jersey corporation.

 

“PUHCA” shall mean the Public Utility Holding Company Act of 2005.

 

“Purchase Agreement” shall mean the Purchase and Sale Agreement (T1), dated as
of August 17, 2000 between Midwest and the Equity Investor.

 

“Purchase Price” shall mean the Owner Lessor’s Percentage of $581,700,000.

 

“Rating Agencies” shall mean S&P and Moody’s.

 

“Reasonable Basis” for a position shall exist if tax counsel may properly advise
reporting such position on a tax return in accordance with Formal Opinion 85-352
issued by the Standing Committee on Ethics and Professional Responsibility of
the American Bar Association (or any successor to such opinion).

 

“Rebuilding Closing Date” shall have the meaning specified in of
Section 10.4(f) of the Facility Lease.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of August 17, 2000 among EME, Midwest and Credit Suisse First Boston
Corporation and Lehman Brothers Inc., as representatives of the Initial
Purchasers.

 

“Regulatory Event of Loss” shall mean an Event of Loss specified in
clause (iv) of the definition of “Event of Loss.”

 

“Regulatory Violation” shall mean (i) Midwest (A) becoming subject to regulation
under PUHCA other than regulation under Section 1265 of PUHCA and regulation
relating to maintaining status as a EWG or (B) becoming subject to public
utility regulation under the laws of the State of Illinois or (ii) the failure
of Midwest to (A) maintain EWG status, (B) be interconnected with the high
voltage network or to have access to transmission services and ancillary
services necessary to sell wholesale electric energy, capacity or ancillary
services markets administered by PJM Interconnection, or (C) maintain its MBR
Authority and, in the case of clause (i)(B) or (ii)(A), such circumstance could
reasonably be expected to result in a Material Adverse Effect on Midwest.

 

28

--------------------------------------------------------------------------------


 

“Related Party” shall mean, with respect to any Person or its successors and
assigns, an Affiliate of such Person or its successors and assigns and any
director, officer, servant, employee or agent of that Person or any such
Affiliate or their respective successors and assigns; provided that the Trust
Company shall not be treated as a Related Party to any other party, the Owner
Trustee and the Owner Lessor shall not be treated as Related Parties to each
other and neither Owner Lessor nor Owner Trustee shall be treated as a Related
Party to any Owner Participant except that, for purposes of Section 14.1 of the
Participation Agreement, the Owner Lessor will be treated as a Related Party to
an Owner Participant to the extent that the Owner Lessor acts on the express
written direction or with the express written consent of an Owner Participant.

 

“Release” shall mean the actual or threatened release, deposit, disposal or
leakage of any Hazardous Material at, into, upon or under any land, water or
air, or otherwise into the environment, including, without limitation, by means
of burial, disposal, discharge, emission, injection, spillage, leakage, seepage,
leaching, dumping, pumping, pouring, escaping, emptying and placement, except as
expressly authorized by a Governmental Approval.

 

“Renewal Lease Rent” shall mean the scheduled Rent payable on each Rent Payment
Date during any First Wintergreen Renewal Lease Term, Second Wintergreen Renewal
Lease Term or FMV Renewal Lease Term, in each case as determined in accordance
with Section 15.3 of the Facility Lease.

 

“Renewal Lease Term” shall mean the First Wintergreen Renewal Lease Term, the
Second Wintergreen Renewal Lease Term or any FMV Renewal Lease Term.

 

“Rent” shall mean Basic Lease Rent, Renewal Lease Rent, if any, and Supplemental
Lease Rent.

 

“Rent Payment Date” shall mean the January 2 and July 2 of each year during the
Facility Lease Term.

 

“Reorganization Trust” shall have the meaning set forth in the Chapter 11 Plan.

 

“Replacement Component” shall have the meaning specified in Section 7.2 of the
Facility Lease.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty-day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg.
Section 2615.

 

“Required Improvement” shall have the meaning specified in Section 8.1 of the
Facility Lease.

 

“Requirement of Law” shall mean, as to any person, the Organic Documents of such
Person, and any law (including any Environmental Law), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

29

--------------------------------------------------------------------------------


 

“Requisition” shall have the meaning specified in clause (iii) of the definition
of “Event of Loss.”

 

“Retained Facilities Site” shall mean all the land comprising the Joliet Station
Site, excluding the Facility Site.

 

“Return Acceptance Tests” shall mean the testing procedures set forth in PJM
Manual 21, “Rules and Procedures for Determination of Generating Capability,”
effective as of March 5, 2014, as from time to time amended or succeeded.

 

“Revenue Procedures” shall mean any revenue procedure issued by the Department
of Treasury.

 

“Revenue Rulings” shall mean any revenue ruling issued by the Department of
Treasury.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc., and its successors and assigns.

 

“Second Wintergreen Renewal Lease Term” shall have the meaning specified in
Section 15.1(b) of the Facility Lease.

 

“Securities Act” shall mean the Securities Act of 1933, or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

 

“Severable Improvement” shall mean any Improvement that is removable without,
other than in an immaterial respect, causing irreparable damage to the Facility.

 

“Shared Facilities Agreement No. 1 (Joliet Trust I)” shall mean that shared
facilities agreement No. 1, dated as of August 17, 2000, between Midwest and the
Other Owner Lessor.

 

“Shared Facilities Agreement No. 1 (Joliet Trust II)” shall mean that shared
facilities agreement No. 2, dated as of August 17, 2000, between Midwest and the
Owner Lessor.

 

“Shared Facilities Agreement No. 2 (Joliet Trust I)” shall mean that shared
facilities agreement No. 2, dated as of August 17, 2000, between Midwest and the
Other Owner Lessor.

 

“Shared Facilities Agreement No. 2 (Joliet Trust II)” shall mean that shared
facilities agreement No. 2, dated as of August 17, 2000, between Midwest and the
Owner Lessor.

 

“Shared Facilities Agreements” shall mean Shared Facilities Agreement No. 1
(Joliet Trust I), Shared Facilities Agreement No. 1 (Joliet Trust II), Shared
Facilities Agreement No. 2 (Joliet Trust I) and Shared Facilities Agreement
No. 2 (Joliet Trust II).

 

“Special Lessee Transfer Amount” shall mean for any date the Equity Portion of
Termination Value on such date, plus (i) any unpaid Basic Lease Rent or Renewal
Lease Rent, as the case may be, due on or before the date of such determination,
plus (ii) if the determination date is a Rent Payment Date or an Additional Rent
Payment Date, the Basic Lease Rent or

 

30

--------------------------------------------------------------------------------


 

Renewal Lease Rent due on such Rent Payment Date, plus (iii) any other Rent
payment under the Facility Lease or the Other Operative Documents due and unpaid
on such date.

 

“Sublease Ground Interest” shall mean Ground Interest as such term is
incorporated by reference into the Facility Site Sublease pursuant to Section 3
of the Facility Site Sublease.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which more than 50% of
the outstanding capital stock, partnership interests or other equity interests
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) or to control the management of such partnership,
limited liability company or other entity is at the time directly or indirectly
owned by such Person, by such Person and one or more other Subsidiaries of such
Person, or by one or more other Subsidiaries of such Person.

 

“Supplemental Financing” shall have the meaning specified in Section 14.1 of the
Participation Agreement.

 

“Supplemental Lease Rent” shall mean any and all amounts, liabilities,
indemnities and obligations (other than Basic Lease Rent) of Midwest which arise
out of, or which Midwest assumes or agrees to pay under, the Operative Documents
(whether or not identified as “Supplemental Lease Rent”) to the Owner Lessor or
any other Person, including, but not limited to, Termination Value, Make-Whole
Premium, and Transaction Costs (other than costs, fees and expenses associated
with or resulting from a Lease Indenture Event of Default which is not a Lease
Event of Default).

 

“Support Services” shall mean all services and rights necessary for the Facility
Lessor (or any of its successors or permitted assigns) to own, operate, use and
maintain (and to transmit the power generated from) the Facility during and
after expiration or termination of the Facility Lease in addition to and
together with those services or rights provided pursuant to the conveyance of
the Ground Interest by the Ground Lessor to the Ground Lessee under the Facility
Site Lease.

 

“Tangible Net Worth” shall mean the net worth of NRG and its Subsidiaries
(determined on a consolidated basis in accordance with GAAP) after subtracting
therefrom the aggregate amount of any intangible assets of NRG and its
Subsidiaries (determined on a consolidated basis in accordance with GAAP),
including goodwill, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks and brand names.

 

“Tax” or “Taxes” shall mean all fees (including, without limitation, license,
documentation and registration fees), taxes (including, without limitation,
income, gross receipt, franchise, rental, turn over, excise, sales taxes, use
taxes, stamp taxes, value-added taxes, ad valorem taxes and property taxes
(personal and real, tangible and intangible), license, levies, exports, duties,
recording charges or fees, assessments, withholdings and other charges and
impositions of any nature, plus all related interest, penalties, fines and
additions to tax, now or hereafter imposed by any federal, state, local or
foreign government or other taxing authority.

 

31

--------------------------------------------------------------------------------


 

“Tax Indemnity Agreement” shall mean the Tax Indemnity Agreement (T2), dated as
of August 17, 2000, between EME and the Owner Participant, as assumed by EME and
assigned to NRG pursuant to the Chapter 11 Plan, and as may be amended from time
to time.

 

“Termination Date” shall mean each of the monthly dates during the Facility
Lease Term identified as a “Termination Date” on Schedule 2 of the Facility
Lease, which dates shall be the same days on which Basic Lease Rent and Renewal
Lease Rent, if any, are payable under the Facility Lease.

 

“Termination Value” shall mean, for any Termination Date, the Termination Values
set forth in Column D on Schedule 2 of the Facility Lease for such Termination
Date.

 

“Title Policies” shall mean the following title policies, issued by Chicago
Title Insurance Company:  (a) that certain Leasehold Owner’s policy, 1368456-2,
issued to the Owner Lessor, insuring the Owner Lessor’s (i) 36.4% undivided
leasehold interest in the Facility Site as lessee under the Facility Site Lease,
and (ii) 36.4% undivided fee interest in the Facility and (b) that certain
Leasehold Loan policy No. 1368456-2, issued to United States Trust Company of
New York, as Lease Indenture Trustee, insuring the Lease Indenture Trustee’s
security interest in the Owner Lessor’s (i) leasehold interests in the Facility
Site Lease and (ii) fee interest in the Facility.

 

“Transaction Costs” shall have the meaning specified in the Original
Participation Agreement.

 

“Transferee” shall have the meaning specified in Section 10.1 of the
Participation Agreement.

 

“Treasury Regulations” shall mean regulations, including temporary regulations,
promulgated under the Code.

 

“Trust Agreement” shall mean the Amended and Restated Trust Agreement (T2),
dated as of August 17, 2000, between the Owner Participant and the Trust Company
relating to Joliet Trust II, as amended from time to time.

 

“Trust Company” shall mean Wilmington Trust Company.

 

“Trust Estate” shall have the meaning specified in Section 2.03 of the Trust
Agreement.

 

“Undivided Interest” shall have the meaning specified in the Recitals to the
Facility Lease.

 

“Undivided Interest Percentage” shall mean 36.4%.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the applicable jurisdiction.

 

“United States” or “U.S.” shall mean the United States of America.

 

32

--------------------------------------------------------------------------------


 

“Unrelated Members” shall mean any members of the Owner Participant or the Other
Owner Participant which are not Affiliates of the other members of either the
Owner Participant or the Other Owner Participant; provided, however, that for
purposes of this definition, if any two or more members are Affiliates, such
members, together, shall be considered as one Unrelated Member.

 

“Verifier” shall mean Warren & Selbert, Inc. or a nationally recognized firm of
accountants or lease advisors chosen by the Owner Participant and reasonably
acceptable to the Facility Lessee.

 

“Welfare Plan” shall mean a “welfare plan,” as such term is defined in
Section 3(1) of ERISA.

 

“Wilmington Trust Company” shall mean Wilmington Trust Company, a Delaware trust
company.

 

33

--------------------------------------------------------------------------------


 

EXHIBITS

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Facility Deed

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Facility Lease

 

--------------------------------------------------------------------------------


 

Exhibit C1

 

First Amendment to Facility Lease

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Facility Site Lease

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Facility Site Sublease

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Lease Indenture

 

--------------------------------------------------------------------------------


 

Exhibit F1

 

First Amendment to Lease Indenture

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Tax Indemnity Agreement

 

--------------------------------------------------------------------------------


 

Exhibit H

 

NRG Guarantee

 

--------------------------------------------------------------------------------


 

Exhibit I

 

NRG OP Guarantee

 

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

Exhibit K

 

List of Competitors

 

--------------------------------------------------------------------------------


 

Exhibit L

 

FERC Section 203 Order

 

--------------------------------------------------------------------------------


 

Exhibit M

 

Engineering Report

 

--------------------------------------------------------------------------------


 

Exhibit N

 

Closing Date Appraisal

 

--------------------------------------------------------------------------------


 

Exhibit O

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

--------------------------------------------------------------------------------


 

Schedule 3.1(c)

 

Midwest Governmental Approvals

 

--------------------------------------------------------------------------------


 

Schedule 3.2(c)

 

NRG Governmental Approvals

 

--------------------------------------------------------------------------------